Exhibit 10.1

Execution Copy




Vivint Solar Financing V, LLC

Issuer



and



Wells Fargo Bank, National Association

Indenture Trustee



Indenture



Dated as of June 11, 2018,




$466,000,000




Vivint Solar Financing V, LLC
Solar Asset Backed Notes, Series 2018-1
Class A Notes and Class B Notes





 

 

 

--------------------------------------------------------------------------------



Table of Contents

Page

ARTICLE I Definitions

2

 

 

 

Section 1.01.

General Definitions and Rules of Construction

2

Section 1.02.

Calculations

2

 

ARTICLE II The Notes; Reconveyance

2

 

 

 

Section 2.01.

General

2

Section 2.02.

Forms of Notes

3

Section 2.03.

Payment of Principal and Interest

5

Section 2.04.

Payments to Noteholders

6

Section 2.05.

Execution, Authentication, Delivery and Dating

6

Section 2.06.

Temporary Notes

7

Section 2.07.

Registration, Registration of Transfer and Exchange

7

Section 2.08.

Transfer and Exchange

11

Section 2.09.

Mutilated, Destroyed, Lost or Stolen Notes

15

Section 2.10.

Persons Deemed Noteholders

16

Section 2.11.

Cancellation of Notes

16

Section 2.12.

Conditions to Closing

16

Section 2.13.

Definitive Notes

18

Section 2.14.

Access to List of Noteholders’ Names and Addresses

19

 

ARTICLE III Covenants; Collateral; Representations; Warranties

19

 

 

 

Section 3.01.

Performance of Obligations

19

Section 3.02.

Negative Covenants

21

Section 3.03.

Money for Note Payments

21

Section 3.04.

Restriction of Issuer Activities

22

Section 3.05.

Protection of Trust Estate

22

Section 3.06.

Opinions as to Trust Estate

24

Section 3.07.

Statement as to Compliance

25

Section 3.08.

Recording

25

Section 3.09.

Agreements Not to Institute Bankruptcy Proceedings

25

Section 3.10.

Additional Covenants; Covenants with Respect to the Managing Members and Project
Companies.

26

Section 3.11.

Providing of Notice.

30

Section 3.12.

Representations and Warranties of the Issuer

31

Section 3.13.

Representations and Warranties of the Indenture Trustee

36

Section 3.14.

Knowledge

37

 

ARTICLE IV Management, Administration and Servicing

37

 

 

 

Section 4.01.

Management Agreement

37

i

--------------------------------------------------------------------------------

 

Page

ARTICLE V Accounts, Collections, Payments of Interest and Principal, Releases,
and Statements to Noteholders

39

 

 

 

Section 5.01.

Accounts

39

Section 5.02.

Supplemental Reserve Account

42

Section 5.03.

Liquidity Reserve Account

44

Section 5.04.

Collection Account

45

Section 5.05.

Distribution of Funds in the Collection Account.

45

Section 5.06.

Early Amortization Period Payments and Sequential Interest Amortization Period
Payments

47

Section 5.07.

Note Payments

48

Section 5.08.

Statements to Noteholders; Tax Returns

49

Section 5.09.

Reports by Indenture Trustee

49

Section 5.10.

Final Balances

50

 

ARTICLE VI Voluntary Prepayment of Notes and Release of Collateral

50

 

 

 

Section 6.01.

Voluntary Prepayment

50

Section 6.02.

Notice of Voluntary Prepayment

51

Section 6.03.

[Reserved].

51

Section 6.04.

Cancellation of Notes

51

Section 6.05.

Release of Collateral

51

 

ARTICLE VII The Indenture Trustee

51

 

 

 

Section 7.01.

Duties of Indenture Trustee

51

Section 7.02.

Notice of Default, Manager Termination Event or Event of Default; Delivery of
Manager Reports

53

Section 7.03.

Rights of Indenture Trustee

54

Section 7.04.

Not Responsible for Recitals, Issuance of Notes or Application of Moneys as
Directed

55

Section 7.05.

May Hold Notes

56

Section 7.06.

Money Held in Trust

56

Section 7.07.

Compensation and Reimbursement

56

Section 7.08.

Eligibility; Disqualification

57

Section 7.09.

Indenture Trustee’s Capital and Surplus

57

Section 7.10.

Resignation and Removal; Appointment of Successor

58

Section 7.11.

Acceptance of Appointment by Successor

59

Section 7.12.

Merger, Conversion, Consolidation or Succession to Business of Indenture Trustee

59

Section 7.13.

Co-trustees and Separate Indenture Trustees

59

Section 7.14.

Books and Records

61

Section 7.15.

Control

61

Section 7.16.

Suits for Enforcement

61

Section 7.17.

Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations

62




ii

--------------------------------------------------------------------------------

 

Page

 

ARTICLE VIII [Reserved]

62

 

ARTICLE IX Event of Default

62

 

 

 

Section 9.01.

Events of Default

62

Section 9.02.

Actions of Indenture Trustee

64

Section 9.03.

Indenture Trustee May File Proofs of Claim

64

Section 9.04.

Indenture Trustee May Enforce Claim Without Possession of Notes

65

Section 9.05.

Knowledge of Indenture Trustee

65

Section 9.06.

Limitation on Suits

65

Section 9.07.

Unconditional Right of Noteholders to Receive Principal and Interest

66

Section 9.08.

Restoration of Rights and Remedies

66

Section 9.09.

Rights and Remedies Cumulative

66

Section 9.10.

Delay or Omission; Not Waiver

67

Section 9.11.

Control by Noteholders

67

Section 9.12.

Waiver of Certain Events by Less Than All Noteholders

67

Section 9.13.

Undertaking for Costs

67

Section 9.14.

Waiver of Stay or Extension Laws

68

Section 9.15.

Sale of Trust Estate

68

Section 9.16.

Action on Notes

69

 

ARTICLE X Supplemental Indentures

69

 

 

 

Section 10.01.

Supplemental Indentures Without Noteholder Approval

69

Section 10.02.

Supplemental Indentures with Consent of Noteholders

70

Section 10.03.

Execution of Amendments and Supplemental Indentures

71

Section 10.04.

Effect of Amendments and Supplemental Indentures

71

Section 10.05.

Reference in Notes to Amendments and Supplemental Indentures

72

Section 10.06.

Indenture Trustee to Act on Instructions

72

 

ARTICLE XI [Reserved]

72

 

ARTICLE XII Miscellaneous

72

 

 

 

Section 12.01.

Compliance Certificates and Opinions; Furnishing of Information

72

Section 12.02.

Form of Documents Delivered to Indenture Trustee

73

Section 12.03.

Acts of Noteholders

74

Section 12.04.

Notices, Etc

74

Section 12.05.

Notices and Reports to Noteholders; Waiver of Notices

75

Section 12.06.

Rules by Indenture Trustee

76

Section 12.07.

Issuer Obligation

76

Section 12.08.

Enforcement of Benefits

77

Section 12.09.

Effect of Headings and Table of Contents

77

iii

--------------------------------------------------------------------------------

 

Page

Section 12.10.

Successors and Assigns

77

Section 12.11.

Separability

77

Section 12.12.

Benefits of Indenture

77

Section 12.13.

Legal Holidays

77

Section 12.14.

Governing Law; Jurisdiction; Waiver of Jury Trial

77

Section 12.15.

Counterparts

78

Section 12.16.

Recording of Indenture

78

Section 12.17.

Further Assurances

78

Section 12.18.

No Bankruptcy Petition Against the Issuer

78

Section 12.19.

[Reserved].

78

Section 12.20.

Liquidated Damages Demands

78

Section 12.21.

[Reserved].

79

Section 12.22.

Tax Treatment Disclosure

79

Section 12.23.

Multiple Roles

79

Section 12.24.

PATRIOT Act

79

 

ARTICLE XIII Termination

79

 

 

 

Section 13.01.

Termination of Indenture

79

 

 

 

 

Schedule I

—

Schedule of Solar Assets

 

Schedule II

—

Scheduled Host Customer Payments and Scheduled Hedged SREC Payments

 

Schedule III

—

Scheduled Outstanding Note Balance

 

Schedule IV

—

Scheduled Tax Equity Investor Distributions

 

Schedule V

—

Schedule of Supplemental Reserve Account Deposit Amounts

 

 

 

 

 

Exhibit A-1

—

Form of Class A Note

A-1

Exhibit A-2

—

Form of Class B Note

A-2

Exhibit B

—

Forms of Transferee Letter

B-1

Exhibit C

—

Notice of Voluntary Prepayment

C-1

Exhibit D

—

Definitive Class B Certification

D-1

 

 

 

 

Annex A

—

Standard Definitions

 

 

 

iv

--------------------------------------------------------------------------------

 

This Indenture (as amended or supplemented from time to time, the “Indenture”)
is dated as of June 11, 2018 between Vivint Solar Financing V, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer
(the “Issuer”), and Wells Fargo Bank, National Association, a national banking
association, not in its individual capacity but solely in its capacity as
indenture trustee (together with its successors and assigns in such capacity,
the “Indenture Trustee”).

Preliminary Statement

Pursuant to this Indenture, there is hereby duly authorized the execution and
delivery of two classes of notes designated as the Issuer’s 4.73% Solar Asset
Backed Notes, Series 2018-1, Class A (the “Class A Notes”) and 7.37% Solar Asset
Backed Notes, Series 2018-1, Class B (the “Class B Notes”).  All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Holders of the Notes.  The Issuer is entering into this Indenture, and the
Indenture Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

Granting Clause

The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Notes, as their interests may appear, all of the rights, title,
interest and benefits of the Issuer whether now existing or hereafter arising in
and to: (a) the Managing Member Membership Interests; (b) the Contribution
Agreements, the Management Agreement, the Manager Transition Agreement, the
Custodial Agreement, the Performance Guaranty, any Letter of Credit and all
other Transaction Documents; (c) amounts deposited from time to time into the
Collection Account, the Liquidity Reserve Account, the Supplemental Reserve
Account, the Tax Loss Insurance Proceeds Account, and all Eligible Investments
in each such account; (d) the membership interests of each Tax Equity Investor
Member in the related Project Company if and when acquired by the Issuer through
exercise of the related Purchase Option; (e) the membership interests of each
Managing Member in the related Project Company; (f) Hedged SRECs, if any,
distributed to Managing Members in accordance with the related Project Company
LLCA and the collateral assignments by the Hedged SREC Affiliates of the related
Hedged SREC Agreements; (g) proceeds of any and all of the foregoing including
all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other property; and (h) all other assets of the Issuer
(collectively, the “Trust Estate”) except that the Trust Estate will not include
a lien on any Excluded Property or the Solar Assets or any other assets of the
Project Companies.  In addition, the Indenture Trustee will be named as loss
payee with respect to the Tax Loss Insurance Policies for the benefit of the
Noteholders.

Such Grants are made in trust, to secure payments of amounts due with respect to
the Notes ratably and without prejudice, priority or distinction between the
Notes, and to secure: (a) the payment of all amounts on the Notes as such
amounts become due in accordance with their terms; (b) the payment of all other
sums payable in accordance with the provisions of this Indenture; and
(c) compliance with the provisions of this Indenture, all as provided in this
Indenture.

1

--------------------------------------------------------------------------------

 

The Indenture Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions of this Indenture, and agrees to perform the
duties herein required pursuant to the terms and provisions of this Indenture
and subject to the conditions hereof.

ARTICLE I

Definitions

Section 1.01.General Definitions and Rules of Construction

.  Except as otherwise specified or as the context may otherwise require,
capitalized terms used in this Indenture shall have the respective meanings
given to such terms in the Standard Definitions attached hereto as Annex A,
which is hereby incorporated by reference into this Indenture as if set forth
fully in this Indenture.  The rules of construction set forth in Annex A shall
apply to this Indenture and are hereby incorporated by reference into this
Indenture as if set forth fully in this Indenture.

Section 1.02.Calculations

.  Calculations required to be made pursuant to this Indenture shall be made on
the basis of information or accountings as to payments on each Note furnished by
the Manager.  Except to the extent they are incorrect on their face, such
information or accountings may be conclusively relied upon in making such
calculations, but to the extent that it is later determined that any such
information or accountings are incorrect, appropriate corrections or adjustments
will be made.

ARTICLE II

The Notes; Reconveyance

Section 2.01.General

.  (a) The Notes shall be designated the Issuer’s “4.73% Solar Asset Backed
Notes, Series 2018-1, Class A” and “7.37% Solar Asset Backed Notes, Series
2018-1, Class B.”  

(b)All payments of principal and interest with respect to the Notes shall be
made only from the Trust Estate on the terms and conditions specified
herein.  Each Noteholder and each Note Owner, by its acceptance of a Note,
agrees that it will have recourse solely against such Trust Estate and such
payment and indemnification obligations included therein.

(c)Except as otherwise provided herein, all Notes shall be substantially
identical in all respects.  Except as specifically provided herein, all Notes
issued, authenticated and delivered under this Indenture shall be in all
respects equally and ratably entitled to the benefits hereof without preference,
priority or distinction on account of the actual time or times of authentication
and delivery, all in accordance with the terms and provisions of this Indenture.

(d)The Initial Outstanding Note Balance of the Class A Notes and the Class B
Notes that may be executed by the Issuer and authenticated and delivered by the
Indenture Trustee and Outstanding at any given time under this Indenture is
limited to $400,000,000 and $66,000,000, respectively.

(e)Holders of the Notes shall be entitled to payments of interest and principal
as provided herein.  Each Class of Notes shall have a final maturity on the
Rated Final Maturity.  

2

--------------------------------------------------------------------------------

 

All Notes of the same Class shall be secured on parity with one another, with no
Note of any Class having any priority over any other Note of that same Class.

(f)The Notes that are authenticated and delivered to the Noteholders by the
Indenture Trustee upon an Issuer Order on the Closing Date shall be dated as of
the Closing Date.  Any Note issued later in exchange for, or in replacement of,
any Note issued on the Closing Date shall be dated the date of its
authentication.

(g)The Class A Notes are issuable in minimum denominations of $100,000 and the
Class B Notes are issuable in minimum denominations of $750,000, and, in each
case, integral multiples of $1,000 in excess thereof; provided that one Note of
such Class may be issued in an additional amount equal to any remaining portion
of the Initial Outstanding Note Balance of such Class.

Section 2.02.Forms of Notes

.  The Notes shall be in substantially the form set forth in Exhibit A-1 or
Exhibit A-2, as applicable, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may, consistently herewith,
be determined by the Issuer, as evidenced by its execution thereof.

The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.

Each Note shall be dated the date of its authentication.  The terms of the Notes
are set forth in Exhibit A-1 and Exhibit A-2, and are part of the terms of this
Indenture.

(a)Global Notes.  The Notes are being offered and sold by the Issuer to the
Initial Purchasers pursuant to the Note Purchase Agreement.

Notes offered and sold within the United States to QIBs in reliance on Rule 144A
shall be issued initially in the form of Rule 144A Global Notes, which shall be
deposited on behalf of the purchasers of the Notes represented thereby with the
Indenture Trustee, as custodian for the Securities Depository, and registered in
the name of the Securities Depository or a nominee of the Securities Depository,
duly executed by the Issuer and authenticated by the Indenture Trustee as
hereinafter provided.  The Outstanding Note Balance of the Rule 144A Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Indenture Trustee and the Securities Depository or its nominee as
hereinafter provided.  The Indenture Trustee shall not be liable for any error
or omission by the Securities Depository in making such record adjustments and
the records of the Indenture Trustee shall be controlling with regard to
outstanding principal amount of Notes hereunder.

Notes offered and sold outside of the United States in reliance on Regulation S
under the Securities Act shall be issued initially in the form of a Regulation S
Temporary Global Note, which shall be deposited on behalf of the purchasers of
the Notes represented thereby with the Indenture Trustee, as custodian for the
Securities Depository, and registered in the name of the Securities Depository
or the nominee of the Securities Depository for the investors’ respective

3

--------------------------------------------------------------------------------

 

accounts at Euroclear Bank S.A./N.V. as operator of the Euroclear System
(“Euroclear”), or Clearstream Banking société anonyme (“Clearstream”), duly
executed by the Issuer and authenticated by the Indenture Trustee as hereinafter
provided.  Beneficial interests in the Regulation S Temporary Global Notes may
be held only through Euroclear or Clearstream.  

Within a reasonable period of time following the expiration of the “40-day
distribution compliance period” (as defined in Regulation S), beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in Regulation S Permanent Global Notes upon the receipt by
the Indenture Trustee of an Officer’s Certificate from the Issuer.  The
Regulation S Permanent Global Notes will be deposited with the Indenture
Trustee, as custodian, and registered in the name of a nominee of the Securities
Depository.  Simultaneously with the authentication of the Regulation S
Permanent Global Notes, the Indenture Trustee shall cancel the Regulation S
Temporary Global Note.  The Outstanding Note Balance of the Regulation S
Temporary Global Note and the Regulation S Permanent Global Notes may from time
to time be increased or decreased by adjustments made on the records of the
Indenture Trustee and the Securities Depository or its nominee, as the case may
be, in connection with transfers of interest as hereinafter provided.  The
Indenture Trustee shall incur no liability for any error or omission of the
Securities Depository in making such record adjustments and the records of the
Indenture Trustee shall be controlling with regard to outstanding principal
amount of Regulation S Global Notes hereunder.

Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and
prepayments.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Indenture Trustee, or by the Note Registrar at the
direction of the Indenture Trustee, in accordance with instructions given by the
Holder thereof as required by Section 2.08.

The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “Management Regulations” and
“Instructions to Participants” of Clearstream shall be applicable to interests
in the Regulation S Temporary Global Note and the Regulation S Permanent Global
Notes that are held by the members of, or participants in, the Securities
Depository (“Agent Members”) through Euroclear or Clearstream.

Except as set forth in Section 2.08, the Global Notes may be transferred, in
whole and not in part, only to another nominee of the Securities Depository or
to a successor of the Securities Depository or its nominee.

(b)Book-Entry Provisions.  This Section 2.02(b) shall apply only to the Global
Notes deposited with or on behalf of the Securities Depository.

The Issuer shall execute and the Indenture Trustee shall, in accordance with
this Section 2.02(b), authenticate and deliver one Global Note for each Class of
Notes which (i) shall be registered in the name of the Securities Depository or
the nominee of the Securities Depository and (ii) shall be delivered by the
Indenture Trustee to the Securities Depository or

4

--------------------------------------------------------------------------------

 

pursuant to the Securities Depository’s instructions or held by the Indenture
Trustee as custodian for the Securities Depository.

Agent Members shall have no rights either under this Indenture with respect to
any Global Note held on their behalf by the Securities Depository or by the
Indenture Trustee as custodian for the Securities Depository or under such
Global Note, and the Securities Depository may be treated by the Issuer, the
Indenture Trustee and any agent of the Issuer or the Indenture Trustee as the
absolute owner of such Global Note for all purposes whatsoever.  Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Indenture Trustee or
any agent of the Issuer or the Indenture Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Securities
Depository or impair, as between the Securities Depository and its Agent
Members, the operation of customary practices of such Securities Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Note.

The Note Registrar and the Indenture Trustee shall be entitled to treat the
Securities Depository for all purposes of this Indenture (including the payment
of principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole Holder of the Notes, and shall have no
obligation to the Note Owners.

The rights of Note Owners shall be exercised only through the Securities
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Securities Depository and/or the Agent Members
pursuant to the Note Depository Agreement.  The initial Securities Depository
will make book-entry transfers among the Agent Members and receive and transmit
payments of principal of and interest on the Notes to such Agent Members with
respect to such Global Notes.

Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Securities Depository shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and has delivered such instructions to the Indenture Trustee.

(c)Definitive Notes.  Except as provided in Sections 2.08 and 2.13, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (the “Definitive
Notes”).

Section 2.03.Payment of Principal and Interest

.  (a)  Principal payments on the Notes will be made on each Payment Date to the
Noteholders as of the related Record Date pursuant to the provision of
Section 5.05.  The remaining Aggregate Outstanding Note Balance, if any, shall
be due and payable on the Rated Final Maturity.  

(b)On each Payment Date, the Note Interest for each Class of Notes will be
distributed to the registered Noteholders of the applicable Class of Notes as of
the related Record Date in accordance with the Priority of Payments.  Interest
on the Notes with respect to any Payment Date will accrue at the applicable Note
Rate based on the Interest Accrual Period.

5

--------------------------------------------------------------------------------

 

(c)If the Outstanding Note Balance of any Class of Notes has not been paid in
full on or before the Anticipated Repayment Date, additional interest (the
“Post-ARD Additional Note Interest”) will begin to accrue during each Interest
Accrual Period thereafter on such Class of Notes at the related Post-ARD
Additional Interest Rate.  The Post-ARD Additional Note Interest for a Class of
Notes will only be due and payable after the Aggregate Outstanding Note Balance
has been paid in full.  Prior to such time, the Post-ARD Additional Note
Interest accruing on a Class of Notes will be deferred and added to any Post-ARD
Additional Note Interest previously deferred and remaining unpaid (“Deferred
Post-ARD Additional Note Interest”).  Deferred Post-ARD Additional Note Interest
will not bear interest.

Section 2.04.Payments to Noteholders

.  (a) Noteholders of each Class shall, subject to the priorities and conditions
set forth in Section 5.05, be entitled to receive payments of interest and
principal on each Payment Date.  Any payment of interest or principal payable
with respect to the Notes on the applicable Payment Date shall be made to the
Person in whose name such Note is registered on the Record Date for such Payment
Date in the manner provided in Section 5.07.

(b)All reductions in the principal balance of a Note (or one or more Predecessor
Notes) effected by payments of principal made on any Payment Date shall be
binding upon all Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.

Section 2.05.Execution, Authentication, Delivery and Dating

.  (a) The Notes shall be executed by the Issuer.  The signature of such
Authorized Officer on the Notes may be manual or facsimile.  Notes bearing the
manual or facsimile signature of any individual who was, at the time of
execution thereof, an Authorized Officer of the Issuer shall bind the Issuer,
notwithstanding the fact that such individual ceased to hold such office prior
to the authentication and delivery of such Notes or did not hold such office at
the date of issuance of such Notes.  

(b)On the Closing Date, the Issuer shall, and at any time and from time to time
after the execution and delivery of this Indenture, the Issuer may deliver Notes
executed by the Issuer to the Indenture Trustee for authentication, and the
Indenture Trustee, upon receipt of the Notes and of an Issuer Order, shall
authenticate and deliver such Notes; provided, however, that the Indenture
Trustee shall not authenticate the Notes on the Closing Date unless and until it
shall have received the documents listed in Section 2.12.

(c)Each Note authenticated and delivered by the Indenture Trustee to or upon an
Issuer Order on or prior to the Closing Date shall be dated the Closing
Date.  All other Notes that are authenticated after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

(d)Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the Outstanding Note Balance so
transferred, exchanged or replaced, but shall represent only the Outstanding
Note Balance so transferred, exchanged or replaced.  In the event that any Note
is divided into more than one Note in

6

--------------------------------------------------------------------------------

 

accordance with this Article II, such Outstanding Note Balance shall be divided
among the Notes delivered in exchange therefor.

(e)No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication, substantially in the form provided for herein, executed by the
Indenture Trustee by the manual signature of a Responsible Officer of the
Indenture Trustee, and such executed certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered.

Section 2.06.Temporary Notes

.  Except for the Notes maintained in book-entry form, temporary Notes shall be
issuable in any authorized denomination, and substantially in the form of the
Definitive Notes but with such omissions, insertions and variations as may be
appropriate for temporary Notes, all as may be determined by the Issuer.  Every
such temporary Note shall be executed by the Issuer and authenticated by the
Indenture Trustee upon the same conditions and in substantially the same manner,
and with the same effect, as the Definitive Notes.  Without unreasonable delay,
the Issuer will execute and deliver to the Indenture Trustee Definitive Notes
(other than in the case of Notes in global form) and thereupon any or all
temporary Notes (other than in the case of Notes in global form) may be
surrendered in exchange therefor, at the Corporate Trust Office, and the
Indenture Trustee shall authenticate and deliver in exchange for such temporary
Notes an equal aggregate principal amount of Definitive Notes.  Such exchange
shall be made by the Issuer at its own expense and without any charge
therefor.  Until so exchanged, the temporary Notes shall in all respects be
entitled to the same benefits and subject to the same limitations under this
Indenture as Definitive Notes authenticated and delivered hereunder.

Section 2.07.Registration, Registration of Transfer and Exchange

.  (a) The Indenture Trustee (in such capacity, the “Note Registrar”) shall
cause to be kept at its Corporate Trust Office a register (the “Note Register”),
in which, subject to such reasonable regulations as it may prescribe, the Note
Registrar shall provide for the registration of the Notes and the registration
of transfers of such Notes.  The Notes are intended to be obligations in
registered form for purposes of Section 163(f), Section 871(h)(2) and Section
881(c)(2) of the Code.

(b)Each Person who has or who acquires any Ownership Interest in a Note shall be
deemed by the acceptance or acquisition of such Ownership Interest to have
agreed to be bound by the provisions of this Section 2.07 and Section 2.08.

(c)Each purchaser of Global Notes, other than the Initial Purchasers, will be
deemed to have represented and agreed as follows:

(i)The purchaser (A) (1) is a QIB, (2) is aware that the sale to it is being
made in reliance on Rule 144A and (3) is acquiring the Notes or interests
therein for its own account or for the account of a QIB or (B) is not a U.S.
Person and is purchasing the Notes or interests therein in an offshore
transaction pursuant to Regulation S.

(ii)The purchaser understands that the Notes and interests therein are being
offered in a transaction not involving any public offering in the United States
within the

7

--------------------------------------------------------------------------------

 

meaning of the Securities Act, that the Notes have not been and will not be
registered under the Securities Act and that (A) if in the future it decides to
offer, resell, pledge or otherwise transfer any of the Notes or any interests
therein, such Class A Notes and Class B Notes or the interests therein may be
offered, resold, pledged or otherwise transferred in minimum denominations of
$100,000 and $750,000, respectively, and, in each case, in integral multiples of
$1,000 in excess thereof, and only (1) in the United States to a person whom the
seller reasonably believes is a QIB in a transaction meeting the requirements of
Rule 144A, (2) outside the United States in a transaction complying with the
provisions of Regulation S under the Securities Act, or (3) pursuant to another
exemption from registration under the Securities Act (if available and evidenced
by an opinion of counsel acceptable to the Issuer and the Indenture Trustee), in
each of cases (1) through (3) in accordance with any applicable securities laws
of any State of the United States and any other applicable jurisdiction, and
that (B) the purchaser will, and each subsequent Holder is required to, notify
any subsequent purchaser of such Notes or interests therein from it of the
resale restrictions referred to in (A) above.

(iii)The purchaser understands that the Notes will bear a legend substantially
to the following effect:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF [$100,000][FOR
CLASS A NOTES]/[$750,000][FOR CLASS B NOTES] AND IN INTEGRAL MULTIPLES OF $1,000
IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH REGULATION S, OR (III) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT (IF AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL
ACCEPTABLE TO THE ISSUER AND THE INDENTURE TRUSTEE), IN EACH OF CASES (I)
THROUGH (III) IN ACCORDANCE

8

--------------------------------------------------------------------------------

 

WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY
OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN
FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.  

(iv)The purchaser understands that any Note offered in reliance on Regulation S
will, during the 40-day distribution compliance period commencing on the day
after the later of the commencement of the offering and the date of original
issuance of the Notes, bear a legend substantially to the following effect:

THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.

PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

Following the 40-day distribution compliance period, interests in a Regulation S
Temporary Global Note will be exchanged for interests in a Regulation S
Permanent Global Note

(v)Each purchaser and transferee by its purchase of a Class A Note or Ownership
Interest therein shall be deemed to have represented and warranted that (a) it
is not acquiring the Class A Note or interest therein for or on behalf of or
with the assets of any employee benefit plan as defined in Section 3(3) of the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”) that is
subject to Title I of ERISA or any other “plan” as defined in Section 4975(e)(1)
of the Code that is subject to Section 4975 of the Code or any entity whose
underlying assets include plan assets (within the meaning of 29 C.F.R.
2510.3-101, as modified by Section 3(3) of ERISA) by reason of an employee
benefit plan’s or plan’s investment in such entity (each a “Benefit Plan
Investor”), or any “governmental plan” within the meaning of Section 3(32) of
ERISA  or “church plan” within the meaning of Section 3(33) of ERISA that is
subject to any substantially similar provision of state or local law (“Similar
Law”), or  (b) with respect to purchases and transfers of Class A Notes
only,  if the purchaser or transferee is a Benefit Plan Investor or a
governmental plan or church plan subject to Similar Law, the

9

--------------------------------------------------------------------------------

 

purchaser and transferee and the fiduciary of such Benefit Plan Investor or
governmental plan or church plan by its purchase of the Note or interest therein
shall be deemed to have represented and warranted that the purchase and holding
of the Class A Note or interest therein will not result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code or violation of
Similar Law and will be consistent with any applicable fiduciary duties that may
be imposed upon the purchaser or transferee.

(vi)Each purchaser and transferee by its purchase of a Class B Note or Ownership
Interest therein shall be deemed to have represented and warranted that at the
time of its purchase and throughout the period that it holds such Class B Note
or interest therein, that (1) it is not and will not be a Benefit Plan Investor
(2) it will not be purchasing the Class B Note with the assets of a Government
Plan or church plan and (3) it will not sell or otherwise transfer the Class B
Note or interest therein to any person without first obtaining the same
foregoing representations, warranties and covenants from that person.

(vii)The purchaser understands that the Issuer may receive a list of
participants holding positions in the Notes from the Securities Depository.

(viii)Each purchaser and transferee by its purchase of a Note or interest
therein shall be deemed to have agreed to treat the Note as indebtedness and
indicate on all federal, state and local income tax and information returns and
reports required to be filed with respect to the Note, under any applicable
federal, state or local tax statute or any rule or regulation under any of them,
that the Note is indebtedness unless otherwise required by applicable law as
determined by a Final Determination.

(ix)Each purchaser and transferee of a Class A Note that is a Benefit Plan
Investor, by its purchase of a Note or interest therein, to the extent that the
DOL Final Fiduciary Rule remains in effect shall be deemed to have represented
and warranted that (i) it has not received and is not receiving investment
advice from the ERISA Transaction Parties with respect to the Benefit Plan
Investor's investment in the Notes, (ii) none of the ERISA Transaction Parties
has made or will make any recommendations as to the advisability of the
acquiring, holding or continuing to hold, disposal of, or exchange of the Notes,
or has provided or will provide investment advice, and (iii) that such purchaser
or transferee is an Eligible Benefit Plan Investor.  

(d)Other than with respect to Notes maintained in book-entry form, at the option
of a Noteholder, Notes may be exchanged for other Notes of any authorized
denominations and of a like Outstanding Note Balance and Class upon surrender of
the Notes to be exchanged at the Corporate Trust Office.  Whenever any Notes are
so surrendered for exchange, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver, the Notes which the Noteholder making the
exchange is entitled to receive.

(e)Other than with respect to Notes maintained in book-entry form, any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed.  All Notes issued upon any
registration of transfer or exchange of Notes shall be

10

--------------------------------------------------------------------------------

 

the valid obligations of the Issuer, evidencing the same rights, and entitled to
the same benefits under this Indenture, as the Class of Notes surrendered upon
such registration of transfer or exchange.  No service charge shall be made for
any registration of transfer or exchange of Notes, but the Issuer and the
Indenture Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge as may be imposed in connection with any registration
of transfer or exchange of Notes, other than exchanges pursuant to Section 2.08
not involving any transfer.

The Notes have not been and will not be registered under the Securities Act or
the securities laws of any jurisdiction.  Consequently, the Notes are not
transferable other than pursuant to an exemption from the registration
requirements of the Securities Act and satisfaction of provisions set forth in
this Indenture.

(f)Each purchaser and transferee by its purchase of a Class B Note or a
beneficial interest therein shall be deemed to have made all of the
certifications, representations, warranties and covenants set forth therein
(which shall include those set forth in Section 2.07(c)(i)-(ix) and Section
2.08(e)).  Any transfer of a beneficial interest in a Class B Note in violation
of any of the foregoing will be of no force and effect and void ab initio.  

Section 2.08.Transfer and Exchange

.  (a) The transfer and exchange of Global Notes or beneficial interests therein
shall be effected through the Securities Depository, in accordance with this
Indenture and the procedures of the Securities Depository therefor, which shall
include restrictions on transfer comparable to those set forth herein to the
extent required by the Securities Act.  Beneficial interests in a Global Note
may be transferred to persons who take delivery thereof in the form of a
beneficial interest in the same Global Note in accordance with the transfer
restrictions set forth in the legends in subsections (c)(iii) and (c)(iv) of
Section 2.07, as applicable.  Transfers of beneficial interests in the Global
Notes to persons required or permitted to take delivery thereof in the form of
an interest in another Global Note shall be permitted as follows:

(i)Rule 144A Global Note to Regulation S Global Note.  If, at any time, an owner
of a beneficial interest in a Rule 144A Global Note deposited with the
Securities Depository (or the Indenture Trustee as custodian for the Securities
Depository) wishes to transfer its interest in such Rule 144A Global Note to a
person who is required or permitted to take delivery thereof in the form of an
interest in a Regulation S Global Note, such owner shall, subject to compliance
with the applicable procedures described herein (the “Applicable Procedures”),
exchange or cause the exchange of such interest for an equivalent beneficial
interest in a Regulation S Global Note as provided in this
Section 2.08(a)(i).  Upon receipt by the Indenture Trustee of (1) instructions
given in accordance with the Applicable Procedures from an Agent Member
directing the Indenture Trustee to credit or cause to be credited a beneficial
interest in the Regulation S Global Note in an amount equal to the beneficial
interest in the Rule 144A Global Note to be exchanged, (2) a written order given
in accordance with the Applicable Procedures containing information regarding
the participant account of the Securities Depository and the Euroclear or
Clearstream account to be credited with such increase, and (3) a certificate in
the form of Exhibit B-1 hereto given by the Note Owner of such beneficial
interest stating that the transfer of such interest has been made in compliance
with the

11

--------------------------------------------------------------------------------

 

transfer restrictions applicable to the Global Notes and pursuant to and in
accordance with Rule 903 or Rule 904 of Regulation S, then the Indenture
Trustee, as Note Registrar, shall instruct the Securities Depository to reduce
or cause to be reduced the initial Outstanding Note Balance of the applicable
Rule 144A Global Note and to increase or cause to be increased the initial
Outstanding Note Balance of the applicable Regulation S Global Note by the
initial principal amount of the beneficial interest in the Rule 144A Global Note
to be exchanged, to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Regulation S Global
Note equal to the reduction in the initial Outstanding Note Balance of the
Rule 144A Global Note, and to debit, or cause to be debited, from the account of
the person making such exchange or transfer the beneficial interest in the
Rule 144A Global Note that is being exchanged or transferred.

(ii)Regulation S Global Note to Rule 144A Global Note.  If, at any time an owner
of a beneficial interest in a Regulation S Global Note deposited with the
Securities Depository or with the Indenture Trustee as custodian for the
Securities Depository wishes to transfer its interest in such Regulation S
Global Note to a person who is required or permitted to take delivery thereof in
the form of an interest in a Rule 144A Global Note, such owner shall, subject to
the Applicable Procedures, exchange or cause the exchange of such interest for
an equivalent beneficial interest in a Rule 144A Global Note as provided in this
Section 2.08(a)(ii).  Upon receipt by the Indenture Trustee of (1) instructions
from Euroclear or Clearstream, if applicable, and the Securities Depository,
directing the Indenture Trustee, as Note Registrar, to credit or cause to be
credited a beneficial interest in the Rule 144A Global Note equal to the
beneficial interest in the Regulation S Global Note to be exchanged, such
instructions to contain information regarding the participant account with the
Securities Depository to be credited with such increase, (2) a written order
given in accordance with the Applicable Procedures containing information
regarding the participant account of the Securities Depository and (3) if such
transfer is being effected prior to the expiration of the “40-day distribution
compliance period” (as defined by Regulation S under the Securities Act), a
certificate in the form of Exhibit B-2 attached hereto given by the Note Owner
of such beneficial interest stating (A) if the transfer is pursuant to
Rule 144A, that the person transferring such interest in a Regulation S Global
Note reasonably believes that the person acquiring such interest in a Rule 144A
Global Note is a QIB and is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and any applicable blue sky or securities
laws of any State of the United States, (B) that the transfer complies with the
requirements of Rule 144A under the Securities Act and any applicable blue sky
or securities laws of any State of the United States or (C) if the transfer is
pursuant to any other exemption from the registration requirements of the
Securities Act, that the transfer of such interest has been made in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with the requirements of the exemption claimed, such statement
to be supported by an Opinion of Counsel from the transferee or the transferor
in form reasonably acceptable to the Issuer and to the Indenture Trustee, then
the Indenture Trustee, as Note Registrar, shall instruct the Securities
Depository to reduce or cause to be reduced the initial Outstanding Note Balance
of such Regulation S Global Note and to increase or cause to be increased the
initial Outstanding Note Balance of the applicable Rule 144A Global

12

--------------------------------------------------------------------------------

 

Note by the initial principal amount of the beneficial interest in the
Regulation S Global Note to be exchanged, and the Indenture Trustee, as Note
Registrar, shall instruct the Securities Depository, concurrently with such
reduction, to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the applicable Rule 144A
Global Note equal to the reduction in the Outstanding Note Balance at maturity
of such Regulation S Global Note and to debit or cause to be debited from the
account of the person making such transfer the beneficial interest in the
Regulation S Global Note that is being transferred.

(b)Transfer and Exchange from Definitive Notes to Definitive Notes.  When
Definitive Notes are presented by a Holder to the Note Registrar with a request:

(i)to register the transfer of Definitive Notes in the form of other Definitive
Notes; or

(ii)to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,

the Note Registrar shall register the transfer or make the exchange as
requested; provided, however, that the Definitive Notes presented or surrendered
for register of transfer or exchange shall be duly endorsed or accompanied by a
written instruction of transfer in form satisfactory to the Note Registrar duly
executed by such Holder or by his attorney, duly authorized in writing; and

(i)if such Definitive Note is being transferred to a QIB in accordance with
Rule 144A or in an offshore transaction pursuant to Regulation S, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto); or

(ii)if such Definitive Note is being transferred in reliance on any other
exemption from the registration requirements of the Securities Act, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto) and an Opinion of Counsel from such Holder or the transferee
reasonably acceptable to the Issuer and to the Indenture Trustee to the effect
that such transfer is in compliance with the Securities Act.

(iii)If such Definitive Note is a Class B Note, a certification by the
transferee in the form of Exhibit D hereto

(c)Restrictions on Transfer and Exchange of Global Notes.  Notwithstanding any
other provision of this Indenture, a Global Note may not be transferred except
by the Securities Depository to a nominee of the Securities Depository or by a
nominee of the Securities Depository to the Securities Depository or another
nominee of the Securities Depository or by the Securities Depository or any such
nominee to a successor Securities Depository or a nominee of such successor
Securities Depository.

(d)Initial Issuance of the Notes.  The Initial Purchasers shall not be required
to deliver, and neither the Issuer nor the Indenture Trustee shall demand
therefrom, any of the certifications or opinions described in this Section 2.08
in connection with the initial issuance of the Notes and the delivery thereof by
the Issuer.

13

--------------------------------------------------------------------------------

 

(e)Tax Transfer Restrictions for the Class B Notes.  Notwithstanding anything to
the contrary herein, no transfer of a beneficial interest in a Class B Note
shall be effective, and any attempted transfer shall be void ab initio, unless,
each transferee satisfies each of the items in clauses (i) through (ix) below.
By its acceptance of an Ownership Interest in a Class B Note, each transferee
shall be deemed to have represented and agreed as follows:

(i)Either (A) it is not and will not become, for U.S. federal income tax
purposes, a partnership, Subchapter S corporation, or grantor trust (each such
entity a "flow-through entity") or (B) if it is or becomes a flow-through
entity, then (1) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have 50% or more of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Class B Notes, other interest
(direct or indirect) in the Issuer, or any interest created under this Indenture
and (2) it is not and will not be a principal purpose of the arrangement
involving the flow-through entity's beneficial interest in any Class B Note to
permit any entity to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such entity not to
be classified as a publicly traded partnership for U.S. federal income tax
purposes.

(ii)It will not (A) acquire, sell, transfer, assign, pledge or otherwise dispose
of any of its interests in a Class B Note (or any interest therein that is
described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or
through (x) a U.S. national, regional or local securities exchange, (y) a
foreign securities exchange or (z) an inter-dealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers (including, without limitation, the National Association of Securities
Dealers Automated Quotation System) ((x), (y) and (z), collectively, an
“Exchange”) or (B) cause any of its interests in the Class B Note to be marketed
on or through an Exchange.

(iii)It will not cause any beneficial interest in a Class B Note to be traded or
otherwise marketed on or through an "established securities market" or a
"secondary market (or the substantial equivalent thereof)," each within the
meaning of Section 7704(b) of the Code and the Treasury Regulations promulgated
thereunder, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

(iv)Its beneficial interest in the Class B Note is not and will not be in an
amount that is less than the minimum denomination for the Class B Notes set
forth in this Indenture, and it does not and will not hold any beneficial
interest in the Class B Note on behalf of any person whose beneficial interest
in the Class B Note is in an amount that is less than the minimum denomination
for the Class B Notes set forth in this Indenture. It will not sell, transfer,
assign, participate, or otherwise dispose of any beneficial interest in the
Class B Note or enter into any financial instrument or contract the value of
which is determined by reference in whole or in part to any Class B Note, in
each case, if the effect of doing so would be that the beneficial interest of
any person in a Class B Note would be in an amount that is less than the minimum
denomination for the Class B Notes set forth in this Indenture.

14

--------------------------------------------------------------------------------

 

(v)It will not enter into any financial instrument the payment on which, or the
value of which, is determined in whole or in part by reference to an interest in
the Class B Note (including the amount of payments on the Class B Note, the
value of the Class B Note or any contract that otherwise is described in Section
1.7704-1(a)(2)(i)(B) of the Treasury Regulations).

(vi)It will not use the Class B Note as collateral for the issuance of any
securities that could cause the Issuer to become subject to taxation as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

(vii)It will not take any action that could reasonably be expected to cause, and
will not omit to take any action, which omission could reasonably be expected to
cause, the Issuer to become taxable as a corporation for U.S. federal income tax
purposes.

(viii)It acknowledges that the Sponsor, the Originator, the Indenture Trustee,
the Note Registrar, the Issuer and others will rely on the truth and accuracy of
the foregoing representations, warranties and covenants and agrees that if it
becomes aware that any of the foregoing are no longer accurate, it shall notify
the Issuer.

(ix)It will treat the Class B Note as indebtedness and indicate on all U.S.
federal and state income tax and information returns and reports required to be
filed with respect to the Class B Note, under any applicable U.S. federal or
state tax statute, rule, or regulation, that the Class B Note is indebtedness.  

The Indenture Trustee shall maintain a file of all such transferee
certifications delivered to it and shall make such transferee certifications
available to the Issuer upon request.

Section 2.09.Mutilated, Destroyed, Lost or Stolen Notes

.  (a) If (i) any mutilated Note is surrendered to the Indenture Trustee or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as may be required by the Indenture Trustee to hold each
of the Issuer and the Indenture Trustee harmless, then, in the absence of actual
notice to the Issuer or the Indenture Trustee that such Note has been acquired
by a protected purchaser, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver upon an Issuer Order, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a new Note or Notes of
the same tenor and Class and principal balance bearing a number not
contemporaneously outstanding; provided, however, that if any such mutilated,
destroyed, lost or stolen Note shall have become subject to receipt of payment
in full, instead of issuing a new Note, the Indenture Trustee may make a payment
with respect to such Note without surrender thereof, except that any mutilated
Note shall be surrendered.  If, after the delivery of such new Note or payment
with respect to a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a protected purchaser of the original Note in lieu of which
such new Note was issued presents for receipt of payments such original Note,
the Issuer and the Indenture Trustee shall be entitled to recover such new Note
(or such payment) from the Person to whom it was delivered or any Person taking
such new Note from such Person, except a protected purchaser, and each of the
Issuer and the Indenture Trustee shall be entitled to recover upon the security
or indemnity

15

--------------------------------------------------------------------------------

 

provided therefor to the extent of any loss, damage or cost incurred by the
Issuer or the Indenture Trustee in connection therewith.

(b)Upon the issuance of any new Note under this Section 2.09, the Issuer or the
Indenture Trustee may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto.

(c)Every new Note issued pursuant to this Section 2.09 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuer, whether or not such destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

(d)The provisions of this Section 2.09 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment with respect to mutilated, destroyed, lost or stolen Notes.

Section 2.10.Persons Deemed Noteholders

.  Before due presentment for registration of transfer of any Note, the Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name any Note is registered as the owner of such Note
(a) on the applicable Record Date for the purpose of receiving payments with
respect to principal and interest on such Note and (b) on any date for all other
purposes whatsoever, whether or not such Note be overdue, and none of the
Issuer, the Indenture Trustee nor any agent of the Issuer or the Indenture
Trustee shall be affected by any notice to the contrary.

Section 2.11.Cancellation of Notes

.  All Definitive Notes surrendered for payment, registration of transfer,
exchange, or prepayment shall, if surrendered to any Person other than the
Indenture Trustee, be delivered to the Indenture Trustee and shall be promptly
canceled by it.  The Issuer may at any time deliver to the Indenture Trustee for
cancellation any Note previously authenticated and delivered hereunder which the
Issuer may have acquired in any manner whatsoever, and all Notes so delivered
shall be promptly canceled by the Indenture Trustee.  No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.11 except as expressly permitted by this Indenture.  All canceled
Notes shall be held and disposed of by the Indenture Trustee in accordance with
its standard retention and disposal policy.

Section 2.12.Conditions to Closing

.  The Notes shall be executed, authenticated and delivered on the Closing Date
in accordance with Section 2.05 and, upon receipt by the Indenture Trustee of
the following:  

(a)an Issuer Order authorizing the authentication and delivery of such Notes by
the Indenture Trustee;

(b)the original Notes executed by the Issuer and true and correct copies of the
fully executed Transaction Documents;

16

--------------------------------------------------------------------------------

 

(c)Opinions of Counsel addressed to the Indenture Trustee, the Initial
Purchasers, and the Rating Agency in form and substance satisfactory to the
Indenture Trustee and the Rating Agency addressing corporate, security interest
and bankruptcy matters;

(d)an Officer’s Certificate of an Authorized Officer of the Issuer, stating
that:

(i)all representations and warranties of the Issuer contained in the Transaction
Documents are true and correct, and no defaults of the Issuer exist under the
Transaction Documents; and

(ii)the issuance of the Notes will not result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, this Indenture or
any other Transaction Document, the Issuer Operating Agreement or any other
constituent documents of the Issuer or any indenture, mortgage, deed of trust or
other agreement or instrument to which the Issuer is a party or by which it is
bound, or any order of any court or administrative agency entered in any
proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject, and that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes have been
fully satisfied; and

(iii)the conditions precedent in this Indenture relating to the authentication
and delivery of the Notes have been satisfied;

(e)an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of each of Financing Holdings and the Depositor that:

(i)Financing Holdings or the Depositor, as applicable, is not in default under
any of the Transaction Documents to which it is a party, and the transfer of the
Holdings Conveyed Property by Financing Holdings, the Depositor Conveyed
Property by the Depositor and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer will not result in any breach of any of the
terms, conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject;

(ii)all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct; and

(iii)the conditions precedent in this Indenture relating to the authentication
and delivery of the Notes have been satisfied;

(f)a Secretary’s Certificate dated as of the Closing Date of each of the Issuer,
the Manager, Financing Holdings and the Depositor regarding certain
organizational matters and the incumbency of the signatures of the Issuer, the
Manager, Financing Holdings and the Depositor;

(g)[Reserved];

17

--------------------------------------------------------------------------------

 

(h)[Reserved];

(i)presentment of all applicable UCC termination statements or partial releases
(collectively, the “Termination Statements”) terminating the Liens of creditors
of Financing Holdings, the Depositor or any other Person with respect to any
part of the Trust Estate (except as expressly contemplated by the Transaction
Documents) and the Financing Statements (which shall constitute all of the
Perfection UCCs with respect to the Closing Date) to the proper Person for
filing to perfect the Indenture Trustee’s first priority security interest in
such Trust Estate Granted on the Closing Date registered in the name of the
Indenture Trustee or its nominee and agent (a copy of the file stamped Financing
Statements and Termination Statements shall be delivered by the Manager to the
Indenture Trustee);

(j)evidence that the Indenture Trustee has established the Collection Account,
the Liquidity Reserve Account, the Supplemental Reserve Account and the Tax Loss
Insurance Proceeds Account;

(k)delivery by the Custodian to the Issuer and the Indenture Trustee of an
executed Closing Date Certification;

(l)delivery by the Rating Agency to the Issuer and the Indenture Trustee of its
rating letter assigning a rating to the Class A Notes and the Class B Notes of
at least “A- (sf)” and “BB- (sf)”, respectively, by KBRA;

(m)all collections received in respect of the Conveyed Property since the
Cut-Off Date are retained by the Managing Members or the Project Companies;

(n)the Issuer shall have deposited the Liquidity Reserve Account Required
Balance into the Liquidity Reserve Account;

(o)the Issuer shall have deposited the Supplemental Reserve Account Initial
Deposit into the Supplemental Reserve Account;

(p)the Issuer shall have caused to be deposited the Collection Account Closing
Date Deposit into the Collection Account;

(q)the Issuer shall not be insolvent and will not become insolvent as a result
of the Grant pursuant to this Indenture or the transactions contemplated by the
Transaction Documents; and

(r)any other certificate, document or instrument reasonably requested by the
Initial Purchasers or the Indenture Trustee.


18

--------------------------------------------------------------------------------

 

Section 2.13.Definitive Notes

.  The Notes will be issued as Definitive Notes, rather than to DTC or its
nominee, only if (a) the Securities Depository notifies the Issuer and the
Indenture Trustee that it is unwilling or unable to continue as Securities
Depository with respect to any or all of the Notes or (b) at any time the
Securities Depository shall no longer be registered or in good standing under
the Securities Exchange Act of 1934, as amended, or other applicable statute or
regulation, and in either case a successor Securities Depository is not
appointed by the Issuer within 90 days after the Issuer receives notice or
becomes aware of such condition, as the case may be.  Upon the occurrence of any
of the events described in the immediately preceding paragraph, the Issuer will
issue the Notes of each Class in the form of Definitive Notes and thereafter the
Indenture Trustee will recognize the holders of such Definitive Notes as
Noteholders of each such Class under this Indenture.  In connection with any
proposed transfer outside the book entry system or exchange of beneficial
interest in a Note for Notes in definitive registered form, the Issuer shall be
required to provide or cause to be provided to the Indenture Trustee all
information reasonably available to it that is not otherwise available to the
Indenture Trustee and is reasonably requested by the Indenture Trustee and is
otherwise necessary to allow the Indenture Trustee to comply with any applicable
tax reporting obligations, including without limitation, any cost basis
reporting obligations under Section 6045 of the Code.  The Indenture Trustee may
rely on any such information provided to it or available on the Note Register
and shall have no responsibility to verify or ensure the accuracy of such
information.  The Indenture Trustee shall not have any responsibility or
liability for any actions taken or not taken by DTC.

Section 2.14.Access to List of Noteholders’ Names and Addresses

.  The Indenture Trustee shall furnish or cause to be furnished to the Manager
within 15 days after receipt by the Indenture Trustee of a request therefor from
the Manager in writing, a list, in such form as the Manager may reasonably
require, of the names and addresses of the Noteholders as of the most recent
Record Date.

ARTICLE III

Covenants; Collateral; Representations; Warranties

Section 3.01.Performance of Obligations

.  (a) The Issuer will not take any action or permit any action to be taken by
others which would release any Person from any of such Person’s covenants or
obligations in any Transaction Document or under any instrument or agreement
included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
ordered by any bankruptcy or other court or as permitted by, or expressly
contemplated in, this Indenture, the Transaction Documents or such other
instrument or agreement.

(b)To the extent consistent with the Issuer Operating Agreement, the Issuer may
contract with other Persons to assist it in performing its duties hereunder, and
any performance of such duties shall be deemed to be action taken by the
Issuer.  To the extent that the Issuer contracts with other Persons which
include or may include the furnishing of reports, notices or correspondence to
the Indenture Trustee, the Issuer shall identify such Persons in a written
notice to the Indenture Trustee.

19

--------------------------------------------------------------------------------

 

(c)The Issuer shall and shall require that Financing Holdings and the Depositor
characterize (i) the transfer of the Holdings Conveyed Property by Financing
Holdings to the Depositor pursuant to the Holdings Contribution Agreement as an
absolute transfer for legal purposes, (ii) the transfer of the Depositor
Conveyed Property by the Depositor to the Issuer pursuant to the Depositor
Contribution Agreement an absolute transfer for legal purposes, (iii) the Grant
of the Trust Estate by the Issuer under this Indenture as a pledge for
U.S. federal income tax purposes and for financial accounting purposes, and
(iv) the Notes as indebtedness for financial accounting purposes.  In this
regard, the financial statements of Financing Holdings and the Depositor and its
consolidated subsidiaries will show the Depositor Conveyed Property as owned by
the consolidated group and the Notes as indebtedness of the consolidated group
(and will contain appropriate footnotes describing the transfer to the Issuer
and the pledge to the Indenture Trustee for the benefit of the Noteholders), and
the U.S. federal income tax returns of Financing Holdings and the Depositor and
its consolidated subsidiaries will indicate that the Notes are indebtedness
unless otherwise required by applicable law as determined by a Final
Determination.  The Issuer will cause Financing Holdings and the Depositor to
file all required tax returns and associated forms, reports, schedules and
supplements thereto in a manner consistent with such characterizations unless
otherwise required by applicable law as determined by a Final Determination.

(d)The Issuer covenants to pay all material taxes or other similar charges
levied by any governmental authority with regard to the Trust Estate (which
shall include paying any Affiliate of the Issuer who pays such taxes for any
affiliated group of which the Issuer is a member), except to the extent that the
validity or amount of such taxes is contested in good faith, via appropriate
proceedings and with adequate reserves established and maintained therefor in
accordance with GAAP.

(e)The Issuer hereby assumes liability for all liabilities associated with the
Trust Estate or created under this Indenture, including but not limited to any
obligation arising from the breach or inaccuracy of any representation, warranty
or covenant of the Issuer set forth herein.  Notwithstanding the foregoing, the
Issuer has and shall have no liability with respect to the payment of principal
and interest on the Notes, except as otherwise provided in this Indenture.

(f)The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate, including, but not
limited to, preparing (or causing to be prepared) and filing (or causing to be
filed) all UCC financing statements and continuation statements required to be
filed by the terms of this Indenture and the other Transaction Documents in
accordance with and within the time periods provided for herein and
therein.  Except as otherwise expressly provided therein, the Issuer shall not
waive, amend, modify, supplement or terminate any Transaction Document or any
provision thereof without the consent of the Indenture Trustee (acting at the
direction of the Majority Noteholders of the Controlling Class); provided that,
in addition, any amendment to any Transaction Document shall be permitted on the
same basis that an amendment to this Indenture is permitted pursuant to Section
10.01 hereof.

20

--------------------------------------------------------------------------------

 

(g)If an Event of Default or Manager Termination Event shall arise from the
failure of the Manager to perform any of its duties or obligations under the
Management Agreement, the Issuer shall take all reasonable steps available to it
to remedy such failure.

(h)The Issuer shall not waive timely performance or observance by the Manager or
the Depositor of their respective duties under the Transaction Documents if the
effect thereof would adversely affect the Holders of the Notes.

(i)If any of the Notes are issued with OID, the Issuer will provide Noteholders
with the issue price, amount of OID, issue date and the yield to maturity upon
request.  

Section 3.02.Negative Covenants

.  In addition to the restrictions and prohibitions set forth in Sections 3.04,
3.09 and 3.10 and elsewhere herein, the Issuer will not:  

(a)sell, transfer, exchange or otherwise dispose of any portion of its interest
in the Trust Estate except as expressly permitted by or expressly contemplated
in this Indenture or the other Transaction Documents;

(b)permit the validity or effectiveness of this Indenture or any Grant hereunder
to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted by or expressly contemplated in this Indenture or the
other Transaction Documents;

(c)permit the Lien of this Indenture not to constitute a valid first priority,
perfected security interest in the Trust Estate, subject to Permitted Liens;

(d)take any action or fail to take any action which may cause the Issuer to
become classified as an association (or publicly traded partnership) that is
taxable as a corporation for U.S. federal income tax purposes;

(e)act in violation of its organizational documents; or

(f)create, incur or suffer, or permit to be created or incurred or to exist, any
Lien on any portion of the Trust Estate, except for the Lien created by this
Indenture and Permitted Liens.

Section 3.03.Money for Note Payments

.  (a) All payments with respect to any Notes which are to be made from amounts
withdrawn from the Collection Account pursuant to Section 5.05 shall be
punctually made on behalf of the Issuer by the Indenture Trustee, and no amounts
so withdrawn from an Account for payments with respect to Notes shall be paid
over to the Issuer under any circumstances except as provided in this
Section 3.03 and Article V.

(b)When there shall be an Indenture Trustee that is not also the Note Registrar,
the Issuer shall furnish, or cause the Note Registrar to furnish, with respect
to Global Notes, on each Record Date, and with respect to Definitive Notes, no
later than the fifth calendar day after each Record Date, a list, in such form
as such Indenture Trustee may reasonably require, of the names and addresses of
the Noteholders and of the number of individual Notes and the Outstanding Note
Balance and Class of such Notes held by each such Noteholder.

21

--------------------------------------------------------------------------------

 

(c)Any money held by the Indenture Trustee in trust for the payment of any
amount distributable but unclaimed with respect to any Note shall be held in a
non-interest bearing trust account, and if the same remains unclaimed for two
years after such amount has become due to such Noteholder, such money shall be
discharged from such trust and paid to the Issuer upon an Issuer Order without
any further action by any Person; and the Holder of such Note shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee with respect to such trust money shall thereupon
cease.  The Indenture Trustee may adopt and employ, at the expense of the
Issuer, any reasonable means of notification of such payment (including, but not
limited to, mailing notice of such payment to Noteholders whose Notes have been
called but have not been surrendered for prepayment or whose right to or
interest in moneys due and payable but not claimed is determinable from the
records of the Indenture Trustee, at the last address of record for each such
Noteholder).

Section 3.04.Restriction of Issuer Activities

.  Until the date that is 365 days after the payment by the Issuer in full of
all payments on the Notes, the Issuer will not on or after the date of execution
of this Indenture: (i) engage in any business or investment activities other
than those necessary for, incident to, connected with or arising out of, owning
and Granting the Trust Estate to the Indenture Trustee for the benefit of the
Noteholders, or contemplated hereby, in the Transaction Documents and the Issuer
Operating Agreement; (ii) incur any indebtedness secured in any manner by, or
that has any claim against, the Trust Estate or the Issuer other than
indebtedness arising hereunder and in connection with the Transaction Documents
and as otherwise expressly permitted in a Transaction Document; (iii) incur any
other indebtedness except as permitted in the Issuer Operating Agreement;
(iv) amend, or propose to the member of the Depositor for its consent any
amendment of, the Issuer Operating Agreement (or, if the Issuer shall be a
successor to the Person named as the Issuer in the first paragraph of this
Indenture, amend, consent to amendment or propose any amendment of, the
governing instruments of such successor), without giving notice thereof in
writing, 30 days prior to the date on which such amendment is to become
effective, to the Rating Agency; (v) claim any credit on, or make any deduction
from the principal or interest payable in respect of, the Notes (other than
amounts properly withheld from such payments under the Code) or assert any claim
against any present or former Noteholder by reason of the payment of the taxes
levied or assessed upon any part of the Trust Estate; or (vi) dissolve or
liquidate in whole or in part or merge or consolidate with any other Person,
other than in compliance with Section 3.10 if any Notes are Outstanding.

Section 3.05.Protection of Trust Estate

.  (a) The Issuer intends the security interest Granted pursuant to this
Indenture in favor of the Indenture Trustee for the benefit of the Noteholders
to be prior to all other Liens in respect of the Trust Estate, subject to
Permitted Liens, and the Issuer shall take all actions necessary to obtain and
maintain, in favor of the Indenture Trustee and the Noteholders, a first Lien on
and a first priority, perfected security interest in the Trust Estate, subject
to Permitted Liens.  The Issuer authorizes and shall cause to be filed a
financing statement that names the Issuer as debtor and the Indenture Trustee as
secured party to ensure the perfection of the interest of the Indenture Trustee
in the Trust Estate (including describing the Trust Estate as “all assets of the
Debtor whether now existing or hereafter acquired (other than Excluded
Property)”).  Subject to Section 3.05(f), the Issuer will from time to time
prepare, execute (or authorize the filing of) and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments

22

--------------------------------------------------------------------------------

 

of further assurance, and other instruments (all as presented to it in final
execution form), and will take such other action as may be necessary or
advisable to:

(i)provide further assurance with respect to such Grant and/or Grant more
effectively all or any portion of the Trust Estate;

(ii)maintain, preserve or enforce (A) the Lien and security interest (and the
priority thereof) in favor of the Indenture Trustee created by this Indenture
and (B) the terms and provisions of this Indenture or carry out more effectively
the purposes hereof;

(iii)perfect, publish notice of, or protect the validity of, any Grant made or
to be made by this Indenture;

(iv)enforce any of the Trust Estate; or

(v)preserve and defend title to any item comprising the Conveyed Property or
other item included in the Trust Estate and the rights of the Indenture Trustee
and of the Noteholders in such Conveyed Property or other item against the
claims of all Persons.

The Issuer shall deliver or cause to be delivered to the Indenture Trustee file
stamped copies of, or filing receipts for, any document recorded, registered or
filed as provided above, as soon as available following such recording,
registration or filing.  The Issuer shall cooperate fully with the Indenture
Trustee in connection with the obligations set forth above and will execute (or
authorize the filing of) any and all documents reasonably required to fulfill
the intent of this Section 3.05.

(b)The Issuer hereby irrevocably appoints the Indenture Trustee as its agent and
attorney-in-fact (such appointment being coupled with an interest) to execute,
or authorize the filing of, upon the Issuer's failure to do so, any financing
statement or continuation statement required pursuant to this Section 3.05;
provided, however, that such designation shall not be deemed to create any duty
in the Indenture Trustee to monitor the compliance of the Issuer with the
foregoing covenants; and provided further, that the Indenture Trustee shall only
be obligated to execute or authorize such financing statement or continuation
statement upon written direction of the Manager and upon written notice to a
Responsible Officer of the Indenture Trustee of the failure of the Issuer to
comply with the provisions of Section 3.05(a); shall not be required to pay any
fees, Taxes or other governmental charges in connection therewith; and shall not
be required to prepare any financing statement or continuation statement
required pursuant to this Section 3.05 (which shall in each case be prepared by
the Issuer or the Manager).  The Issuer shall cooperate with the Manager and
provide to the Manager any information, documents or instruments with respect to
such financing statement or continuation statement that the Manager may
reasonably require.  Neither the Indenture Trustee nor any of its officers,
directors, employees, attorneys or agents will be responsible or liable for the
existence, genuineness, value or protection of any collateral securing the
Notes, for the legality, enforceability, effectiveness or sufficiency of the
Transaction Documents or any financing statement or continuation statement for
the creation, perfection, continuation, priority, sufficiency or protection of
any of the liens, or for any defect or deficiency as to any such matters, for
monitoring the status of any lien or

23

--------------------------------------------------------------------------------

 

performance of the collateral or for the accuracy or sufficiency of any
financing statement or continuation statement prepared for its execution or
authorization hereunder.

(c)Except as necessary or advisable in connection with the fulfillment by the
Indenture Trustee of its duties and obligations described herein or in any
Transaction Document, the Indenture Trustee shall not remove any portion of the
Trust Estate that consists of money or is evidenced by an  instrument,
certificate or other writing from the jurisdiction in which it was held as
described in the most recent Opinion of Counsel that was delivered pursuant to
Section 3.06 (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 2.12(c), if
no Opinion of Counsel has yet been delivered pursuant to Section 3.06) unless
the Indenture Trustee shall have first received an Opinion of Counsel to the
effect that the Lien created by this Indenture with respect to such property
will continue to be maintained after giving effect to such action or actions.

(d)No later than 60 days prior to any of Financing Holdings, the Depositor or
the Issuer making any change in its or their name, identity, jurisdiction of
organization or structure which would make any financing statement or
continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-506 of the UCC as in effect in New
York or wherever else necessary or appropriate under applicable law, or
otherwise impair the perfection of the security interest in the Trust Estate,
the Issuer shall give or cause to be given to the Indenture Trustee written
notice of any such change and shall file such financing statements or amendments
as may be necessary to continue the perfection of the Indenture Trustee’s
security interest in the Trust Estate.  Neither the Depositor nor the Issuer
shall become or seek to become organized under the laws of more than one
jurisdiction.

(e)The Issuer shall give the Indenture Trustee written notice at least 60 days
prior to any relocation of Financing Holdings’, the Depositor’s or the Issuer’s
respective principal executive office or jurisdiction of organization and
whether, as a result of such relocation, the applicable provisions of relevant
law or the UCC would require the filing of any amendment of any previously filed
financing or continuation statement or of any new financing statement and shall
file such financing statements or amendments as may be necessary to continue the
perfection of the Indenture Trustee’s security interest in the Trust
Estate.  The Issuer shall at all times maintain its principal executive office
and jurisdiction of organization within the United States of America.

Section 3.06.Opinions and Officer’s Certificates as to Trust Estate

.  On the Closing Date and, if requested by the Indenture Trustee, on the date
of each supplemental indenture hereto, the Issuer shall furnish to the Indenture
Trustee an Opinion of Counsel either stating that, in the opinion of such
counsel, such action has been taken with respect to the recording and filing of
this Indenture, and indentures supplemental hereto and other requisite documents
and with respect to the authorization and filing of any financing statements and
continuation statements, as are necessary to perfect and make effective the Lien
and security interest in the Trust Estate in favor of the Indenture Trustee for
the benefit of the Noteholders, created by this Indenture, subject to Permitted
Liens, and reciting the details of such action, or stating that, in the opinion
of such counsel, no such action is necessary to make such Lien and security
interest effective.

24

--------------------------------------------------------------------------------

 

On or before the thirtieth day prior to the fifth anniversary of the Closing
Date and every five years thereafter until the Rated Final Maturity, the Issuer
(or the Manager on behalf of the Issuer) shall furnish to the Indenture Trustee
an Officer’s Certificate either stating that all actions have been taken with
respect to the recording, filing, re-recording and re-filing of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the authorization and filing of any financing statements and
continuation statements as is necessary to maintain the Lien created by this
Indenture with respect to the Trust Estate and reciting the details of such
actions or stating that no actions are necessary to maintain such Lien and
security interest.  The Issuer (or the Manager on behalf of the Issuer) shall
also provide the Indenture Trustee with a file stamped copy of any document or
instrument filed as described in such Officer’s Certificate contemporaneously
with the delivery of such Officer’s Certificate.  Such Officer’s Certificate
shall also describe the recording, filing, re-recording and re-filing of this
Indenture, any indentures supplemental hereto and any other requisite documents
and the authorization and filing of any financing statements and continuation
statements that will be required to maintain the Lien of this Indenture with
respect to the Trust Estate.  If the Officer’s Certificate delivered to the
Indenture Trustee hereunder specifies future action to be taken by the Issuer,
the Issuer (or the Manager on behalf of the Issuer) shall furnish a further
Officer’s Certificate no later than the time so specified in such former
Officer’s Certificate to the effect required hereby.

Section 3.07.Statement as to Compliance

.  The Issuer will deliver to the Indenture Trustee and the Rating Agency,
within 150 days after the end of each fiscal year (beginning with fiscal
year 2019), an Officer’s Certificate of the Issuer stating, as to the signer
thereof, that, (a) a review of the activities of the Issuer during the preceding
calendar year and of its performance under this Indenture has been made under
such officer’s supervision, (b) to the best of such officer’s knowledge, based
on such review, the Issuer has fulfilled all its obligations under this
Indenture throughout such year, or, if there has been a default in the
fulfillment of any such obligation that is continuing, specifying each such
default known to such officer and the nature and status thereof and remedies
therefor being pursued, and (c) to the best of such officer’s knowledge, based
on such review, no event has occurred and is continuing which is, or after
notice or lapse of time or both would become, an Event of Default hereunder or,
if such an event has occurred and is continuing, specifying each such event
known to him or her and the nature and status thereof and remedies therefor
being pursued.

Section 3.08.Recording

.  The Issuer will, upon the Closing Date and thereafter from time to time,
prepare and cause financing statements and such other instruments as may be
required with respect thereto, including without limitation, the Financing
Statements to be filed, registered and recorded as may be required by present or
future law (with file stamped copies thereof delivered to the Indenture Trustee)
to create, perfect and protect the Lien hereof upon the Conveyed Property and
the other items of the Trust Estate, and protect the validity of this
Indenture.  The Issuer shall, from time to time, perform or cause to be
performed any other act as required by law and shall execute (or authorize, as
applicable) or cause to be executed (or authorized, as applicable) any and all
further instruments (including financing statements, continuation statements and
similar statements with respect to any of said documents with file stamped
copies thereof delivered to the Indenture Trustee) that are necessary or
reasonably requested by the Indenture Trustee for such creation, perfection and
protection.  The Issuer shall pay, or shall cause to be paid, all filing,
registration and recording taxes and fees incident thereto,

25

--------------------------------------------------------------------------------

 

and all expenses, taxes and other governmental charges incident to or in
connection with the preparation, execution, authorization, delivery or
acknowledgment of the recordable documents, any instruments of further
assurance, and the Notes.

Section 3.09.Agreements Not to Institute Bankruptcy Proceedings

.  The Issuer shall only voluntarily institute any proceedings to adjudicate the
Issuer as bankrupt or insolvent, consent to the institution of bankruptcy or
insolvency proceedings against the Issuer, file a petition seeking or consenting
to reorganization or relief under any applicable federal or State law relating
to bankruptcy, consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property or admit its inability to pay its debts generally as they
become due or authorize any of the foregoing to be done or taken on behalf of
the Issuer, in accordance with the terms of the Issuer Operating Agreement.

Section 3.10.Additional Covenants; Covenants with Respect to the Managing
Members and Project Companies.

(a)So long as any of the Notes are Outstanding:

(i)The Issuer will keep in full effect its existence, rights and franchises as a
limited liability company under the laws of the State of Delaware and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes and each asset included in the Trust
Estate and to perform its obligations under any of the Transaction Documents to
which it is a party.

(ii)The Issuer shall not consolidate or merge with or into any other entity or
convey or transfer its properties and assets substantially as an entirety to any
entity unless (A) the entity (if other than the Issuer) formed or surviving such
consolidation or merger, or that acquires by conveyance or transfer the
properties and assets of the Issuer substantially as an entirety, shall be
organized and existing under the laws of the United States of America or any
State thereof as a special purpose bankruptcy remote entity, and shall expressly
assume the obligation to make due and punctual payments of principal and
interest on the Notes then Outstanding and the performance of every covenant on
the part of the Issuer to be performed or observed pursuant to the Indenture,
(B) immediately after giving effect to such transaction, no Default or Event of
Default under this Indenture shall have occurred and be continuing, (C) such
consolidation, merger, conveyance or transfer would not violate any applicable
Designated Transfer Restrictions, (D) the Issuer shall have delivered to the
Rating Agency and the Indenture Trustee an Officer’s Certificate of the Issuer
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance or transfer complies with this Indenture and (E) the Issuer shall
have given prior written notice of such consolidation or merger to the Rating
Agency.

(iii)The funds and other assets of the Issuer shall not be commingled with those
of any other Person except to the extent expressly permitted under the
Transaction Documents.

26

--------------------------------------------------------------------------------

 

(iv)The Issuer shall not be, become or hold itself out as being liable for the
debts of any other Person.

(v)The Issuer shall not form, or cause to be formed, any subsidiaries.

(vi)The Issuer shall act solely in its own name and through its Authorized
Officers or duly authorized officers or agents in the conduct of its business,
and shall conduct its business so as not to mislead others as to the identity of
the entity with which they are concerned.  The Issuer shall not have any
employees other than the Authorized Officers of the Issuer.

(vii)The Issuer shall maintain its records and books of account and shall not
commingle its records and books of account with the records and books of account
of any other Person.  The books of the Issuer may be kept (subject to any
provision contained in the applicable statutes) inside or outside the State of
Delaware at such place or places as may be designated from time to time by the
Issuer Operating Agreement.

(viii)All actions of the Issuer shall be taken by an Authorized Officer of the
Issuer (or any Person acting on behalf of the Issuer).

(ix)The Issuer shall not amend its certificate of formation (except as required
under Delaware law) or the Issuer Operating Agreement, without first giving
prior written notice of such amendment to the Rating Agency (a copy of which
shall be provided to the Indenture Trustee).

(x)The Issuer shall not waive, repeal, amend, vary, supplement or otherwise
modify any provision of the Issuer Operating Agreement that requires the
unanimous written consent of the Issuer’s members without the prior written
consent of all members and shall comply with and cause compliance with the
provisions of its certificate of formation and Issuer Operating Agreement.

(xi)The Issuer will maintain the formalities of the form of its organization.

(xii)The annual financial statements of the Issuer, Financing Holdings, the
Depositor and their Affiliates will disclose the effects of the transactions
contemplated by the Transaction Documents in accordance with GAAP.  Any
consolidated financial statements which consolidate the assets and earnings of
Financing Holdings, the Depositor and their Affiliates with those of the Issuer
will contain a footnote stating that the assets of the Issuer will not be
available to creditors of Financing Holdings, the Depositor, their Affiliates or
any other Person.  The financial statements of the Issuer, if any, will disclose
that the assets of Financing Holdings, the Depositor and their affiliates are
not available to pay creditors of the Issuer.

(xiii)Other than certain costs and expenses related to the issuance of the
Notes, Financing Holdings shall not pay the Issuer's expenses, guarantee the
Issuer's obligations or advance funds to the Issuer for payment of expenses
except for costs and expenses for which Financing Holdings is required to make
payments, in which case the Issuer will reimburse such Person for such payment.

27

--------------------------------------------------------------------------------

 

(xiv)All business correspondences of the Issuer shall be conducted in the
Issuer’s own name.

(xv)Other than as contemplated by the Transaction Documents, Financing Holdings
does not act and will not act as agent of the Issuer and the Issuer does not and
will not act as agent of Financing Holdings.

(xvi)The Issuer shall not make any expenditure (by long-term or operating lease
or otherwise) for capital assets (either realty or personalty).

(xvii)The Issuer shall comply with the requirements of all applicable laws, the
non-compliance with which would, individually or in the aggregate, materially
and adversely affect the ability of the Issuer to perform its obligations under
the Notes, this Indenture or any other Transaction Document.

(xviii)The Issuer shall not, directly or indirectly, (A) pay any dividend or
make any distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, to any owner of a beneficial
interest in the Issuer or otherwise with respect to any ownership or equity
interest or security in or of the Issuer or to the Manager or the Transition
Manager, (B) redeem, purchase, retire or otherwise acquire for value any such
ownership or equity interest or security or (C) set aside or otherwise segregate
any amounts for any such purpose; provided, however, that the Issuer may make,
or cause to be made, distributions to the Manager, the Transition Manager, its
beneficial owners and the Indenture Trustee as permitted by, and to the extent
funds are available for such purpose under, this Indenture and the other
Transaction Documents.  The Issuer will not, directly or indirectly, make
payments to or distributions from the Collection Account or any other Account
except in accordance with this Indenture and the other Transaction Documents.

(xix)The Issuer shall determine whether or not to exercise its Purchase Option
with respect to each Project Company in accordance with the Purchase
Standard.  The Issuer will make such determination, and if it determines to do
so, will exercise such Purchase Option, within the applicable Purchase Option
Period in accordance with the terms and conditions of the applicable Project
Company LLCA.  Such determination will take into account whether sufficient
funds are available in the Supplemental Reserve Account to pay the related
Purchase Option Price, and if such funds are not then available in the
Supplemental Reserve Account, the Issuer will make a determination, in
accordance with the Purchase Standard, whether to exercise such Purchase Option
as soon thereafter as such funds are available in the Supplemental Reserve
Account.  Upon the Issuer’s exercise and completion of a Purchase Option with
respect to the membership interest of the related Tax Equity Investor Member,
the Issuer shall (i) instruct the related Project Company to pay all
distributions to be made by such Project Company to the Issuer in respect of
such membership interest directly to the Collection Account and deliver to the
Indenture Trustee the original certificate of such membership interest together
with instruments of transfer executed in blank, (ii) cause the related Managing
Member to execute and deliver to the Indenture Trustee a Managing Member Pledge
Agreement and deliver to the Indenture Trustee the original certificate of such

28

--------------------------------------------------------------------------------

 

membership interest together with instruments of transfer executed in blank and
(iii) cause the related Managing Member to amend the applicable Project Company
LLCA to require such Project Company to have at all times an Independent
Manager, the consent of which is required for actions typically requiring the
consent of an independent member or independent director.

(b)So long as any of the Notes remain Outstanding, the Issuer agrees, as the
managing member of each Managing Member, that it will:

(i)cause such Managing Member (A) to cause the related Project Company to make
all Managing Member Distributions with respect to such Managing Member directly
to the Collection Account and (B) to deliver to the Indenture Trustee for
deposit into the Collection Account any Managing Member Distributions received
by such Managing Member;

(ii)cause such Managing Member to comply with the provisions of its Managing
Member LLCA and not to take any action that would cause such Managing Member to
violate the provisions of its Managing Member LLCA;

(iii)cause such Managing Member to maintain all material licenses and permits
required to carry on its business as now conducted and in accordance with the
provisions of the Transaction Documents, except to the extent the failure to do
so could not reasonably be expected to have a material adverse effect on the
interests of the Noteholders;

(iv)not permit or consent to the admission of any new member of such Managing
Member other than a successor independent member in accordance with the
provisions of its Managing Member LLCA;

(v)not make any material amendment to the limited liability company agreement of
such Managing Member that could reasonably be expected to have a material
adverse effect on the interests of the Noteholders;

(vi)cause such Managing Member to, and cause the related Project Company to (A)
comply with the provisions of its Project Company LLCA and (B) not take any
action that would violate the provisions of such Project Company LLCA;

(vii)cause such Managing Member (A) to comply with and enforce the provisions of
the related Tax Loss Insurance Policy, if any, and (B) not to consent to any
amendment to the related Tax Loss Insurance Policy, if any, to the extent that
such amendment could reasonably be expected to have a material adverse effect on
the interests of the Noteholders;

(viii)so long as such Managing Member is the managing member of a Project
Company, cause such Project Company to comply with and enforce the provisions of
the related Tax Loss Insurance Policy, if any;

29

--------------------------------------------------------------------------------

 

(ix)so long as such Managing Member is the managing member of a Project Company,
cause such Project Company to maintain all material licenses and permits
required to carry on its business as now conducted and in accordance with the
provisions of the Project Company Documents, except to the extent the failure to
do so could not reasonably be expected to have a material adverse effect on the
interests of the Noteholders;

(x)not permit such Managing Member to consent to the admission of any new member
of the  related Project Company other than pursuant to the exercise of the
related Purchase Option by such Managing Member;

(xi)cause such Managing Member to not consent to or approve any material
amendment to the related Project Company LLCA or other Project Company Document
that could reasonably be expected to have a material adverse effect on the
interests of the Noteholders except to the extent that any such consent is
expressly required pursuant to the terms of the applicable Project Company LLCA;
provided, however, that such Managing Member may enter into the BBA Amendments
without consent of the Noteholders, the Indenture Trustee or any other Person..

Section 3.11.Providing of Notice.  

(a)The Issuer, upon learning of any failure on the part of a Vivint Solar Party
to observe or perform in any material respect any covenant, representation or
warranty set forth in the any Transaction Document to which it is a party, as
applicable, which would reasonably be expected to have a material adverse effect
on the Issuer, the Trust Estate, the Noteholders or the Notes or upon learning
of any Event of Default, Manager Termination Event, proposed material amendment
of any Project Company Document or resignation or removal of an Administrative
Services Provider or Maintenance Services Provider, shall promptly notify, in
writing, the Indenture Trustee, the Noteholders and the Depositor of such
failure or Event of Default, Manager Termination Event, proposed material
amendment of any Project Company Document or resignation or removal of an
Administrative Services Provider or Maintenance Services Provider.

(b)The Indenture Trustee, upon receipt of written notice by a Responsible
Officer thereof of the Performance Guarantor's failure to perform any covenant
or obligation of the Performance Guarantor set forth in the Performance
Guaranty, shall promptly notify, in the writing the Performance Guarantor of
such failure.

(c)As soon as possible, and in any event within five (5) Business Days, after
the Issuer or any of its ERISA Affiliates knows or has reason to know that an
ERISA Event has occurred, the Issuer deliver to the Indenture Trustee a
certificate of a Responsible Officer of the Issuer setting forth the details of
such ERISA Event, the action that the Issuer or the ERISA Affiliate proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, Department of Labor or the Pension Benefit
Guaranty Corporation.

30

--------------------------------------------------------------------------------

 

(d)To the extent any such notice has not been separately provided by a party to
the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by the Issuer, deliver to the Indenture Trustee copies of all material notices,
requests, and other documents (excluding regular periodic reports) delivered or
received by the Issuer under or in connection with the Transaction Documents.

(e)To the extent any such notice has not been separately provided by a party to
the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by any the Issuer, deliver to the Indenture Trustee copies of all notices and
other documents delivered or received by such Issuer with respect to any
material Liens on the Trust Estate (either individually or in the aggregate)
other than Permitted Liens.

Section 3.12.Representations and Warranties of the Issuer

.  The Issuer hereby represents and warrants to the Indenture Trustee and the
Noteholders that as of the Closing Date:

(a)The Issuer is duly formed and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware with full power
and authority to execute and deliver this Indenture, the Management Agreement,
the Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party and to perform the terms and
provisions hereof and thereof; the Issuer is duly qualified to do business as a
foreign business entity in good standing, and has obtained all required licenses
and approvals, if any, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications except
those jurisdictions in which failure to be so qualified would not have a
material adverse effect on the business or operations of the Issuer, the Trust
Estate, the Noteholders or the Conveyed Property.

(b)All necessary action has been taken by the Issuer to authorize the Issuer,
and the Issuer has full power and authority, to execute, deliver and perform its
obligations under this Indenture, the Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party, and no consent or approval of any Person is
required for the execution, delivery or performance by the Issuer of this
Indenture, the Management Agreement, the Depositor Contribution Agreement, the
Custodial Agreement and each other Transaction Document to which it is a party.

(c)This Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party have been duly executed and delivered, and the execution and
delivery of this Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party by the Issuer and its performance and compliance with the terms
hereof and thereof will not violate its certificate of formation or the Issuer
Operating Agreement or constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, or result in the
breach of, any material contract or any other material agreement or instrument
(including, without limitation, the Transaction Documents) to which the Issuer
is a party or which may be applicable to the Issuer or any of its assets.

31

--------------------------------------------------------------------------------

 

(d)This Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party constitute valid, legal and binding obligations of the Issuer,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(e)The Issuer is not in violation of, and the execution, delivery and
performance of this Indenture, the Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party by the Issuer will not constitute a violation
with respect to, any order or decree of any court or any order, regulation or
demand of any federal, State, municipal or governmental agency, which violation
might have consequences that would materially and adversely affect the condition
(financial or other) or operations of the Issuer or its properties or might have
consequences that would materially affect the performance of its duties
hereunder or thereunder.

(f)No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Issuer’s
knowledge, threatened against or contemplated by the Issuer which could
reasonably be expected to have a material adverse effect on the execution,
delivery, performance or enforceability of this Indenture, the Notes or any
other Transaction Document.

(g)None of the assets of the Issuer are or will be subject to Title I of ERISA,
Section 4975 of the Code, or, by reason of any investment in the Issuer by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Code.  Neither
the Issuer nor any of its ERISA Affiliates has maintained, participated or had
any liability in respect of any Plan during the past six (6) years which could
reasonably be expected to subject the Issuer or any of its ERISA Affiliates to
any tax, penalty or other liabilities.  With respect to any Plan which is a
Multi‑Employer Plan, no such Multi‑Employer Plan shall be in “insolvent,” as
defined in Title IV ERISA, in each case, if the insolvent status continues
unremedied for thirty (30) days.  No ERISA Event has occurred or is reasonably
likely to occur.

(h)Each of the representations and warranties of the Issuer set forth in the
Management Agreement, the Depositor Contribution Agreement, the Issuer Operating
Agreement and each other Transaction Document to which it is a party is, as of
the Closing Date, true and correct in all material respects.

(i)There are no ongoing breaches or defaults under the Transaction Documents or
any of the Project Company Documents by the Issuer or any of its affiliates or,
to its Knowledge, any of the other parties to the Transaction Documents or
Project Company Documents.

(j)The Issuer has not incurred debt or engaged in activities not related to the
transactions contemplated hereunder except as permitted by the Issuer Operating
Agreement or Section 3.04.

32

--------------------------------------------------------------------------------

 

(k)The Issuer is not insolvent and will not become insolvent as a result of the
Grant pursuant to this Indenture; the Issuer is not engaged and is not about to
engage in any business or transaction for which any property remaining with the
Issuer is unreasonably small capital or for which the remaining assets of the
Issuer are unreasonably small in relation to the business of the Issuer or the
transaction; the Issuer does not intend to incur, and does not believe or
reasonably should not have believed that it would incur, debts beyond its
ability to pay as they become due; and the Issuer has not made a transfer or
incurred an obligation and does not intend to make such a transfer or incur such
an obligation with actual intent to hinder, delay or defraud any entity to which
the Issuer was or became, on or after the date that such transfer was made or
such obligation was incurred, indebted.

(l)The proceeds from the issuance of the Notes will be used by the Issuer to (i)
pay the Depositor the purchase price for the Depositor Conveyed Property
pursuant to the Depositor Contribution Agreement, (ii) pay certain expenses
incurred in connection with the issuance of the Notes including payment of the
one-time premiums for the Tax Loss Insurance Policies and (iii) make the
required deposits into the Liquidity Reserve Account, the Supplemental Reserve
Account and the Collection Account.  The Depositor will distribute the portion
of the proceeds from the sale of the Notes received from the Issuer under clause
(i) above to Financing Holdings, which will use such proceeds to simultaneously
prepay prior financing arrangements of its subsidiaries and to obtain releases
of all assets securing such financing arrangements that will form part of the
Trust Estate.

(m)The transfer of the Holdings Conveyed Property by Financing Holdings to the
Depositor pursuant to the Holdings Contribution Agreement is an absolute
transfer for legal purposes, (ii) the transfer of the Depositor Conveyed
Property by the Depositor to the Issuer pursuant to the Depositor Contribution
Agreement is an absolute transfer for legal purposes, (iii) the Grant of the
Trust Estate by the Issuer pursuant to the terms of this Indenture is a pledge
for financial accounting purposes and U.S. federal income tax purposes, and
(iv) the Notes will be treated by the Issuer as indebtedness for U.S. federal
income tax purposes unless otherwise required by applicable law as determined by
a Final Determination.  In this regard, (i) the financial statements of
Financing Holdings and the Depositor and their consolidated subsidiaries will
show (A) that the Depositor Conveyed Property is owned by such consolidated
group and (B) that the Notes are indebtedness of the consolidated group (and
will contain footnotes describing the transfer to the Issuer and the pledge to
the Indenture Trustee for the benefit of the Noteholders), and (ii) the
U.S. federal income tax returns of Financing Holdings and the Depositor and
their consolidated subsidiaries will indicate that the Notes are indebtedness
unless otherwise required by applicable law as determined by a Final
Determination.

(n)The Issuer has timely filed all federal, state, provincial, territorial,
foreign and other Tax returns and reports required to be filed under applicable
law, and has timely paid all material federal, state, foreign and other Taxes
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.  No Lien or similar adverse claim has been filed, and
no claim is being asserted, with respect to any such Tax due from the Issuer or
with respect to the Depositor Conveyed Property or the assignments thereto.  Any
Taxes due and payable by the Issuer or its predecessors in interest in
connection with the execution and delivery of this Agreement and the

33

--------------------------------------------------------------------------------

 

other Transaction Documents and the transfers and transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.  The
Issuer is not liable for Taxes payable by any other Person.

(o)As of the Cut‑Off Date, the Aggregate Discounted Solar Asset Balance is
approximately $624,672,603 and the Securitization Share of Aggregate Discounted
Solar Asset Balance is $547,776,174.

(p)The legal name of the Issuer is as set forth in the introductory paragraph to
this Indenture; the Issuer has no trade names, fictitious names, assumed names
or “doing business as” names.

(q)The Issuer has not taken any action or failed to take any action that could
cause it to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.  

(r)No item comprising the Conveyed Property has been sold, transferred, assigned
or pledged by the Issuer to any Person other than the Indenture Trustee;
immediately prior to the pledge of the Conveyed Property to the Indenture
Trustee pursuant to this Indenture, the Issuer was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien other than Permitted
Liens.  

(s)Upon (i) the filing of the Perfection UCCs in accordance with applicable law
and (ii) the delivery to the Indenture Trustee of the certificates evidencing
the limited liability company interests in the Managing Member, together with
instruments of transfer, the Indenture Trustee, for the benefit of the
Noteholders, shall have a first priority perfected security interest in the
Conveyed Property and in the proceeds thereof, limited with respect to proceeds
to the extent set forth in Section 9-315 of the UCC as in effect in the
applicable jurisdiction, subject to Permitted Liens.  All filings (including,
without limitation, UCC filings) and other actions as are necessary in any
jurisdiction to provide third parties with notice of and to perfect the transfer
and assignment of the Trust Estate to the Issuer and to give the Indenture
Trustee a first perfected security interest in the Trust Estate (subject to
Permitted Liens) and the payment of any fees, have been made or, with respect to
Termination Statements, will be made within one Business Day of the Closing
Date.

(t)None of the absolute transfer of the Holdings Conveyed Property by Financing
Holdings to the Depositor pursuant Holdings Contribution Agreement, the absolute
transfer of the Depositor Conveyed Property by the Depositor to the Issuer
pursuant to the Depositor Contribution Agreement, or the Grant by the Issuer to
the Indenture Trustee pursuant to this Indenture is subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction.

(u)The Issuer is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Offering
Circular, will not be required to register as an “investment company” as such
term is defined in the 1940 Act.  In making this determination, the Issuer is
relying primarily on an exclusion from the definition of “investment company” or
an exemption from registration under the 1940 Act, as contained in Section
3(a)(1) of the 1940 Act, although additional exclusions or exemptions may be
available to the Issuer on

34

--------------------------------------------------------------------------------

 

the Closing Date or in the future.  The Issuer is being structured so as not to
constitute a “covered fund” for purposes of Section 619 of the Dodd Frank Wall
Street Reform and Consumer Protection Act of 2010, based on its current
interpretations.  

(v)The principal place of business and the chief executive office of the Issuer
are located in the State of Utah and the jurisdiction of organization of the
Issuer is the State of Delaware, and there are no other such locations.

(w)None of the Vivint Solar Parties, nor any of their respective officers,
directors or employees appears on the Specially Designated Nationals and Blocked
Persons List published by the Office of Foreign Assets Control (“OFAC”) or is
otherwise a person with which any U.S. person is prohibited from dealing under
the laws of the United States, unless authorized by OFAC.  None of the Vivint
Solar Parties, conducts business or completes transactions with the governments
of any country subject to comprehensive economic sanctions, or persons subject
to specific economic sanctions administered and enforced by OFAC.  None of the
Vivint Solar Parties will directly or indirectly use the proceeds from this
Agreement, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person to fund any activities of or
business with any person that, at the time of such funding, is subject to
comprehensive or specific economic sanctions administered or enforced by OFAC,
or is in any country or territory that, at the time of such funding or
facilitation, is subject to comprehensive or specific economic sanctions
administered or enforced by OFAC.  None of the Vivint Solar Parties is in
violation of Executive Order No. 13224 or the Patriot Act.

(x)None of the Vivint Solar Parties, nor any of their respective directors,
officers or employees, nor to the knowledge of the Vivint Solar Parties, any of
their agents, shall use any of the proceeds of the sale of the Notes (i) for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) to make any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) to violate any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or similar
anti-corruption law to which they are lawfully subject, or (iv) to make any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(y)Representations and warranties regarding the security interest and Custodian
Files, in each case, made as of the Closing Date:  

(i)The Grant contained in the “Granting Clause” of this Indenture creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Conveyed Property in favor of the Indenture Trustee, which security interest is
prior to all other Liens arising under the UCC (other than Permitted Liens), and
is enforceable as such against creditors of the Issuer, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(ii)The Issuer has taken all steps necessary to perfect its ownership interest
in 100% of the Managing Member Membership Interests.

35

--------------------------------------------------------------------------------

 

(iii)The limited liability company interest in each Managing Member constitutes
“investment property” within the meaning of the UCC.

(iv)The Issuer owns and has good and marketable title to the Conveyed Property
free and clear of any Lien, claim or encumbrance of any Person, other than
Permitted Liens.

(v)The Issuer has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Property granted to the Indenture Trustee
hereunder.

(vi)The Issuer has received a Certification from the Custodian that the
Custodian is holding the Custodian Files that evidence the Solar Assets on
behalf the Indenture Trustee for the benefit of the Noteholders.

(vii)Other than the security interest granted to the Indenture Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any portion of the Trust Estate,
except for Hedged SRECs sold to Hedged SREC Affiliates.  The Issuer has not
authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering any portion of the
Trust Estate other than any financing statement relating to the security
interest granted to the Indenture Trustee hereunder or that have been
terminated.  The Issuer is not aware of any judgment or tax lien filings against
the Issuer.

(viii)The Issuer has taken all action required on its part for control (as
defined in Section 8-106 of the UCC) to have been obtained by the Indenture
Trustee on behalf of the Noteholders over the limited liability company
interests in each Managing Member with respect to which such control may be
obtained pursuant to the UCC.  No person other than the Indenture Trustee on
behalf of the Noteholders has control or possession of all or any part of the
limited liability company interests in the Managing Members.  Without limiting
the foregoing, all certificates evidencing the limited liability company
interests in the Managing Members in existence on the date hereof have been
delivered to the Indenture Trustee on behalf of the Noteholders.

The foregoing representations and warranties in Section 3.12(z)(i)-(viii)  shall
remain in full force and effect and shall not be waived or amended until the
Notes are paid in full or otherwise released or discharged.

Section 3.13.Representations and Warranties of the Indenture Trustee

.  The Indenture Trustee hereby represents and warrants to the Rating Agency and
the Noteholders that as of the Closing Date:

(a)The Indenture Trustee has been duly organized and is validly existing as a
national banking association;

(b)The Indenture Trustee has full power and authority and legal right to
execute, deliver and perform its obligations under this Indenture and each other
Transaction Document to

36

--------------------------------------------------------------------------------

 

which it is a party and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and each other
Transaction Document to which it is a party;

(c)This Indenture and each other Transaction Document to which it is a party
have been duly executed and delivered by the Indenture Trustee and constitute
the legal, valid, and binding obligations of the Indenture Trustee, enforceable
against the Indenture Trustee in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance, or similar laws
affecting creditors’ or creditors of banks’ rights and/or remedies generally or
by general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(d)The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee will not
constitute a violation with respect to any order or decree of any court or any
order, regulation or demand of any federal, State, municipal or governmental
agency binding on the Indenture Trustee or such of its property which is
material to it, which violation might have consequences that would materially
and adversely affect the performance of its duties under this Indenture;

(e)The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee do not
require any approval or consent of any Person, do not conflict with the Articles
of Association and Bylaws of the Indenture Trustee, and do not and will not
conflict with or result in a breach which would constitute a material default
under any agreement applicable to it or such of its property which is material
to it; and

(f)No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Indenture
Trustee’s knowledge, threatened against or contemplated by the Indenture Trustee
which would have a reasonable likelihood of having an adverse effect on the
execution, delivery, performance or enforceability of this Indenture or any
other Transaction Document to which it is a party by or against the Indenture
Trustee.

Section 3.14.Rule 144A Information.  So long as any of the Notes are
outstanding, and the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Noteholder, the Issuer shall promptly
furnish at such Noteholder’s expense to such Noteholder, and the prospective
purchasers designated by such Noteholder, Rule 144A Information in order to
permit compliance with Rule 144A under the Securities Act in connection with the
resale of such Notes by such Noteholder.

Section 3.15.Knowledge

.  Any references herein to the knowledge, discovery or learning of the Issuer
or the Manager shall mean and refer to actual knowledge of an Authorized Officer
of the Issuer or the Manager, as applicable.

ARTICLE IV

Management, Administration and Servicing

37

--------------------------------------------------------------------------------

 

Section 4.01.Management Agreement

.  (a) The Management Agreement, duly executed counterparts of which have been
delivered to the Indenture Trustee, sets forth the covenants and obligations of
the Manager with respect to the Trust Estate and other matters addressed in the
Management Agreement, and reference is hereby made to the Management Agreement
for a detailed statement of said covenants and obligations of the Manager
thereunder.  The Issuer agrees that the Indenture Trustee, in its name or (to
the extent required by law) in the name of the Issuer, shall, if so directed and
indemnified by the Majority Noteholders of the Controlling Class, enforce all
rights of the Issuer under the Management Agreement for and on behalf of the
Noteholders whether or not the Issuer is in default hereunder.

(b)Promptly following a request from the Indenture Trustee (acting at the
direction of the Majority Noteholders of the Controlling Class) to do so, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Manager of each of its
obligations to the Issuer and with respect to the Trust Estate under or in
connection with the Management Agreement, in accordance with the terms thereof,
and in effecting such request shall exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer under or in connection
with the Management Agreement to the extent and in the manner directed by the
Indenture Trustee, including, without limitation, the transmission of notices of
default on the part of the Manager thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Manager of each of its obligations under the Management Agreement.

(c)The Issuer shall not waive any default by the Manager under the Management
Agreement if the effect thereof would adversely affect the Holders of the Notes
without the written consent of the Indenture Trustee (which shall be given at
the written direction of the Majority Noteholders of the Controlling Class).

(d)The Indenture Trustee does not assume any duty or obligation of the Issuer
under the Management Agreement, and the rights given to the Indenture Trustee
thereunder are subject to the provisions of Article VII.

(e)With respect to the Manager’s obligations under Section 4.3 of the Management
Agreement, the Indenture Trustee shall not have any responsibility to the
Issuer, the Manager or any party hereunder to make any inquiry or investigation
as to, and shall have no obligation in respect of, the terms of any engagement
of the Independent Accountants by the Manager; provided, however that the
Indenture Trustee shall be authorized, upon receipt of written direction from
the Manager directing the Indenture Trustee, to execute any acknowledgment or
other agreement with the Independent Accountant required for the Indenture
Trustee to receive any of the reports or instructions provided for herein, which
acknowledgment or agreement may include, among other things, (i) acknowledgement
that the Manager has agreed that the procedures to be performed by the
Independent Accountants are sufficient for the Issuer’s purposes,
(ii) acknowledgment that the Indenture Trustee has agreed that the procedures to
be performed by the Independent Accountants are sufficient for the Indenture
Trustee’s purposes and that the Indenture Trustee’s purposes is limited solely
to receipt of the report, (iii) releases by the Indenture Trustee (on behalf of
itself and the Noteholders) of claims against the Independent Accountants and
acknowledgement of other limitations of liability in favor of the Independent
Accountants, and (iv) restrictions or prohibitions on the disclosure of
information or

38

--------------------------------------------------------------------------------

 

documents provided to it by such firm of Independent Accountants (including to
the Noteholders).  Notwithstanding the foregoing, in no event shall the
Indenture Trustee be required to execute any agreement in respect of the
Independent Accountants that the Indenture Trustee determines adversely affects
it in its individual capacity or which is in a form that is not reasonably
acceptable to the Indenture Trustee.

(f)In the event such independent public accountants require the Indenture
Trustee, the Transition Manager to agree to the procedures to be performed by
such firm in any of the reports required to be prepared pursuant to Section
4.01(e), the Manager shall direct the Indenture Trustee or the Transition
Manager in writing to so agree; it being understood and agreed that the
Indenture Trustee or the Transition Manager will deliver such letter of
agreement in conclusive reliance upon the direction of the Manager, and the
Indenture Trustee or the Transition Manager has not made any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. Neither the
Indenture Trustee nor the Transition Manager shall be liable for any claims,
liabilities or expenses relating to such accountants’ engagement or any report
issued in connection with such engagement, and the dissemination of any such
report is subject to the written consent of the accountants.

ARTICLE V

Accounts, Collections, Payments of Interest and Principal, Releases, and
Statements to Noteholders

Section 5.01.Accounts

.  (a)  On or prior to the Closing Date, the Issuer shall cause the Indenture
Trustee to establish and maintain in the name of the Indenture Trustee, for the
benefit of the Noteholders, four Eligible Accounts: (i) a collection account in
which Managing Member Distributions, on the Closing Date, the Collection Account
Closing Date Deposit, and certain other amounts will be deposited from time to
time (the “Collection Account”), (ii) a supplemental reserve account in which
the Supplement Reserve Account Initial Deposit will be deposited on the Closing
Date and the Supplemental Reserve Account Deposit will be deposited from time to
time (the “Supplemental Reserve Account”), (iii) a liquidity reserve account in
which amounts necessary to maintain the Liquidity Reserve Account Required
Deposit will be deposited from time to time (the “Liquidity Reserve Account”)
and (iv) a tax loss insurance proceeds account in which all proceeds of a Tax
Loss Insurance Policy received by the Indenture Trustee with respect to any Tax
Loss Indemnity will be deposited from time to time (the “Tax Loss Insurance
Proceeds Account”), in each case, bearing a designation that the funds deposited
therein are held for the benefit of the Noteholders.  Each of the Collection
Account, the Supplemental Reserve Account, the Liquidity Reserve Account and the
Tax Loss Insurance Proceeds Account will initially be established with the
Indenture Trustee.

(b)Funds on deposit in the Collection Account, the Supplemental Reserve Account
and the Liquidity Reserve Account shall be invested by the Indenture Trustee (or
any custodian with respect to funds on deposit in any such account) in Eligible
Investments selected in writing by the Manager (pursuant to standing
instructions or otherwise).  All such Eligible Investments shall be held by or
on behalf of the Indenture Trustee for the benefit of the Noteholders.

39

--------------------------------------------------------------------------------

 

(c)All investment earnings pursuant to Section 5.01(b) of moneys deposited into
the Collection Account, the Supplemental Reserve Account and the Liquidity
Reserve Account shall be deposited (or caused to be deposited) by the Indenture
Trustee into the Collection Account, and any loss resulting from such
investments shall be charged to such Account.  No investment of any amount held
in any of the Collection Account, the Supplemental Reserve Account and the
Liquidity Reserve Account shall mature later than the Business Day immediately
preceding the Payment Date which is scheduled to occur immediately following the
date of investment.  The Manager, on behalf of the Issuer, will not direct the
Indenture Trustee to make any investment of any funds held in any of the
Accounts unless the security interest Granted and perfected in such account will
continue to be perfected in such investment, in either case without any further
action by any Person.

(d)The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any of the Accounts resulting from any loss on any Eligible
Investment included therein except for losses attributable to the Indenture
Trustee’s failure to follow instructions of the Issuer in accordance with
Section 5.01, negligence or bad faith, or its failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as Indenture Trustee, in accordance with their
terms.

(e)Funds on deposit in any Account shall remain uninvested if (i) the Manager
shall have failed to give investment directions in writing for any funds on
deposit in any Account to the Indenture Trustee by 1:00 p.m. Eastern time (or
such other time as may be agreed by the Manager and the Indenture Trustee) on
any Business Day; or (ii) based on the actual knowledge of, or receipt or
written notice by, a Responsible Officer of the Indenture Trustee, a Default or
Event of Default shall have occurred and be continuing with respect to the Notes
but the Notes shall not have been declared due and payable, or, if such Notes
shall have been declared due and payable following an Event of Default, amounts
collected or receivable from the Trust Estate are being applied as if there had
not been such a declaration.

(f)[Reserved].

(g)(i) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Accounts and in all proceeds thereof
(including, without limitation, all investment earnings on the Collection
Account) and all such funds, investments, proceeds and income shall be part of
the Trust Estate.  Except as otherwise provided herein, the Accounts shall be
under the control (as defined in Section 9-104 of the UCC to the extent such
account is a deposit account and Section 8-109 of the UCC to the extent such
account is a securities account) of the Indenture Trustee for the benefit of the
Noteholders.  If, at any time, any of the Accounts ceases to be an Eligible
Account, the Indenture Trustee (or the Manager on its behalf) shall within five
Business Days establish a new Account as an Eligible Account and shall transfer
any cash and/or any investments to such new Account.  In connection with the
foregoing, the Manager agrees that, in the event that any of the Accounts are
not accounts with the Indenture Trustee, the Manager shall notify the Indenture
Trustee in writing promptly upon any of such Accounts ceasing to be an Eligible
Account.

(ii)With respect to the Account Property, the Indenture Trustee agrees that:

40

--------------------------------------------------------------------------------

 

(A)any Account Property that is held in deposit accounts shall be held solely in
Eligible Accounts; and, except as otherwise provided herein, each such Eligible
Account shall be subject to the exclusive custody and control of the Indenture
Trustee, and the Indenture Trustee shall have sole signature authority with
respect thereto;

(B)any Account Property that constitutes physical property shall be delivered to
the Indenture Trustee in accordance with paragraph (i)(A) or (i)(B), as
applicable, of the definition of “Delivery” and shall be held, pending maturity
or disposition, solely by the Indenture Trustee or a securities intermediary (as
such term is defined in Section 8-102(a)(14) of the UCC) acting solely for the
Indenture Trustee;

(C)any Account Property that is a book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations shall be delivered in
accordance with paragraph (1)(c) or (1)(e), as applicable, of the definition of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Account Property
as described in such paragraph;

(D)any Account Property that is an “uncertificated security” under Article 8 of
the UCC and that is not governed by clause (C) above shall be delivered to the
Indenture Trustee in accordance with paragraph (i)(D) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued registration of the Indenture Trustee’s (or its
nominee’s) ownership of such security;

(E)the Manager shall have the power, revocable by the Indenture Trustee upon the
occurrence of a Manager Termination Event, to instruct the Indenture Trustee to
make withdrawals and payments from the Accounts for the purpose of permitting
the Manager and the Indenture Trustee to carry out their respective duties
hereunder; and

(F)any Account held by it hereunder shall be maintained as a “securities
account” as defined in the Uniform Commercial Code as in effect in New York (the
“New York UCC”), and that it shall be acting as a “securities intermediary” for
the Indenture Trustee itself as the “entitlement holder” (as defined in
Section 8-102(a)(7) of the New York UCC) with respect to each such Account.  The
parties hereto agree that each Account shall be governed by the laws of the
State of New York, and regardless of any provision in any other agreement, the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the New York UCC) shall be the State of New York.  The Indenture Trustee
acknowledges and agrees that (1) each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the
Accounts shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the New York UCC and (2) notwithstanding anything to the
contrary, if at any time the Indenture Trustee shall receive any order from the

41

--------------------------------------------------------------------------------

 

Indenture Trustee (solely in its capacity as securities intermediary) directing
transfer or redemption of any financial asset relating to the Accounts, the
Indenture Trustee shall comply with such entitlement order without further
consent by the Issuer, or any other person.  In the event of any conflict of any
provision of this Section 5.01(g)(ii)(F) with any other provision of this
Indenture or any other agreement or document, the provisions of this
Section 5.01(g)(ii)(F) shall prevail.

Section 5.02.Supplemental Reserve Account

and Tax Loss Insurance Proceeds Account.  (a)  (i) On the Closing Date, the
Issuer shall deliver to the Indenture Trustee an amount equal to the
Supplemental Reserve Account Initial Deposit for deposit into the Supplemental
Reserve Account.  On each Payment Date, to the extent of Available Funds and in
accordance with and subject to the Priority of Payments, the Indenture Trustee
shall, based on the Semi‑Annual Manager Report, deposit into the Supplemental
Reserve Account an amount equal to the Supplemental Reserve Account Deposit
until the amount on deposit equals the Supplemental Reserve Account Required
Balance.

(ii)The Indenture Trustee shall release funds from the Supplemental Reserve
Account to pay the following amounts upon direction from the Manager set forth
in an Officer’s Certificate (no more than once per calendar month); provided
that if the amount available in the Supplemental Reserve Account is less than
all such amounts, the Indenture Trustee shall release such funds in the
following order of priority:

(A)the costs (inclusive of labor costs) of replacement of any inverter that no
longer has the benefit of a manufacturer warranty and for which (A) the
Maintenance Services Provider is not obligated under the related Maintenance
Services Agreement to cover the replacement costs of such inverter (or if so
obligated, fails to pay such costs), for the purpose of funding a loan by the
Managing Member to the related Project Company to pay for the replacement of
such inverter (or, if such a loan would not be permitted under the applicable
Project Company LLCA, the Managing Member shall provide such amount in the form
of an additional capital contribution to the Project Company) or (B) the Manager
in its role as Maintenance Services Provider has paid under the related
Maintenance Services Agreement;

(B)to the Tax Loss Insurance Proceeds Account, the amount of any deductible in
connection with each claim paid by the Tax Loss Insurers under the Tax Loss
Insurance Policies plus the amount of the difference, if any, between (a) the
amount of a Tax Loss Indemnity minus (b) the sum of the amount of proceeds of
the Tax Loss Insurance Policies received by the loss payee under the Tax Loss
Insurance Policies with respect to such Tax Loss Indemnity and the amount of any
deductible in connection therewith; and

(C)the Purchase Option Price when due and payable under the terms of the related
Project Company LLCA upon exercise by the related Managing Member of the related
Purchase Option or the Withdrawal Amount upon the exercise by the related Tax
Equity Investor of the Withdrawal Option.

42

--------------------------------------------------------------------------------

 

(iii)If the amount on deposit in the Supplemental Reserve Account exceeds the
Supplemental Reserve Account Required Balance on any Payment Date during a
Regular Amortization Period, the amount of such excess will be transferred (i)
first, to the Liquidity Reserve Account to the extent the amount on deposit in
the Liquidity Reserve Account is then less than the Liquidity Reserve Account
Required Balance, and (ii) then to the Collection Account for distribution as
part of Available Funds pursuant to the Priority of Payments.

(iv)The Indenture Trustee shall transfer to the Collection Account all amounts
on deposit in the Supplemental Reserve Account on the earlier of the Rated Final
Maturity and the acceleration of the Notes following an Event of Default.

(v)On any Payment Date after the Anticipated Repayment Date, if the sum of (i)
Available Funds, (ii) amounts on deposit in the Liquidity Reserve Account and
(iii) amounts on deposit in the Supplemental Reserve Account is greater than or
equal to the aggregate sum of all Issuer Secured Obligations, all such amounts
will be applied by the Indenture Trustee at the direction of the Manager on such
Payment Date to the payment in full of all such Issuer Secured Obligations.

(b)Notwithstanding Section 5.02(a)(i), upon the Rating Agency Condition being
satisfied, in lieu of or in substitution for moneys otherwise required to be
deposited to the Supplemental Reserve Account, the Issuer (or the Manager on
behalf of the Issuer) may deliver or cause to be delivered to the Indenture
Trustee a Letter of Credit issued by an Eligible Letter of Credit Bank in an
amount equal to the Supplemental Reserve Account Required Balance; provided that
any Supplemental Reserve Account Deposit required to be made after the
replacement of amounts on deposit in the Supplemental Reserve Account with the
Letter of Credit shall be made in deposits to the Supplemental Reserve Account
as provided in the Priority of Payments or pursuant to an increase in the Letter
of Credit, or addition of another Letter of Credit (such increase or addition to
require satisfaction of the Rating Agency Condition).  The Letter of Credit
shall be held as an asset of the Supplemental Reserve Account and valued for
purposes of determining the amount on deposit in the Supplemental Reserve
Account as the amount then available to be drawn on such Letter of Credit.  Any
references to in the Transaction Documents to amounts on deposit in the
Supplemental Replacement Reserve Account shall include the value of the Letter
of Credit unless specifically excluded.  If the amounts on deposit in the
Supplemental Reserve Account are represented by a Letter of Credit, the
Indenture Trustee shall be required to submit the drawing documents to the
Eligible Letter of Credit Bank to draw the full stated amount of the Letter of
Credit and deposit the proceeds therefrom in the Supplemental Reserve Account in
the following circumstances: (i) if the Indenture Trustee is directed by the
Manager on behalf of the Issuer, pursuant to an Officer’s Certificate, to
withdraw funds from the Supplemental Reserve Account for any reason; (ii) if the
Letter of Credit is scheduled to expire in accordance with its terms and has not
been extended or replaced with a Letter of Credit issued by an Eligible Letter
of Credit Bank by the date that is ten days prior to the expiration date; or
(iii) if the Indenture Trustee is directed by the Issuer, the Manager or the
Majority Noteholders of the Controlling Class, pursuant to an Officer’s
Certificate stating that the financial institution issuing the Letter of Credit
ceases to be an Eligible Letter of Credit Bank.  Any drawing on the Letter of
Credit may be reimbursed by the Issuer only from amounts remitted to the Issuer
pursuant to clauses (x) and (xii) of the Priority of Payments.

43

--------------------------------------------------------------------------------

 

(c)The Indenture Trustee will deposit into the Tax Loss Insurance Proceeds
Account upon receipt all proceeds of a Tax Loss Insurance Policy received by the
Indenture Trustee.

(d)At the direction of the Manager pursuant to an Officer’s Certificate, the
Indenture Trustee will (i) transfer from the Supplemental Reserve Account an
amount equal to the difference, if any, between the amount of such Tax Loss
Indemnity and the amount of proceeds of the related Tax Loss Insurance Policy
received by the Indenture Trustee with respect to such Tax Loss Indemnity and
(ii) pay from amounts on deposit in the Tax Loss Insurance Proceeds Account with
respect to such Tax Loss Indemnity the amount of the related Tax Loss Indemnity
to the related Project Company for distribution by such Project Company to its
Members in accordance with the terms of the related Project Company LLCA and
(iii) distribute any remaining amounts in the Tax Loss Insurance Proceeds
Account. At the direction of the Manager, the Indenture Trustee will distribute
any proceeds from the Tax Loss Insurance Proceeds Account to the related Project
Company or Managing Member to the extent such funds are paid in connection with
costs incurred by a Project Company or the related Managing Member in contesting
any Tax Loss in accordance with the terms and conditions of the related Tax Loss
Insurance Policy, which were received by the Indenture Trustee and deposited in
the Tax Loss Insurance Proceeds Account, to such Project Company or Managing
Member and will distributed any remaining amounts in the Tax Loss Insurance
Proceeds Account.

(e)The Indenture Trustee shall transfer to the Collection Account all amounts on
deposit in the Tax Loss Insurance Proceeds Account on the earlier of the Rated
Final Maturity or the acceleration of the Notes following an Event of Default.

Section 5.03.Liquidity Reserve Account

.  (a) On the Closing Date, the Issuer shall deliver to the Indenture Trustee an
amount equal to the Liquidity Reserve Account Required Balance with respect to
the Closing Date for deposit into the Liquidity Reserve Account.  As described
in the Priority of Payments, to the extent of Available Funds, the Indenture
Trustee shall, on each Payment Date, deposit Available Funds into the Liquidity
Reserve Account until the amount on deposit therein shall equal the Liquidity
Reserve Account Required Balance

(b)On each Payment Date, the Indenture Trustee shall, based on the Semi-Annual
Manager Report, transfer funds on deposit in the Liquidity Reserve Account to
the Collection Account to the extent the amount on deposit in the Collection
Account as of such Payment Date is less than the amounts necessary to make the
distributions described in clauses (i) through (iv) of Section 5.05(a).  If the
amount on deposit in the Liquidity Reserve Account exceeds the Liquidity Reserve
Account Required Balance on any Payment Date during a Regular Amortization
Period, the amount of such excess will be transferred to the Supplemental
Reserve Account.  If the amount on deposit in the Supplemental Reserve Account
exceeds the Supplemental Reserve Account Required Balance on such Payment Date,
the amount of such excess will be transferred to the Collection Account and will
be part of Available Funds distributed pursuant to the Priority of Payments.  If
the amount on deposit in the Liquidity Reserve Account exceeds the Liquidity
Reserve Account Required Balance on any Payment Date during an Early
Amortization Period or a Sequential Interest Amortization Period, the amount of
such excess will be transferred to the Collection Account and will be part of
the Available Funds distributed pursuant to the Priority of Payments.

44

--------------------------------------------------------------------------------

 

(c)Upon the earliest of (i) the Rated Final Maturity, (ii) the acceleration of
the Notes following an Event of Default and (iii) the Payment Date on which the
sum of Available Funds and the amount on deposit in the Liquidity Reserve
Account is greater than or equal to the sum of (a) the payments and
distributions required under clauses (i) through (iv) in the Priority of
Payments and (b) the Aggregate Outstanding Note Balance as of such Payment Date
prior to any distributions made on such Payment Date, the Indenture Trustee
shall, based on the information set forth in the related Semi‑Annual Manager
Report, withdraw any remaining funds on deposit in the Liquidity Reserve Account
(including investment earnings or income) and deposit such funds into the
Collection Account.  On the Termination Date, the Indenture Trustee shall, based
on the information set forth in the related Semi‑Annual Manager Report, withdraw
any remaining funds on deposit in the Liquidity Reserve Account (including
investment earnings or income) and pay such amount to the Issuer.

(d)On any Payment Date after the Anticipated Repayment Date, if the sum of (i)
Available Funds, (ii) amounts on deposit in the Liquidity Reserve Account and
(iii) amounts on deposit in the Supplemental Reserve Account is greater than or
equal to the aggregate sum of all Issuer Secured Obligations, all such amounts
will be applied by the Indenture Trustee at the direction of the Manager on such
Payment Date to the payment in full of all such Issuer Secured Obligations.

Section 5.04.Collection Account

.  (a) On or prior to the Closing Date, the Manager, on behalf of the Issuer as
owner of each Managing Member shall have instructed each Managing Member to
cause to be deposited into the Collection Account all Managing Member
Distributions.  The Issuer shall cause all other amounts required to be
deposited therein pursuant to the Transaction Documents, to be deposited within
one Business Day of receipt thereof.  The Indenture Trustee shall provide or
make available electronically (or upon written request, by first class mail or
facsimile) monthly statements on all amounts received in the Collection Account
to the Issuer and the Manager.

(b)The Manager will be entitled to be reimbursed from amounts on deposit in the
Collection Account with respect to a Collection Period for amounts previously
deposited in the Collection Account but later determined by the Manager to have
resulted from mistaken deposits or postings or checks returned for insufficient
funds.  The amount to be reimbursed hereunder shall be paid to the Manager on
the related Payment Date upon certification by the Manager of such amounts;
provided, however, that the Manager must provide such certification within six
months of such mistaken deposit, posting or returned check.

(c)The Indenture Trustee shall make distributions from the Collection Account as
directed by the Manager in accordance with the Management Agreement.

Section 5.05.Distribution of Funds in the Collection Account.  

(a)On each Payment Date, Available Funds on deposit in the Collection Account
shall be distributed by the Indenture Trustee, based solely on the information
set forth in the related Semi‑Annual Manager Report, in the following order and
priority of payments (the “Priority of Payments”):

45

--------------------------------------------------------------------------------

 

(i)(A) to the Indenture Trustee, (1) the Indenture Trustee Fee and any accrued
and unpaid Indenture Trustee Fees with respect to prior Payment Dates plus (2)
out-of-pocket expenses and indemnities of the Indenture Trustee incurred and not
reimbursed in connection with its obligations and duties under this Indenture,
(B) to the Transition Manager (1) the Transition Manager Fee and any accrued and
unpaid Transition Manager Fees with respect to prior Payment Dates, (2)
Transition Manager Expenses and (3) any accrued and unpaid transition costs
payable to the Transition Manager, and (C) to the Custodian, (1) the Custodian
Fee and any accrued and unpaid Custodian Fees with respect to prior Payment
Dates plus (2) out-of-pocket expenses and indemnities of the Custodian incurred
and not reimbursed in connection with its obligations and duties under the
Custodial Agreement; provided that payments to the Indenture Trustee as
reimbursement for clause (A)(2), to the Transition Manager as reimbursement for
clause (B)(2) and to the Custodian as reimbursement for clause (C)(2) will be
limited to $100,000 in the aggregate per calendar year as long as no Event of
Default has occurred, and the Notes have not been accelerated, or the Trust
Estate sold, pursuant to this Indenture; provided, further, that the payments to
the Transition Manager as reimbursement for clause (B)(3) will be limited to
$75,000 per transition occurrence and $150,000 in the aggregate;

(ii)to the Manager, the Manager Fee, plus any accrued and unpaid Manager Fees
with respect to prior Payment Dates;

(iii)to the Class A Noteholders, the Note Interest with respect to the Class A
Notes for such Payment Date;

(iv)to the Class B Noteholders, the Note Interest with respect to the Class B
Notes for such Payment Date;

(v)to the Liquidity Reserve Account, an amount equal to the greater of
(a)(1) the Liquidity Reserve Account Required Balance minus (2) the amount on
deposit in the Liquidity Reserve Account on such Payment Date and (b) $0;

(vi)to the Supplemental Reserve Account, the Supplemental Reserve Account
Deposit until the Supplemental Reserve Account Required Balance has been met;

(vii)to the Noteholders, (A) during a Regular Amortization Period, in the
following order: (1) to the Class A Noteholders, the Class A Scheduled Note
Principal Payment for such Payment Date, (2) to the Class B Noteholders, the
Class B Scheduled Note Principal Payment for such Payment Date (which will be
$0), (3) to the Class A Noteholders, the Unscheduled Note Principal Payment for
such Payment Date until the Outstanding Note Balance of the Class A Notes has
been reduced to zero, (4) to the Class B Noteholders, any Unscheduled Note
Principal Payment for such Payment Date remaining after payment to the Class A
Noteholders until the Outstanding Note Balance of the Class B Notes has been
reduced to zero, and (5) to the Class B Noteholders, any unpaid Class B Deferred
Interest; and (B) during an Early Amortization Period or Sequential Interest
Amortization Period, all remaining Available Funds shall be paid to the Class A
Noteholders until the Outstanding Note Balance of the Class A Notes has

46

--------------------------------------------------------------------------------

 

been reduced to zero and then to the Class B Noteholders in the following order:
(1) to reduce the Outstanding Note Balance of the Class B Notes to zero and (2)
to pay any unpaid Class B Deferred Interest;

(viii)to the Noteholders, in the following order: (A) to the Class B
Noteholders, the Additional Principal Amount for such Payment Date until the
Outstanding Note Balance of the Class B Notes has been reduced to zero, (B) to
the Class A Noteholders, any Additional Principal Amount for such Payment Date
remaining after payment to the Class B Noteholders until the Outstanding Note
Balance of the Class A Notes has been reduced to zero;

(ix)to the Indenture Trustee, the Transition Manager and the Custodian, any
incurred and not reimbursed out-of-pocket expenses and indemnities of the
Indenture Trustee and the Custodian and Transition Manager Expenses, in each
case to the extent not paid in accordance with (i) above;

(x)to the Letter of Credit Bank or other party as directed by the Manager (a)
any fees and expenses related to the Letter of Credit and (b) any amounts which
have been drawn under the Letter of Credit and any interest due thereon;

(xi)to the Class A Noteholders and the Class B Noteholders, in that order, its
respective Post-ARD Additional Note Interest and Deferred Post-ARD Additional
Note Interest due on such Payment Date, if any; and

(xii)to or at the direction of the Issuer, any remaining Available Funds on
deposit in the Collection Account.

(b)As directed by the Manager pursuant to Section 2.1(c)(iii) of the Management
Agreement, the Indenture Trustee shall, within three Business Days of such
direction, transfer funds from the Collection Account to the Manager in the
amount required to pay any Managing Member Obligation then due and payable as
set forth in an Officer’s Certificate specifying the name of the applicable
creditor and amount to be paid to such creditor and the Manager or the Issuer
may, by delivery of an Officer’s Certificate to the Indenture Trustee (in form
reasonably satisfactory to the Indenture Trustee), request release of or direct
the Indenture Trustee no more than once per week, and, in each case, with a
reasonable volume of payment instructions, to remit (i) to or at the direction
of the Manager of the Issuer, Unhedged SREC Payments, (ii) to the applicable
Project Company to whom the Issuer owes payments for the acquisition of SRECs,
the payment required under the applicable purchase or transfer agreement and
(iii) any other amounts not constituting Available Funds that are not Managing
Member Obligations, in each case, on deposit in the Collection Account.

Section 5.06.Early Amortization Period Payments and Sequential Interest
Amortization Period Payments

.  Any distributions of principal made during an Early Amortization Period or a
Sequential Interest Amortization Period will be allocated in the following
manner to determine any unpaid amounts on future Payment Dates:  first, to the
Scheduled Note Principal Payment amount calculated for such Payment Date; and
second, to the Unscheduled Note Principal Payment amount calculated for such
Payment Date.  Any principal payments made in excess of

47

--------------------------------------------------------------------------------

 

the amounts allocated to Scheduled Note Principal Payment and Unscheduled Note
Principal Payment for such Payment Date will be considered an additional paydown
of principal.

Section 5.07.Note Payments

.  (a) The Indenture Trustee shall pay from amounts on deposit in the Collection
Account in accordance with the Semi‑Annual Manager Report and Section 5.05 to
each Noteholder of record as of the related Record Date either (i) by wire
transfer, in immediately available funds to the account of such Noteholder at a
bank or other entity having appropriate facilities therefor, if such Noteholder
shall have provided to the Indenture Trustee appropriate written instructions at
least five Business Days prior to related Payment Date (which instructions may
remain in effect for subsequent Payment Dates unless revoked by such
Noteholder), or (ii) if not, by check mailed to such Noteholder at the address
of such Noteholder appearing in the Note Register, the amounts to be paid to
such Noteholder pursuant to such Noteholder’s Notes; provided, that so long as
the Notes are registered in the name of the Securities Depository such payments
shall be made to the nominee thereof in immediately available funds.

(b)In the event that any withholding Tax is imposed on the Issuer’s payment (or
allocations of income) to a Noteholder, such withholding Tax shall reduce the
amount otherwise distributable to the Noteholder in accordance with this Section
5.07.  The Indenture Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to the Noteholders any applicable withholding
Taxes in accordance with applicable law. The Manager shall instruct the
Indenture Trustee of any withholding Tax that is legally owed by the Issuer in
respect of the Issuer’s payment to a Noteholder (or the nominee, if the Notes
are registered in the name of the Securities Depositary), in writing in a
Semi‑Annual Manager Report.  Nothing herein shall prevent the Indenture Trustee
from contesting at the expense of the applicable Noteholder any such withholding
Tax in appropriate proceedings, and withholding payment of such withholding Tax,
if permitted by law, pending the outcome of such proceedings.  The amount of any
withholding Tax imposed with respect to a Noteholder shall be treated as cash
distributed to such Noteholder at the time it is withheld by the Issuer or the
Indenture Trustee (at the direction of the Manager or the Issuer) and remitted
to the appropriate taxing authority.  In the event that a Noteholder wishes to
apply for a refund of any such withholding Tax, the Indenture Trustee shall
reasonably cooperate with such Noteholder in making such claim so long as such
Noteholder agrees to reimburse the Indenture Trustee for any out-of-pocket
expenses incurred.

(c)Each Noteholder and each Note Owner, by its acceptance of its Note, will be
deemed to have consented to the provisions of Section 5.05(a) relating to the
Priority of Payments.

(d)For purposes of U.S. federal income, state and local income and franchise
taxes, each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have agreed to, and hereby instructs the Indenture Trustee to,
(i) treat the Notes as indebtedness unless otherwise required by applicable law
as determined by a Final Determination, and (ii) treat the Grant of the Trust
Estate by the Issuer to the Indenture Trustee pursuant to this Indenture as a
pledge.

(e)Each Noteholder and each Note Owner, by its acceptance of such Note or such
beneficial interest in such Note, will be deemed to have agreed to provide the
Indenture Trustee

48

--------------------------------------------------------------------------------

 

or the Issuer or other applicable withholding agent with the Noteholder Tax
Identification Information and the Noteholder FATCA Information.  In addition,
each Noteholder and each Note Owner will be deemed to have agreed that the
Indenture Trustee (or other applicable withholding agent) has the right to
withhold FATCA Withholding Tax from any amount of interest or other amounts
(without any corresponding gross-up) payable to a Noteholder or Note Owner that
fails to comply with the foregoing requirements provided that such amounts are
properly remitted to the appropriate taxing authority.  The Issuer hereby
covenants with the Indenture Trustee that, upon request from the Indenture
Trustee, the Issuer will provide the Indenture Trustee with information that is
reasonably available to the Issuer so as to enable the Indenture Trustee to
determine whether or not the Indenture Trustee is obliged to make any
withholding, including FATCA Withholding Tax, in respect of any payments with
respect to a Note (and if applicable, to provide the necessary detailed
information that is reasonably available to the Issuer to effectuate any
withholding, including FATCA Withholding Tax.

Section 5.08.Statements to Noteholders; Tax Returns

.  Within 30 days after the end of each calendar year, the Indenture Trustee
shall furnish to each Person who at any time during such calendar year was a
Noteholder of record and received any payment thereon (a) a report as to the
aggregate of amounts paid during such calendar year to each such Noteholder
allocable to principal, interest or other amounts for such calendar year or
applicable portion thereof during which such Person was a Noteholder and
(b) such information required by the Code, to enable such Noteholders to prepare
their U.S. federal and state income tax returns.  The obligation of the
Indenture Trustee set forth in this paragraph shall be deemed to have been
satisfied to the extent that information shall be provided by the Indenture
Trustee, in the form of Form 1099 or other comparable form, pursuant to any
requirements of the Code.

The Indenture Trustee shall have no responsibility or liability with respect to
reporting or calculation of original issue discount with respect to the
Notes.  Upon written request from the Noteholders to the Indenture Trustee for
any information with respect to original issue discount accruing on the Notes,
the Issuer will promptly supply to the Indenture Trustee any such information
for further distributions to the Noteholders.

The Issuer shall cause the Manager, at the Manager’s expense, to cause a firm of
Independent Accountants to prepare any tax returns required to be filed by the
Issuer.  The Indenture Trustee, upon reasonable written request, shall furnish
the Issuer with all such information in the possession of the Indenture Trustee
as may be reasonably required in connection with the preparation of any tax
return of the Issuer.

Section 5.09.Reports by Indenture Trustee

.  Within five Business Days after the end of each Collection Period, the
Indenture Trustee shall provide or make available electronically (or upon
written request, by first class mail or facsimile) to the Manager a written
report setting forth the amounts in the Collection Account, the Liquidity
Reserve Account, the Tax Loss Insurance Proceeds Account and the
Supplemental  Reserve Account, and the identity of the investments included
therein.  Without limiting the generality of the foregoing, the Indenture
Trustee shall, upon the written request of the Manager, promptly transmit or
make available electronically to the Manager, copies of all accountings of, and
information with respect to, the Collection Account, the Liquidity Reserve
Account, the Tax Loss Insurance Proceeds Account and the Supplemental Reserve
Account, investments thereof, and payments thereto and therefrom.

49

--------------------------------------------------------------------------------

 

Section 5.10.Final Balances

.  Upon payment of all principal and interest with regard to the Notes, all
other amounts due to the Noteholders as expressly provided for in the
Transaction Documents and payment of all reasonable fees, charges and other
expenses, such as fees and expenses of the Indenture Trustee, all moneys
remaining in all Accounts, except moneys necessary to make payments equal to
such amounts and payments of principal and interest with respect to the Notes,
which moneys shall be held and disbursed by the Indenture Trustee pursuant to
this Article V, shall be, subject to applicable escheatment laws, remitted to,
or at the direction of, the Issuer.

ARTICLE VI

Voluntary Prepayment of Notes and Release of Collateral

Section 6.01.Voluntary Prepayment

.  (a) Each Class of Notes are subject to prepayment, in whole or in part (such
prepayment, a “Voluntary Prepayment”), prior to its Rated Final Maturity, at the
option of the Issuer on any Business Day, upon (i) delivery to the Indenture
Trustee and the Manager, not less than 15 days prior to the date fixed for the
proposed prepayment (the “Voluntary Prepayment Date”), of a Notice of Prepayment
from the Issuer stating the Issuer’s election to prepay the Notes or portion
thereof in the form attached hereto as Exhibit C, and (ii) the deposit by the
Issuer into the Collection Account, in the case of any Voluntary Prepayment in
whole, no later than 11:00 a.m. Eastern time on such Voluntary Prepayment Date,
or in the case of any Voluntary Prepayment in part, no later than 12:00 p.m.
Eastern time on the Business Day prior to such Voluntary Prepayment Date, of
(A) the outstanding principal of the Notes to be prepaid, (B) all accrued and
unpaid interest thereon (including any Class B Deferred Interest or Post-ARD
Additional Note Interest), (C) all amounts owed to the Indenture Trustee, the
Manager, the Transition Manager and the Custodian, and (D) the Make Whole
Amount, if applicable (the “Prepayment Amount”).  On the specified Voluntary
Prepayment Date, provided that the Indenture Trustee has received the Prepayment
Amount, in the case of any Voluntary Prepayment in whole, no later than 11:00
a.m. Eastern time on such Voluntary Prepayment Date, or in the case of any
Voluntary Prepayment in part, no later than 12:00 p.m. Eastern time on the
Business Day prior to such specified Voluntary Prepayment Date, the Indenture
Trustee shall (x) withdraw the Prepayment Amount from the Collection Account and
disburse such amounts in accordance with clauses (i) through (iv) of the
Priority of Payments and then to the Noteholders, the Make Whole Amount, if
applicable, and then (i) if no Sequential Interest Amortization Period is then
in effect, to pay down the Class A Notes and the Class B Notes on a pro rata
basis, and (ii) if a Sequential Interest Amortization Period is then in effect,
first to pay down the Class A Notes until the Outstanding Note Balance of the
Class A Notes has been reduced to zero, and then to pay down the Class B Notes
until the Outstanding Note Balance of the Class B Notes has been reduced to zero
and (y) to the extent the Outstanding Note Balance is prepaid, release any
remaining assets in the Trust Estate to, or at the direction of, the Issuer.  

(b)If the Voluntary Prepayment Date occurs prior to the Make Whole Determination
Date, the Issuer will be required to pay the Noteholders the Make Whole
Amount.  The Make Whole Amount shall be calculated two Business Days before the
related Voluntary Prepayment Date.  No Make Whole Amount will be due to the
Noteholders if the Voluntary Prepayment is made on or after the Make Whole
Determination Date.  

50

--------------------------------------------------------------------------------

 

(c)If the Issuer elects to rescind the Voluntary Prepayment, it must give
written notice of such determination to the Indenture Trustee at least two
Business Days prior to the Voluntary Prepayment Date.  If a redemption of the
Notes has been rescinded pursuant to this Section 6.01(c), the Indenture Trustee
shall provide notice of such rescission to the registered owner of each Note
which had been subject to the rescinded redemption at the address shown on the
Note Register maintained by the Note Registrar with copies to the Issuer, the
Manager and the Rating Agency.

Section 6.02.Notice of Voluntary Prepayment

.  Any Notice of Voluntary Prepayment shall be given by the Indenture Trustee by
mailing a copy of the notice of prepayment by first-class mail (postage prepaid)
not less than 10 days and not more than 15 days prior to the date fixed for
prepayment to the registered owner of each Note to be prepaid at the address
shown on the Note Register maintained by the Note Registrar with copies to the
Issuer, the Manager and the Rating Agency.  Failure to give or receive such
notice of prepayment by mailing to any Noteholder, or any defect therein, shall
not affect the validity of any proceedings for the prepayment of other
Notes.  If a Voluntary Prepayment has been rescinded pursuant to
Section 6.01(c), and to the extent the Indenture Trustee had provided notice of
the Voluntary Prepayment, the Indenture Trustee shall provide notice of such
rescission to the registered owner of each Note which had been subject to the
rescinded Voluntary Prepayment at the address shown on the Note Register
maintained by the Note Registrar with copies to the Issuer, the Manager and the
Rating Agency.

Any notice mailed as provided in this Section 6.02 shall be conclusively
presumed to have been duly given, whether or not the registered owner of such
Notes receives the notice.

Section 6.03.[Reserved].

Section 6.04.Cancellation of Notes

.  All Notes which have been paid in full or retired or received by the
Indenture Trustee for exchange shall not be reissued but shall be canceled and
destroyed in accordance with its customary procedures.

Section 6.05.Release of Collateral

.  The Indenture Trustee shall, on or after the Termination Date, release any
remaining portion of the Trust Estate from the Lien created by this Indenture
and shall deposit in the Collection Account any funds then on deposit in any
other Account.  The Indenture Trustee shall release property from the Lien
created by this Indenture pursuant to this Section 6.05 only upon receipt by the
Indenture Trustee of an Issuer Order accompanied by an Officer’s Certificate and
an Opinion of Counsel described in Section 314(c)(2) of the Trust Indenture Act
of 1939, as amended, and meeting the applicable requirements of Section 12.02.

ARTICLE VII

The Indenture Trustee

Section 7.01.Duties of Indenture Trustee

.  (a) If a Responsible Officer of the Indenture Trustee has received notice
pursuant to Section 7.02(a), or a Responsible Officer of the Indenture Trustee
shall otherwise have actual knowledge that an Event of Default has occurred and
is

51

--------------------------------------------------------------------------------

 

continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in its
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his own affairs.

(b)Except during the occurrence and continuance of such an Event of Default:

(i)The Indenture Trustee need perform only those duties that are specifically
set forth in this Indenture and any other Transaction Document to which it is a
party and no others and no implied covenants or obligations of the Indenture
Trustee shall be read into this Indenture or any other Transaction Document.

(ii)In the absence of negligence or bad faith on its part, the Indenture Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture or any
other Transaction Document.  The Indenture Trustee shall, however, examine such
certificates and opinions to determine whether they conform on their face to the
requirements of this Indenture or any other Transaction Document but the
Indenture Trustee shall not be required to determine, confirm or recalculate
information contained in such certificates or opinions.

(c)No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i)This paragraph does not limit the effect of subsection (b) of this
Section 7.01.

(ii)The Indenture Trustee shall not be liable in its individual capacity for any
action taken or error of judgment made in good faith by a Responsible Officer or
other officers of the Indenture Trustee, unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts.

(iii)The Indenture Trustee shall not be personally liable with respect to any
action it takes, suffers or omits to take in good faith in accordance with a
direction received by it from the Noteholders in accordance with this Indenture
or any other Transaction Document or for any action taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture or any other Transaction
Document.

(iv)The Indenture Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or otherwise to
perfect or to maintain the perfection of any security interest in the Trust
Estate or in any item comprising the Conveyed Property.

(d)No provision of this Indenture or any other Transaction Document shall
require the Indenture Trustee to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder or thereunder, or in the exercise of any

52

--------------------------------------------------------------------------------

 

of its rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not assured to it.

(e)The provisions of subsections (a), (b), (c) and (d) of this Section 7.01
shall apply to any co-trustee or separate trustee appointed by the Issuer and
the Indenture Trustee pursuant to Section 7.13.

(f)The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any Account held by the Indenture Trustee resulting from any
loss experienced on any item comprising the Conveyed Property.

(g)In no event shall the Indenture Trustee be required to take any action that
conflicts with applicable law, any of the provisions of this Indenture or any
other Transaction Document or with the Indenture Trustee’s duties hereunder or
that adversely affect its rights and immunities hereunder.

(h)In no event shall the Indenture Trustee have any obligations or duties under
or have any liabilities whatsoever to Noteholders under ERISA.

(i)The Indenture Trustee shall not make any direct or indirect transfer of the
Managing Member Membership Interests except in compliance with the Designated
Transfer Restrictions and the Acknowledgements (as determined by the Majority
Noteholders of the Controlling Class).

(j)In no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control and without the
fault or negligence of the Indenture Trustee, including, without limitation,
strikes, work stoppages, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities; it being understood that the Indenture
Trustee shall resume performance as soon as practicable under the
circumstances.  

Section 7.02.Notice of Default, Manager Termination Event or Event of Default;
Delivery of Manager Reports

.  (a) The Indenture Trustee shall not be required to take notice of or be
deemed to have notice or knowledge of any default, Default, Manager Termination
Event, Event of Default event or information, or be required to act upon any
default, Default, Manager Termination Event, Event of Default, event or
information (including the sending of any notice) unless a Responsible Officer
of the Indenture Trustee is specifically notified in writing at the address set
forth in Section 12.04 or until a Responsible Officer of the Indenture Trustee
shall have acquired actual knowledge of a default, Default, a Manager
Termination Event, an Event of Default, an event or information and shall have
no duty to take any action to determine whether any such default, Default,
Manager Termination Event, Event of Default, or event has occurred.  In the
absence of receipt of such notice or actual knowledge, the Indenture Trustee may
conclusively assume that there is no such default, Default, Event of Default,
Manager Termination Event or event.  If written notice of the existence of a
default, a Default, an Event of Default, a Manager Termination Event, an event
or information has been delivered to a Responsible Officer of the Indenture
Trustee or a Responsible Officer of the Indenture Trustee

53

--------------------------------------------------------------------------------

 

has actual knowledge thereof, the Indenture Trustee shall promptly provide paper
or electronic notice thereof to the Issuer, the Transition Manager, the Rating
Agency and each Noteholder, but in any event, no later than five days after such
knowledge or notice occurs.  

(b)In the event the Manager does not make available to the Rating Agency all
reports of the Manager and all reports to the Noteholders, upon request of the
Rating Agency, the Indenture Trustee shall make available promptly after such
request, copies of such Manager reports as are in Indenture Trustee’s possession
to the Rating Agency and the Noteholders.

Section 7.03.Rights of Indenture Trustee

.  (a) The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person.  The Indenture Trustee need
not investigate any fact or matter stated in any document.  The Indenture
Trustee need not investigate or re-calculate, evaluate, certify, verify or
independently determine the accuracy of any numerical information, report,
certificate, information, statement, representation or warranty or any fact or
matter stated in any such document and may conclusively rely as to the truth of
the statements and the accuracy of the information therein.

(b)Before the Indenture Trustee takes any action or refrains from taking any
action under this Indenture or any other Transaction Document, it may require an
Officer's Certificate of the Issuer or an Opinion of Counsel, the costs of which
(including the Indenture Trustee's reasonable attorney's fees and expenses)
shall be paid by the party requesting that the Indenture Trustee act or refrain
from acting.  The Indenture Trustee shall not be liable for any action it takes
or omits to take in good faith in reliance on such Officer's Certificate or
Opinion of Counsel..

(c)The Indenture Trustee shall not be personally liable for any action it takes
or omits to take or any action or inaction it believes in good faith to be
authorized or within its rights or powers.

(d)The Indenture Trustee shall not be bound to make any investigation into the
facts of matters stated in any reports, certificates, payment instructions,
opinion, notice, order or other paper or document unless requested in writing by
25% or more of the Noteholders, and such Noteholders have provided to the
Indenture Trustee indemnity satisfactory to it.

(e)The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed by it hereunder with due care.  The
Indenture Trustee may consult with counsel, accountants and other experts and
the advice or opinion of counsel, accountants and other experts with respect to
legal and other matters relating to any Transaction Document shall be full and
complete authorization and protection from liability with respect to any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
such advice or opinion of counsel.

(f)The Indenture Trustee shall not be required to give any bond or surety with
respect to the execution of this Indenture or the powers granted hereunder.

54

--------------------------------------------------------------------------------

 

(g)The Indenture Trustee shall not be liable for any action or inaction of the
Issuer, the Manager, the Custodian or any other party (or agent thereof) to this
Indenture or any Transaction Document and may assume compliance by such parties
with their obligations under this Indenture or any other Transaction Document,
unless a Responsible Officer of the Indenture Trustee shall have received
written notice to the contrary at the Corporate Trust Office of the Indenture
Trustee.

(h)The Indenture Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Noteholders, pursuant to the provisions of this
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
security or indemnity satisfactory to the Indenture Trustee against the costs,
expenses and liabilities (including the fees and expenses of the Indenture
Trustee’s counsel and agents) which may be incurred therein or thereby.

(i)The Indenture Trustee shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Estate.

(j)Delivery of any reports, information and documents to the Indenture Trustee
provided for herein or any other Transaction Document is for informational
purposes only (unless otherwise expressly stated), and the Indenture Trustee’s
receipt of such or otherwise publicly available shall not constitute actual or
constructive knowledge or notice of any information contained therein or
determinable from information contained therein, including the Manager’s or the
Issuer’s compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officer’s Certificates). The Indenture Trustee shall not have actual notice of
any default or any other matter unless a Responsible Officer of the Indenture
Trustee receives actual written notice of such default or other matter.

(k)The Indenture Trustee does not have any obligation to investigate any matter
or exercise any powers vested under this Indenture unless requested in writing
by 25% or more of the Noteholders.

(l)Knowledge of the Indenture Trustee shall not be attributed or imputed to
Wells Fargo’s other roles in the transaction and knowledge of the Transition
Manager or the Custodian shall not be attributed or imputed to each other or to
the Indenture Trustee (other than those where the roles are performed by the
same group or division within Wells Fargo or otherwise share the same
Responsible Officers), or any affiliate, line of business, or other division of
Wells Fargo (and vice versa).

(m)The right of the Indenture Trustee to perform any permissive or discretionary
act enumerated in this Indenture or any related document shall not be construed
as a duty.

Section 7.04.Not Responsible for Recitals, Issuance of Notes or Application of
Moneys as Directed

.  The recitals contained herein and in the Notes, except the certificates of

55

--------------------------------------------------------------------------------

 

authentication on the Notes, shall be taken as the statements of the Issuer, and
the Indenture Trustee assumes no responsibility for their correctness.  The
Indenture Trustee makes no representations with respect to the Trust Estate or
as to the validity or sufficiency of the Trust Estate or this Indenture or any
other Transaction Document or of the Notes.  The Indenture Trustee shall not be
accountable for the use or application by the Issuer of the proceeds of the
Notes.  Subject to Section 7.01(b), the Indenture Trustee shall not be liable to
any Person for any money paid to the Issuer upon an Issuer Order, Manager
instruction or order or direction provided in a Semi-Annual Manager Report
contemplated by this Indenture or any other Transaction Document.

Section 7.05.May Hold Notes

.  The Indenture Trustee or any agent of the Issuer, in its individual or any
other capacity, may become the owner or pledgee of Notes and may otherwise deal
with the Issuer or Vivint Solar or any Affiliate of the Issuer or Vivint Solar
with the same rights it would have if it were not Indenture Trustee or other
agent.

Section 7.06.Money Held in Trust

.  The Indenture Trustee shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer and except
to the extent of income or other gain on investments which are obligations of
the Indenture Trustee hereunder.

Section 7.07.Compensation and Reimbursement

.  (a) The Issuer agrees:

(i)to pay the Indenture Trustee, in accordance with and subject to the Priority
of Payments, the Indenture Trustee Fee.  The Indenture Trustee’s compensation
shall not be limited by any law with respect to compensation of a trustee of an
express trust and the payments to the Indenture Trustee provided by Article V
hereto shall constitute payments due with respect to the applicable fee
agreement or letter;

(ii)in accordance with and subject to the Priority of Payments, to reimburse the
Indenture Trustee upon request for all reasonable expenses, disbursements and
advances incurred or made by the Indenture Trustee in accordance with any
provision of this Indenture (including, but not limited to, the reasonable
compensation, expenses and disbursements of its agents and counsel and allocable
costs of in house counsel); provided, however, in no event shall the Issuer pay
or reimburse the Indenture Trustee or the agents or counsel, including in house
counsel of either, for any expenses, disbursements and advances incurred or made
by the Indenture Trustee in connection with any negligent action or negligent
inaction or willful misconduct on the part of the Indenture Trustee;

(iii)to indemnify the Indenture Trustee and its officers, directors, employees
and agents for, and to hold them harmless against, any fee, loss, liability,
damage, cost or expense (including reasonable attorneys’ fees and expenses and
court costs) incurred without negligence or bad faith on the part of the
Indenture Trustee, to the extent such matters have been determined by a court of
competent jurisdiction, arising out of, or in connection with, the acceptance or
administration of this trust, including those incurred in connection with any
action, claim or suit brought to enforce the indemnification or other
obligations of the relevant transaction parties; provided, however, that:

56

--------------------------------------------------------------------------------

 

(A)with respect to any such claim the Indenture Trustee shall have given the
Issuer, the Depositor and the Manager written notice thereof promptly after the
Indenture Trustee shall have actual knowledge thereof, provided, that failure to
notify shall not relieve the parties of their obligations hereunder;

(B)notwithstanding anything to the contrary in this Section 7.07(a)(iii), none
of the Issuer, the Depositor or the Manager shall be liable for settlement of
any such claim by the Indenture Trustee entered into without the prior consent
of the Issuer, the Depositor or the Manager, as the case may be, which consent
shall not be unreasonably withheld or delayed; and

(C)the Indenture Trustee, its officers, directors, employees and agents, as a
group, shall be entitled to counsel separate from the Issuer, the Depositor and
the Manager; to the extent the Issuer’s, the Depositor’s and the Manager’s
interests are not adverse to the interests of the Indenture Trustee, its
officers, directors, employees or agents, the Indenture Trustee may agree to be
represented by the same counsel as the Issuer, the Depositor and the Manager.

Such payment obligations and indemnification shall survive the resignation or
removal of the Indenture Trustee as well as the discharge, termination or
assignment hereof.  The Indenture Trustee’s expenses are intended as expenses of
administration.

Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(b)The Indenture Trustee shall, on each Payment Date, in accordance with the
Priority of Payments set forth in Section 5.05, deduct payment of its fees and
expenses hereunder from moneys in the Collection Account.

(c)The Issuer agrees to assume and to pay, and to indemnify, defend and hold
harmless the Indenture Trustee and the Noteholders from any taxes which may at
any time be asserted with respect to, and as of the date of, the Grant of the
Trust Estate to the Indenture Trustee, including, without limitation, any sales,
gross receipts, general corporation, personal property, privilege or license
taxes (but with respect to the Noteholders only, not including any federal,
State or other taxes arising out of the creation or the issuance of the Notes or
payments with respect thereto) and costs (including court costs), expenses and
reasonable counsel fees and expenses in defending against the same.

Section 7.08.Eligibility; Disqualification

.  The Indenture Trustee shall always have a combined capital and surplus as
stated in Section 7.09, and shall always be a bank or trust company with
corporate trust powers organized under the laws of the United States or any
State thereof which is a member of the Federal Reserve System and shall be rated
at least “A-” by S&P.

Section 7.09.Indenture Trustee’s Capital and Surplus

.  The Indenture Trustee and/or its parent shall at all times have a combined
capital and surplus of at least $100,000,000.  If the

57

--------------------------------------------------------------------------------

 

Indenture Trustee publishes annual reports of condition of the type described in
Section 310(a)(2) of the Trust Indenture Act of 1939, as amended, its combined
capital and surplus for purposes of this Section 7.09 shall be as set forth in
the latest such report.

Section 7.10.Resignation and Removal; Appointment of Successor

.  (a) No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Section 7.10 shall become
effective until the acceptance of appointment by the successor Indenture Trustee
under Section 7.11.

(b)The Indenture Trustee may resign at any time by giving written notice thereof
to the Issuer and the Manager.  If an instrument of acceptance by a successor
Indenture Trustee shall not have been delivered to the Indenture Trustee
within 30 days after the giving of such notice of resignation, the resigning
Indenture Trustee may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.

(c)The Indenture Trustee may be removed at any time by the Super-Majority
Noteholders of the Controlling Class upon 30 days’ prior written notice,
delivered to the Indenture Trustee, with copies to the Manager and the Issuer.

(d)(i)  If at any time the Indenture Trustee shall cease to be eligible under
Section 7.08 or 7.09 or shall become incapable of acting or shall be adjudged
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, with 30
days’ prior written notice, the Issuer with the prior written consent of the
Super-Majority Noteholders of the Controlling Class, by an Issuer Order, may
remove the Indenture Trustee.

(ii)If the Indenture Trustee shall be removed pursuant to Sections 7.10(c) or
(d) and no successor Indenture Trustee shall have been appointed pursuant to
Section 7.10(e) and accepted such appointment within 30 days of the date of
removal, the removed Indenture Trustee may petition any court of competent
jurisdiction for appointment of a successor Indenture Trustee acceptable to the
Issuer.

(e)If the Indenture Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Indenture Trustee for
any cause, the Issuer, with the prior written consent of the Majority
Noteholders of the Controlling Class, by an Issuer Order shall promptly appoint
a successor Indenture Trustee.

(f)The Issuer shall give to the Rating Agency and the Noteholders notice of each
resignation and each removal of the Indenture Trustee and each appointment of a
successor Indenture Trustee.  Each notice shall include the name of the
successor Indenture Trustee and the address of its Corporate Trust Office.

(g)The provisions of this Section 7.10 shall apply to any co-trustee or separate
trustee appointed by the Issuer and the Indenture Trustee pursuant to
Section 7.13.

58

--------------------------------------------------------------------------------

 

Section 7.11.Acceptance of Appointment by Successor

.  (a) Every successor Indenture Trustee appointed hereunder shall execute,
acknowledge and deliver to the Issuer and the retiring Indenture Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Indenture
Trustee.  Notwithstanding the foregoing, on request of the Issuer or the
successor Indenture Trustee, such retiring Indenture Trustee shall, upon payment
of its fees, expenses and other charges, execute and deliver an instrument
transferring to such successor Indenture Trustee all the rights, powers and
trusts of the retiring Indenture Trustee and shall duly assign, transfer and
deliver to such successor Indenture Trustee all property and money held by such
retiring Indenture Trustee hereunder.  Upon request of any such successor
Indenture Trustee, the Issuer shall execute and deliver any and all instruments
for more fully and certainly vesting in and confirming to such successor
Indenture Trustee all such rights, powers and trusts.

(b)No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under Sections 7.08 and 7.09.

(c)Notwithstanding the replacement of the Indenture Trustee, the obligations of
the Issuer pursuant to Section 7.07(a)(iii) and (c) and the Indenture Trustee’s
protections under this Article VII shall continue for the benefit of the
retiring Indenture Trustee.

Section 7.12.Merger, Conversion, Consolidation or Succession to Business of
Indenture Trustee

.  Any corporation or national banking association into which the Indenture
Trustee may be merged or converted or with which it may be consolidated, or any
corporation, bank, trust company or national banking association resulting from
any merger, conversion or consolidation to which the Indenture Trustee shall be
a party, or any corporation, bank, trust company or national banking association
succeeding to all or substantially all of the corporate trust business of the
Indenture Trustee, shall be the successor of the Indenture Trustee hereunder if
such corporation, bank, trust company or national banking association shall be
otherwise qualified and eligible under Section 7.08 and 7.09, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.  The Indenture Trustee shall provide the Rating Agency written
notice of any such transaction.  In case any Notes have been authenticated, but
not delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had authenticated such Notes.

Section 7.13.Co-trustees and Separate Indenture Trustees

.  (a) At any time or times, for the purpose of meeting the legal requirements
of any jurisdiction in which any of the Trust Estate may at the time be located,
for enforcement actions, and where a conflict of interest exists, the Indenture
Trustee shall have power to appoint and, upon the written request of the
Indenture Trustee, the Issuer shall for such purpose join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Indenture Trustee either to act as co-trustee, jointly with the Indenture
Trustee, of all or any part of the Trust Estate, or to act as separate trustee
of any such

59

--------------------------------------------------------------------------------

 

property, in either case with such powers as may be provided in the instrument
of appointment, and to vest in such Person or Persons in the capacity aforesaid,
any property, title, right or power deemed necessary or desirable, subject to
the other provisions of this Section 7.13.  If the Issuer does not join in such
appointment within 15 days after the receipt by it of a request so to do, or in
case an Event of Default has occurred and is continuing, the Indenture Trustee
alone shall have power to make such appointment.  Any Person so appointed shall
assume the obligations of the Indenture Trustee hereunder in full.  

(b)Should any written instrument from the Issuer be required by any co-trustee
or separate trustee so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Issuer.

(c)Every co-trustee or separate trustee shall, to the extent permitted by law,
but to such extent only, be appointed subject to the following terms:

(i)The Notes shall be authenticated and delivered and all rights, powers, duties
and obligations hereunder with respect to the custody of securities, cash and
other personal property held by, or required to be deposited or pledged with,
the Indenture Trustee hereunder, shall be exercised solely by the Indenture
Trustee.

(ii)The rights, powers, duties and obligations hereby conferred or imposed upon
the Indenture Trustee with respect to any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee and such co-trustee or separate trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act is to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act, in which event such rights, powers, duties and obligations shall be
exercised and performed solely by such co-trustee or separate trustee.

(iii)The Indenture Trustee at any time, by an instrument in writing executed by
it, may accept the resignation of, or remove, any co-trustee or separate trustee
appointed under this Section 7.13.  Upon the written request of the Indenture
Trustee, the Issuer shall join with the Indenture Trustee in the execution,
delivery and performance of all instruments and agreements necessary or proper
to effectuate such resignation or removal.  A successor to any co-trustee or
separate trustee so resigned or removed may be appointed in the manner provided
in this Section 7.13.

(iv)No co-trustee or separate trustee hereunder shall be financially or
otherwise liable by reason of any act or omission of the Indenture Trustee, or
any other such trustee hereunder, and the Indenture Trustee shall not be
financially or otherwise liable by reason of any act or omission of any
co-trustee or other such separate trustee hereunder.

(v)Any notice, request or other writing delivered to the Indenture Trustee shall
be deemed to have been delivered to each such co-trustee and separate trustee.

60

--------------------------------------------------------------------------------

 

(vi)Any separate trustee or co-trustee may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or with respect
to this Indenture on its behalf and in its name.  The Indenture Trustee shall
not be responsible for any action or inaction of any such separate trustee or
co-trustee.  The Indenture Trustee shall not have any responsibility or
liability relating to the appointment of any separate or co-trustee.  If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estate, properties, rights, remedies and trusts shall
vest in and be exercised by the Indenture Trustee, to the extent permitted by
law, without the appointment of a new or successor trustee.

Section 7.14.Books and Records

.  The Indenture Trustee agrees to provide to the Noteholders the right during
normal business hours upon two days’ prior notice in writing to inspect its
books and records insofar as the books and records relate to the functions and
duties of the Indenture Trustee pursuant to this Indenture.

Section 7.15.Control

.  Upon the Indenture Trustee being adequately indemnified in writing to its
satisfaction, the Majority Noteholders of the Controlling Class shall have the
right to direct the Indenture Trustee with respect to any action or inaction by
the Indenture Trustee hereunder, the exercise of any trust or power conferred on
the Indenture Trustee, or the conduct of any proceeding for any remedy available
to the Indenture Trustee with respect to the Notes or the Trust Estate provided
that:

(a)such direction shall not be in conflict with any rule of law or with this
Indenture or expose the Indenture Trustee to financial or other liability (for
which it has not been adequately indemnified) or be unduly prejudicial to the
Noteholders not approving such direction including, but not limited to and
without intending to narrow the scope of this limitation, direction to the
Indenture Trustee to act or omit to act, directly or indirectly, to amend,
hypothecate, subordinate, terminate or discharge any Lien benefiting the
Noteholders in the Trust Estate;

(b)the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; and

(c)except as expressly provided otherwise herein (but only with the prior
consent of or at the direction of the Majority Noteholders of the Controlling
Class), the Indenture Trustee shall have the authority to take any enforcement
action which it reasonably deems to be necessary to enforce the provisions of
this Indenture.

Section 7.16.Suits for Enforcement

.  If an Event of Default of which a Responsible Officer of the Indenture
Trustee shall have actual knowledge, shall occur and be continuing, the
Indenture Trustee may, in its discretion and shall, at the direction of the
Majority Noteholders of the Controlling Class (provided that the Indenture
Trustee is adequately indemnified in writing to its satisfaction), proceed to
protect and enforce its rights and the rights of any Noteholders under this
Indenture by a suit, action or proceeding in equity or at law or otherwise,
whether for the specific performance of any covenant or agreement contained in
this Indenture or in aid of the execution of any power granted in this Indenture
or for the enforcement of any other legal,

61

--------------------------------------------------------------------------------

 

equitable or other remedy as the Indenture Trustee, being advised by counsel,
shall deem most effectual to protect and enforce any of the rights of the
Indenture Trustee or any Noteholders, but in no event shall the Indenture
Trustee be liable for any failure to act in the absence of direction the
Majority Noteholders of the Controlling Class.

Section 7.17.Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations

.  In order to comply with laws, rules and regulations applicable to banking
institutions, including those relating to the funding of terrorist activities
and money laundering, the Indenture Trustee is required to obtain, verify and
record certain information relating to individuals and entities which maintain a
business relationship with Indenture Trustee.  Accordingly, each of the parties
agrees to provide to Indenture Trustee upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable Indenture Trustee to comply with applicable law.

ARTICLE VIII

[Reserved]

ARTICLE IX

Event of Default

Section 9.01.Events of Default

.  The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a)a default in the payment of any Note Interest (which, for the avoidance of
doubt, does not include Class B Deferred Interest or Post-ARD Additional Note
Interest) on a Payment Date, which default shall not have been cured after three
Business Days;

(b)a default in the payment of the Aggregate Outstanding Note Balance and any
Class B Deferred Interest at the Rated Final Maturity;

(c)either (A) a court having jurisdiction in respect of the Issuer enters a
decree or order for (1) relief in respect of the Issuer, all Managing Members or
all Project Companies under any Applicable Law relating to bankruptcy,
restructuring, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect; (2) appointment of a receiver, receiver and manager,
liquidator, examiner, assignee, custodian, trustee, sequestrator or similar
official of the Issuer, all Managing Members or all Project Companies; or (3)
the winding up or liquidation of the affairs of such Issuer and, in each case,
such decree or order shall remain unstayed or such writ or other process shall
not have been stayed or dismissed within sixty (60) days from entry thereof; or
(B) the Issuer, all Managing Members or all Project Companies, (1) commences a
voluntary case under any Applicable Law relating to bankruptcy, restructuring,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar law now or hereafter in effect, or consents
to the entry of an order for relief in any involuntary case under any such law;
(2) consents to the appointment of or taking possession by a receiver, receiver
and manager, liquidator, examiner, assignee, custodian, trustee, sequestrator or
similar official of the Issuer, all

62

--------------------------------------------------------------------------------

 

Managing Members or all Project Companies or for all or substantially all of the
property and assets of the Issuer, all Managing Members or all Project
Companies; or (3) effects any general assignment for the benefit of creditors,
admits in writing its inability to pay its debts generally as they come due,
voluntarily suspends payment of its obligations or becomes insolvent;

(d)the failure of the Issuer to observe or perform in any material respect any
covenant or obligation of the Issuer set forth in this Indenture (other than the
failure to make any required payment with respect to the Notes), which has not
been cured within 30 days from the date of receipt by the Issuer of written
notice from the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
of such breach or default, or the failure of the Issuer to deposit into the
Collection Account all amounts held or received by the Issuer required to be
deposited therein within three (3) Business Days of the required deposit date;

(e)any representation, warranty or statement of the Issuer (other than
representations and warranties as to whether a Host Customer Solar Asset is an
Eligible Solar Asset) contained in the Transaction Documents or any report,
document or certificate delivered by the Issuer pursuant to the foregoing
agreements shall prove to be incorrect in any material respect as of the time
when the same shall have been made and, within 30 days after written notice
thereof shall have been given to the Indenture Trustee and the Issuer by the
Manager, the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
or by the Majority Noteholders of the Controlling Class, the circumstance or
condition in respect of which such representation, warranty or statement was
incorrect shall not have been eliminated or otherwise cured (which cure may be
effected by payment of an indemnity claim) or waived by the Indenture Trustee,
acting at the direction of the Majority Noteholders of the Controlling Class;

(f)the failure for any reason of the Indenture Trustee to have a first priority
perfected security interest in the Trust Estate in favor of the Indenture
Trustee (subject to Permitted Liens) which is not stayed, released or otherwise
cured within ten days of receipt of notice or knowledge thereof;

(g)the Issuer, any Project Company or any Managing Member  becomes subject to
registration as an “investment company” under the 1940 Act;

(h)the Issuer, any Project Company or any Managing Member becomes taxable as an
association (or publicly traded partnership) that is taxable as a corporation
for U.S. federal or state income tax purposes;

(i)the failure by Financing Holdings, the Depositor or the Performance Guarantor
to pay the Liquidated Damages Amount for a Defective Solar Asset in accordance
with the related Contribution Agreement or Performance Guaranty as applicable;
or

(j)there shall remain in force, undischarged, unsatisfied, and unstayed for more
than 30 consecutive days, any final non-appealable judgment in the amount of
$100,000 or more against the Issuer not covered by insurance.

63

--------------------------------------------------------------------------------

 

In the case of any event described in the foregoing subparagraphs, after the
applicable grace period set forth in such subparagraphs, if any, the Indenture
Trustee shall give written notice to the Noteholders, the Rating Agency, the
Manager, the Transition Manager and the Issuer that an Event of Default has
occurred as of the date of such notice.  The Issuer is required to give the
Indenture Trustee written notice of the occurrence of any Event of Default
promptly after actual knowledge thereof.

Section 9.02.Actions of Indenture Trustee

.  If an Event of Default shall have occurred and be continuing hereunder, the
Indenture Trustee shall, at the direction of the Super-Majority Noteholders of
the Controlling Class, do one of the following:

(a)declare the entire unpaid principal amount of the Notes, all interest accrued
and unpaid thereon and all other amounts payable under this Indenture and the
other Transaction Documents to be immediately due and payable;

(b)either on its own or through an agent, take possession of and sell the Trust
Estate pursuant to Section 9.15, provided, however, that neither the Indenture
Trustee nor any collateral agent may sell or otherwise liquidate the Trust
Estate unless either (i) the proceeds of such sale or liquidation are sufficient
to discharge in full the amounts then due and unpaid upon the Notes for
principal and accrued interest and the fees and all other amounts required to be
paid pursuant to the Priority of Payments or (ii) the Holders of 100% of the
Aggregate Outstanding Note Balance consent thereto;

(c)institute proceedings for collection of amounts due on the Notes or under
this Indenture by automatic acceleration or otherwise, or if no such
acceleration or collection efforts have been made, or if such acceleration or
collection efforts have been made, but have been annulled or rescinded, the
Indenture Trustee may elect to take possession of the Trust Estate and collect
or cause the collection of the proceeds thereof and apply such proceeds in
accordance with the applicable provisions of this Indenture;

(d)enforce any judgment obtained and collect any amounts adjudged from the
Issuer;

(e)institute any proceedings for the complete or partial foreclosure of the Lien
created by the Indenture with respect to the Trust Estate; and

(f)protect the rights of the Indenture Trustee and the Noteholders by taking any
appropriate action including exercising any remedy of a secured party under the
UCC or any other applicable law.

Notwithstanding the foregoing, upon the occurrence of an Event of Default of the
type described in clause (c) of the definition thereof, the entire Aggregate
Outstanding Note Balance, all interest accrued and unpaid thereon and all other
amounts payable under this Indenture and the other Transaction Documents shall
automatically become immediately due and payable.

Section 9.03.Indenture Trustee May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, composition or other judicial
proceeding relative to the Issuer or any other obligor upon the Notes or the
property of the Issuer or of such other obligor or their creditors, the
Indenture Trustee

64

--------------------------------------------------------------------------------

 

(irrespective of whether the Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the
Indenture Trustee shall have made any demand on the Issuer for the payment of
overdue principal or any interest or other amounts) shall, at the written
direction of the Majority Noteholders of the Controlling Class, by intervention
in such proceeding or otherwise:

(a)file and prove a claim for the whole amount owing and unpaid with respect to
the Notes issued hereunder and file such other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel) and of the
Noteholders allowed in such proceeding; and

(b)collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;

and any receiver, assignee, trustee, liquidator, or sequestrator (or other
similar official) in any such proceeding is hereby authorized by each Noteholder
to make such payments to the Indenture Trustee and, in the event that the
Indenture Trustee shall consent to the making of such payments directly to the
Noteholders, to pay to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 7.07.

Nothing herein contained shall be deemed to authorize the Indenture Trustee to
authorize and consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment, or composition affecting any of the
Notes or the rights of any Noteholder thereof, or to authorize the Indenture
Trustee to vote with respect to the claim of any Noteholder in any such
proceeding.

Section 9.04.Indenture Trustee May Enforce Claim Without Possession of Notes

.  All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as trustee for the benefit of the Noteholders, and any recovery of
judgment shall be applied first, to the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and any other amounts due the Indenture Trustee under Section 7.07
(provided that, any indemnification by the Issuer under Section 7.07 shall be
paid only in the priority set forth in Section 5.05) and second, for the ratable
benefit of the Noteholders for all amounts due to such Noteholders.

Section 9.05.Knowledge of Indenture Trustee

.  Any references herein to the knowledge, discovery or learning of the
Indenture Trustee shall mean and refer to actual knowledge of a Responsible
Officer of the Indenture Trustee.

Section 9.06.Limitation on Suits

.  No Holder of any Note shall have any right to institute any Proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder unless:

65

--------------------------------------------------------------------------------

 

(a)such Holder has previously given written notice to the Indenture Trustee of a
continuing Event of Default;

(b)the Majority Noteholders of the Controlling Class shall have made written
request to the Indenture Trustee to institute Proceedings with respect to such
Event of Default in its own name as Indenture Trustee hereunder;

(c)such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

(d)the Indenture Trustee for 30 days after its receipt of such notice, request
and offer of security or indemnity has failed to institute any such Proceedings;
and

(e)no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Majority Noteholders of the
Controlling Class;

it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture, except in the
manner herein provided.

Section 9.07.Unconditional Right of Noteholders to Receive Principal and
Interest

.  The Holders of the Notes shall have the right, which is absolute and
unconditional, subject to the express terms of this Indenture, to receive
payment of principal and interest on such Notes, subject to the respective
relative priorities provided for in this Indenture, as such principal and
interest becomes due and payable from the Trust Estate and to institute
Proceedings for the enforcement of any such payment, and such right shall not be
impaired except as expressly permitted herein without the consent of such
Holders.

Section 9.08.Restoration of Rights and Remedies

.  If the Indenture Trustee or any Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then, and in every case, the
Issuer, the Indenture Trustee and the Noteholders shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
Proceeding had been instituted.

Section 9.09.Rights and Remedies Cumulative

.  Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.09, no right or remedy
herein conferred upon or reserved to the Indenture Trustee or to the Noteholders
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

66

--------------------------------------------------------------------------------

 

Section 9.10.Delay or Omission; Not Waiver

.  No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein.  Every right and remedy given by this Article IX or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, by the Indenture Trustee or by
the Noteholders, as the case may be.

Section 9.11.Control by Noteholders

.  The Majority Noteholders of the Controlling Class shall have the right to
direct the time, method and place of conducting any Proceeding for any remedy
available to the Indenture Trustee or exercising any trust or power conferred on
the Indenture Trustee; provided that:

(a)such direction shall not be in conflict with any rule of law or with this
Indenture including, without limitation, any provision hereof which expressly
provides for approval by a greater percentage of the aggregate principal amount
of all Outstanding Notes;

(b)the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; provided,
however, that, subject to Section 7.01, the Indenture Trustee need not take any
action which a Responsible Officer or Officers of the Indenture Trustee in good
faith determines might involve it in personal liability (unless the Indenture
Trustee is furnished with the reasonable indemnity referred to in
Section 9.11(c)); and

(c)the Indenture Trustee has been furnished reasonable indemnity against costs,
expenses and liabilities which it might incur in connection therewith.

Section 9.12.Waiver of Certain Events by Less Than All Noteholders

.  The Super-Majority Noteholders of the Controlling Class may, on behalf of the
Holders of all the Notes, waive any past Default, Event of Default or Manager
Termination Event, and its consequences, except:

(a)a Default in the payment of the principal of or interest on any Note, or a
Default caused by the Issuer becoming  subject to registration as an “investment
company” under the 1940 Act, or

(b)with respect to a covenant or provision hereof which under Article X cannot
be modified or amended without the consent of the Holder of each Outstanding
Note affected.

Upon any such waiver, such Default, Event of Default or Manager Termination
Event shall cease to exist, and any Default, Event of Default or Manager
Termination Event or other consequence arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default, Event of Default or Manager Termination
Event or impair any right consequent thereon.

Section 9.13.Undertaking for Costs

.  All parties to this Indenture agree, and each Noteholder and each Note Owner
by its acceptance of a Note, shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Indenture Trustee for
any action taken,

67

--------------------------------------------------------------------------------

 

suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 9.13 shall not apply to any suit instituted
by the Indenture Trustee or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the Rated Final Maturity expressed in such Note.

Section 9.14.Waiver of Stay or Extension Laws

.  The Issuer covenants (to the extent that it may lawfully do so) that it will
not, at any time, insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

Section 9.15.Sale of Trust Estate

.  (a) The power to effect any sale of any portion of the Trust Estate pursuant
to this Article IX shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate securing the Notes shall have been sold or all
amounts payable on the Notes and under this Indenture with respect thereto shall
have been paid.  The Indenture Trustee, acting on its own or through an agent,
may from time to time postpone any sale by public announcement made at the time
and place of such sale.

(b)The Indenture Trustee shall not, in any private sale, sell to a third party
the Trust Estate, or any portion thereof unless the Super-Majority Noteholders
of the Controlling Class direct the Indenture Trustee, in writing, to make such
sale or unless either (i) the proceeds of such sale or liquidation are
sufficient to discharge in full the amounts then due and unpaid upon the Notes
for principal and accrued interest and the fees and all other amounts required
to be paid pursuant the Priority of Payments or (ii) the Holders of 100% of the
principal amount of each Class of Notes then Outstanding consent thereto.

(c)The Indenture Trustee or any Noteholder may bid for and acquire any portion
of the Trust Estate in connection with a public or private sale thereof, and in
lieu of paying cash therefor, any Noteholder may make settlement for the
purchase price by crediting against amounts owing on the Notes of such Holder or
other amounts owing to such Holder secured by this Indenture, that portion of
the net proceeds of such sale to which such Holder would be entitled, after
deducting the reasonable costs, charges and expenses incurred by the Indenture
Trustee or the Noteholders in connection with such sale.  The Notes need not be
produced in order to complete any such sale, or in order for the net proceeds of
such sale to be credited against the Notes.  The Indenture Trustee or the
Noteholders may hold, lease, operate, manage or otherwise deal with any property
so acquired in any manner permitted by law.

(d)The Indenture Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Trust Estate in
connection with a sale

68

--------------------------------------------------------------------------------

 

thereof.  In addition, the Indenture Trustee is hereby irrevocably appointed the
agent and attorney-in-fact of the Issuer to transfer and convey its interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale.  No purchaser or transferee at such a
sale shall be bound to ascertain the Indenture Trustee’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
monies.

(e)The method, manner, time, place and terms of any sale of all or any portion
of the Trust Estate shall be commercially reasonable.

(f)This Section 9.15 is subject to Section 7.01(i).  

Section 9.16.Action on Notes

.  The Indenture Trustee’s right to seek and recover judgment on the Notes or
under this Indenture shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this
Indenture.  Neither the Lien of this Indenture nor any rights or remedies of the
Indenture Trustee or the Noteholders shall be impaired by the recovery of any
judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Trust Estate or upon any
of the assets of the Issuer.

ARTICLE X

Supplemental Indentures

Section 10.01.Supplemental Indentures Without Noteholder Approval

.  (a) Provided that (i) the Issuer shall have provided prior written notice to
the Rating Agency of such modification, (ii) the Indenture Trustee shall have
received a Tax Opinion, and (iii) if requested by the Indenture Trustee, the
Indenture Trustee shall (x) have received an opinion that (a) such modification
is authorized or permitted under the terms of this Indenture and will not have a
material adverse effect on any Noteholder, and (b) that all conditions precedent
to the execution of such modification have been satisfied or (y) have received
an officer’s certificate of the Manager that such modification is authorized or
permitted under the terms of this Indenture and will not have a material adverse
effect on any Noteholder and the Indenture Trustee shall have received Rating
Agency Confirmation with respect to such action (provided that the Issuer shall
not be required to obtain Rating Agency Confirmation or the consent of any
person with respect to any modification described in clauses (i), (ii) or (iii)
below), the Issuer and the Indenture Trustee, when authorized and directed by an
Issuer Order, at any time and from time to time, may without the consent of the
Noteholders, enter into one or more amendments or indentures supplemental
hereto, in form satisfactory to the Indenture Trustee for any of the following
purposes:

(i)to correct, amplify or add to the description of any property at any time
subject to the Lien of this Indenture, or better to assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the Lien of this Indenture, or to subject to the Lien of this Indenture
additional property;

69

--------------------------------------------------------------------------------

 

(ii)to evidence the succession of another Person to either the Issuer or the
Indenture Trustee in accordance with the terms hereof, and the assumption by any
such successor of the covenants of the Issuer or the Indenture Trustee contained
herein and in the Notes;

(iii)to cure any ambiguity, to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein or to conform
the provisions herein to the descriptions set forth in the Offering Circular;

(iv)to add to the covenants of the Issuer or the Indenture Trustee, for the
benefit of the Noteholders or to surrender any right or power herein conferred
upon the Issuer; or

(v)to effect any matter specified in Section 10.06.

(b)Promptly after the execution by the Issuer and the Indenture Trustee of any
amendment or supplemental indenture pursuant to this Section 10.01, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture.  Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such amendment or supplemental indenture.

Section 10.02.Supplemental Indentures with Consent of Noteholders

.  (a) With the prior written consent of each Noteholder affected thereby, prior
written notice to the Rating Agency and receipt by the Indenture Trustee of a
Tax Opinion, the Issuer and the Indenture Trustee, when authorized and directed
by an Issuer Order, at any time and from time to time, may enter into an
amendment or a supplemental indenture for the purpose of adding any provisions
to, or changing in any manner or eliminating any of the provisions of, this
Indenture or of modifying in any manner the rights of the Noteholders under this
Indenture for the following purposes:

(i)to change the Rated Final Maturity of the principal of any Note, or the due
date of any payment of interest on any Note, or reduce the principal amount
thereof, or the interest rate thereon, change the place of payment where, or the
coin or currency in which any Note or any interest thereon is payable, or impair
the right to institute suit for the enforcement of the payment of interest due
on any Note on or after the due date thereof or for the enforcement of the
payment of the entire remaining unpaid principal amount of any Note on or after
the Rated Final Maturity thereof or change any provision of Article VI regarding
the amounts payable upon any Voluntary Prepayment of the Notes;

(ii)to reduce the percentage of the Outstanding Note Balance of any Class of
Notes, the consent of the Noteholders of which is required to approve any such
supplemental indenture; or the consent of the Noteholders of which is required
for any waiver of compliance with provisions of this Indenture or Events of
Default or Manager Termination Events under this Indenture or under the
Management Agreement and their consequences provided for in this Indenture or
for any other purpose hereunder;

(iii)to modify any of the provisions of this Section 10.02;

70

--------------------------------------------------------------------------------

 

(iv)to modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or

(v)to permit the creation of any other Lien with respect to any part of the
Trust Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or, except with respect to any action which would not have a
material adverse effect on any Noteholder (as evidenced by an Opinion of Counsel
to such effect), deprive the Noteholder of the security afforded by the Lien of
this Indenture.

(b)With the prior written consent of the Majority Noteholders of the Controlling
Class, and receipt by the Indenture Trustee of a Tax Opinion, the Issuer and the
Indenture Trustee, when authorized and directed by an Issuer Order, at any time
and from time to time, may enter into one or more amendments or indentures
supplemental hereto, in form and substance satisfactory to the Indenture Trustee
(acting at the direction of the Majority Noteholders of the Controlling Class)
for the purpose of modifying, eliminating or adding to the provisions of this
Indenture; provided, that such supplemental indentures shall not have any of the
effects described in paragraphs (i) through (v) of Section 10.02(a).

(c)Promptly after the execution by the Issuer and the Indenture Trustee of any
amendment or supplemental indenture pursuant to this Section 10.02, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture.  Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such supplemental indenture.

(d)Whenever the Issuer or the Indenture Trustee solicits a consent to any
amendment or supplement to the Indenture, the Issuer shall fix a record date in
advance of the solicitation of such consent for the purpose of determining the
Noteholders entitled to consent to such amendment or supplement.  Only those
Noteholders at such record date shall be entitled to consent to such amendment
or supplement whether or not such Noteholders continue to be Holders after such
record date.

Section 10.03.Execution of Amendments and Supplemental Indentures

.  In executing, or accepting the additional trusts created by, any amendment or
supplemental indenture permitted by this Article X or the modifications thereby
of the trusts created by this Indenture, the Indenture Trustee shall be entitled
to receive, and (subject to Section 7.01) shall be fully protected in relying
upon, an Opinion of Counsel (i) stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture and (ii) in accordance
with Section 3.06.  The Indenture Trustee may, but shall not be obligated to,
enter into any such supplemental indenture which affects the Indenture Trustee’s
own rights, duties or immunities under this Indenture or otherwise.

Section 10.04.Effect of Amendments and Supplemental Indentures

.  Upon the execution of any amendment or supplemental indenture under this
Article X, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Holder of Notes which have theretofore been or thereafter are
authenticated and delivered hereunder shall be bound thereby.

71

--------------------------------------------------------------------------------

 

Section 10.05.Reference in Notes to Amendments and Supplemental Indentures

.  Notes authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Article X may, and if required by the
Issuer shall, bear a notation as to any matter provided for in such supplemental
indenture.  If the Issuer shall so determine, new Notes so modified as to
conform to any such supplemental indenture may be prepared and executed by the
Issuer and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.

Section 10.06.Indenture Trustee to Act on Instructions

.  Notwithstanding any provision herein to the contrary (other than
Section 10.02), in the event the Indenture Trustee is uncertain as to the
intention or application of any provision of this Indenture or any other
agreement to which it is a party, or such intention or application is ambiguous
as to its purpose or application, or is, or appears to be, in conflict with any
other applicable provision thereof, or if this Indenture or any other agreement
to which it is a party permits or does not prohibit any determination by the
Indenture Trustee, or is silent or incomplete as to the course of action which
the Indenture Trustee is required or is permitted or may be permitted to take
with respect to a particular set of facts or circumstances, the Indenture
Trustee shall, at the expense of the Issuer, be entitled to request and rely
upon the following: (a) written instructions of the Issuer directing the
Indenture Trustee to take certain actions or refrain from taking certain
actions, which written instructions shall contain a certification that the
taking of such actions or refraining from taking certain actions is in the best
interest of the Noteholders and  (b)  prior written consent of the Majority
Noteholders of the Controlling Class.  In such case, the Indenture Trustee shall
have no liability to the Issuer or the Noteholders for, and the Issuer shall
hold harmless the Indenture Trustee from, any liability, costs or expenses
arising from or relating to any action taken by the Indenture Trustee acting
upon such instructions, and the Indenture Trustee shall have no responsibility
to the Noteholders with respect to any such liability, costs or expenses.  The
Issuer shall provide a copy of such written instructions to the Rating Agency.

ARTICLE XI

[Reserved]

ARTICLE XII

Miscellaneous

Section 12.01.Compliance Certificates and Opinions; Furnishing of Information

.  Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture (except with respect to
ordinary course actions under this Indenture and except as otherwise
specifically provided in this Indenture), the Issuer, at the request of the
Indenture Trustee, shall furnish to the Indenture Trustee a certificate stating
that all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with and an Opinion of Counsel stating
that, in the opinion of such counsel, all such conditions precedent, if any,
have been complied with, except that in the case of any such application or
request as to which the furnishing of certificates and Opinions of Counsel are

72

--------------------------------------------------------------------------------

 

specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or Opinion of
Counsel need be furnished.

Section 12.02.Form of Documents Delivered to Indenture Trustee

.  (a) If several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of, only one such Person, or that they
be so certified or covered by only one document, but one such Person may certify
or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.

(b)Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by outside counsel, unless such Authorized Officer knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to the matters upon which his certificate or
opinion is based are erroneous.  Any such certificate or opinion or any Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of any
relevant Person, stating that the information with respect to such factual
matters is in the possession of such Person, unless such officer or counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.  Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.

(c)Where any Person is required to make, give or execute two or more
applications, requests, consents, notices, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

(d)Wherever in this Indenture, in connection with any application or certificate
or report to the Indenture Trustee, it is provided that the Issuer or the
Manager shall deliver any document as a condition of the granting of such
application, or as evidence of the Issuer’s or the Manager’s compliance with any
term hereof, it is intended that the truth and accuracy, at the time of the
granting of such application or at the effective date of such notice or report
(as the case may be), of the facts and opinions stated in such document shall in
such case be conditions precedent to the right of the Issuer to have such
application granted or to the sufficiency of such notice or report.  The
foregoing shall not, however, be construed to affect the Indenture Trustee’s
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Section 7.01(b)(ii).

(e)Wherever in this Indenture it is provided that the absence of the occurrence
and continuation of a Default, an Event of Default or a Manager Termination
Event is a condition precedent to the taking of any action by the Indenture
Trustee at the request or direction of the Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Indenture Trustee’s right to make such request or direction, the Indenture
Trustee shall be protected in acting in accordance with such request or
direction if a Responsible Officer

73

--------------------------------------------------------------------------------

 

of the Indenture Trustee does not have actual knowledge of the occurrence and
continuation of such Default, Event of Default or Manager Termination Event.

Section 12.03.Acts of Noteholders

.  (a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.01) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 12.03.

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Whenever such execution
is by an officer of a corporation or a member of a limited liability company or
a partnership on behalf of such corporation, limited liability company or
partnership, such certificate or affidavit shall also constitute sufficient
proof of his authority.

(c)The ownership of Notes shall be proved by the Note Register.

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration or transfer thereof or in exchange therefor or in
lieu thereof, with respect to anything done, omitted or suffered to be done by
the Indenture Trustee or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Notes.

Section 12.04.Notices, Etc

.  Any request, demand, authorization, direction, notice, consent, waiver or act
of Noteholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a)the Indenture Trustee by any Noteholder or by the Issuer, shall be in writing
and shall be delivered personally or mailed by first-class registered or
certified mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service, postage prepaid, and received by, a Responsible
Officer of the Indenture Trustee at its Corporate Trust Office listed below; or

(b)any other Person shall be in writing and shall be delivered personally or by
electronic or telephonic facsimile transmission and prepaid overnight delivery
service at the address listed below or at any other address subsequently
furnished in writing to the Indenture Trustee by the applicable Person.



74

--------------------------------------------------------------------------------

 

To the Indenture Trustee:

Wells Fargo Bank, National Association

600 S. 4th Street

MAC N9300-061

Minneapolis, MN 55479

Attention: Corporate Trust Services – Asset Backed

Administration

Phone: (612) 667-8058

Fax: (612) 667-3464

 

 

To the Issuer:

Vivint Solar Financing V, LLC

c/o Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Thomas Plagemann

Email:  thomas.plagemann@vivintsolar.com

 

 

with a copy to:

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Vivint Solar Legal Department

Email:  solarlegal@vivintsolar.com

 

 

To KBRA:

Kroll Bond Rating Agency, Inc.
845 Third Avenue, 4th Floor
New York, NY 10022

Attention:  ABS Surveillance
Email:  abssurveillance@kbra.com


 

 

Notices delivered to the Rating Agency shall be by electronic delivery to the
email address set forth above where information is available in electronic
format.  In addition, upon the written request of any beneficial owner of a
Note, the Indenture Trustee shall provide to such beneficial owner copies of
such notices, reports or other information delivered, in one or more of the
means requested, by the Indenture Trustee hereunder to other Persons as such
beneficial owner may reasonably request.

Section 12.05.Notices and Reports to Noteholders; Waiver of Notices

.  (a) Where this Indenture provides for notice to Noteholders of any event or
the mailing of any report to the Noteholders, such notice or report shall be
written and shall be sufficiently given (unless otherwise herein expressly
provided) if mailed, first-class, postage-prepaid, to each Noteholder affected
by such event or to whom such report is required to be mailed or sent via
electronic mail, at the address or electronic mail address of such Noteholder as
it appears on the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice or the mailing
of such report.  In any case where a notice or report to Noteholders is mailed
in the manner provided above, neither the failure to mail such notice or report,
nor any defect in any notice or report so mailed, to any particular Noteholder
shall affect the sufficiency of such notice or report with respect to other
Noteholders, and any notice or

75

--------------------------------------------------------------------------------

 

report which is mailed in the manner herein provided shall be conclusively
presumed to have been duly given or provided.

(b)Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Indenture
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

(c)If, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

(d)The Indenture Trustee shall promptly upon written request furnish to each
Noteholder each Semi‑Annual Manager Report and, unless directed to do so under
any other provision of this Indenture or any other Transaction Document in which
case no request shall be necessary), a copy of all reports, financial statements
and notices received by the Indenture Trustee pursuant to this Indenture and the
other Transaction Documents, but only with the use of a password provided by the
Indenture Trustee; provided, however, the Indenture Trustee shall have no
obligation to provide such information described in this Section 12.05 until it
has received the requisite information from the Issuer or the Manager.  The
Indenture Trustee will make no representation or warranties as to the accuracy
or completeness of such documents and will assume no responsibility
therefor.  The Indenture Trustee’s internet website will initially be located at
www.CTSLink.com or at such other address as the Indenture Trustee shall notify
the parties to the Indenture from time to time.  In connection with providing
access to the Indenture Trustee’s website, the Indenture Trustee may require
registration and the acceptance of a disclaimer.  The Trustee shall not be
liable for the dissemination of information in accordance with this Indenture.

Section 12.06.Rules by Indenture Trustee

.  The Indenture Trustee may make reasonable rules for any meeting of
Noteholders.

Section 12.07.Issuer Obligation

.  Each of the Indenture Trustee and each Noteholder accepts that the
enforceability against the Issuer under this Indenture and under the Notes shall
be limited to the assets of the Issuer, whether tangible or intangible, real or
person (including the Trust Estate) and the proceeds thereof.  No recourse may
be taken, directly or indirectly, against (a) any member, manager, officer,
employee, trustee, agent or director of the Issuer or of any predecessor of the
Issuer, (b) any member, manager, beneficiary, officer, employee, trustee, agent,
director or successor or assign of a holder of a member or limited liability
company interest in the Issuer, or (c) any incorporator, subscriber to capital
stock, stockholder, officer, director, employee or agent of the Indenture
Trustee or any predecessor or successor thereof, with respect to the Issuer’s
obligations with respect to the Notes or any of the statements, representations,
covenants, warranties or obligations of the Issuer under this Indenture or any
Note or other writing delivered in connection herewith or therewith.

76

--------------------------------------------------------------------------------

 

Section 12.08.Enforcement of Benefits

.  The Indenture Trustee for the benefit of the Noteholders shall be entitled to
enforce and, at the written direction of and with indemnity by the
Super-Majority Noteholders of the Controlling Class, the Indenture Trustee shall
enforce the covenants and agreements of the Manager contained in the Management
Agreement, the Transition Manager contained in the Manager Transition Agreement,
the Custodian contained in the Custodial Agreement, the Depositor contained in
the Depositor Contribution Agreement, Financing Holdings contained in the
Holdings Contribution Agreement, the Performance Guaranty contained in the
Performance Guaranty and each other Transaction Document.

Section 12.09.Effect of Headings and Table of Contents

.  The Section and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 12.10.Successors and Assigns

.  All covenants and agreements in this Indenture by the Issuer and the
Indenture Trustee shall bind their respective successors and assigns, whether so
expressed or not.

Section 12.11.Separability

.  If any provision in this Indenture or in the Notes shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Indenture, a provision as similar in its
terms and purpose to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.

Section 12.12.Benefits of Indenture

.  Nothing in this Indenture or in the Notes, expressed or implied, shall give
to any Person, other than the parties hereto and their successors hereunder, any
separate trustee or co-trustee appointed under Section 7.13 and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Indenture.

Section 12.13.Legal Holidays

.  If the date of any Payment Date or any other date on which principal of or
interest on any Note is proposed to be paid or any date on which mailing of
notices by the Indenture Trustee to any Person is required pursuant to any
provision of this Indenture, shall not be a Business Day, then (notwithstanding
any other provision of the Notes or this Indenture) payment or mailing of such
notice need not be made on such date, but may be made or mailed on the next
succeeding Business Day with the same force and effect as if made or mailed on
the nominal date of any such Payment Date or other date for the payment of
principal of or interest on any Note, or as if mailed on the nominal date of
such mailing, as the case may be, and in the case of payments, no interest shall
accrue for the period from and after any such nominal date, provided such
payment is made in full on such next succeeding Business Day.

Section 12.14.Governing Law; Jurisdiction; Waiver of Jury Trial

.  (a)  This Indenture and each Note shall be construed in accordance with and
governed by the substantive laws of the State of New York (including New York
General Obligations Laws §§ 5-1401 and 5-1402, but otherwise without regard to
conflicts of law provisions thereof, except with regard to the UCC) applicable
to agreements made and to be performed therein.

77

--------------------------------------------------------------------------------

 

(b)The Parties hereto agree to the non-exclusive jurisdiction of the state and
federal courts in New York.

(c)TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND EACH
NOTEHOLDER BY ACCEPTANCE OF A NOTE IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS INDENTURE, ANY OTHER DOCUMENT IN CONNECTION HEREWITH OR
ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 12.15.Counterparts

.  This Indenture may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same agreement.  Delivery of an executed
counterpart of this Indenture by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective delivery of a manually executed
counterpart hereof and deemed an original.

Section 12.16.Recording of Indenture

.  If this Indenture is subject to recording in any appropriate public recording
offices, the Issuer shall effect such recording at its expense in compliance
with an Opinion of Counsel to the effect that such recording is necessary either
for the protection of the Noteholders or any other person secured hereunder or
for the enforcement of any right or remedy granted to the Indenture Trustee
under this Indenture or any other Transaction Document.

Section 12.17.Further Assurances

.  The Issuer agrees to do and perform, from time to time, any and all acts and
to execute any and all further instruments required or reasonably requested by
the Indenture Trustee to effect more fully the purposes of this Indenture,
including, without limitation, the execution of any financing statements or
continuation statements relating to the Trust Estate for filing under the
provisions of the UCC of any applicable jurisdiction.

Section 12.18.No Bankruptcy Petition Against the Issuer

.  The Indenture Trustee agrees (and each Noteholder by its acceptance of the
Notes shall be deemed to agree) that, prior to the date that is one year and one
day after the payment in full of all amounts payable with respect to the Notes,
it will not institute against the Issuer, or join any other Person in
instituting against the Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under the laws of the
United States or any State of the United States.  This Section 12.18 shall
survive the termination of this Indenture.

Section 12.19.[Reserved].

Section 12.20.Liquidated Damages Demands

.  The Indenture Trustee will promptly notify the Issuer, the Manager and the
Depositor of any demand by a Noteholder (or a beneficial owner thereof) made in
writing to a Responsible Officer of the Indenture Trustee that the Depositor pay
Liquidated Damages Amounts in respect of a Defective Solar Asset, whether on
account of a breach of representation or warranty or otherwise.  Other than
forwarding Noteholder demands in accordance with this Section 12.20, the
Indenture Trustee shall have no responsibility for compliance by the Issuer, the
Manager or the Depositor with any reporting requirements under federal
securities laws with respect to breaches of representations and

78

--------------------------------------------------------------------------------

 

warranties and shall not be required to determine whether or not such a breach
has occurred or is material.

Section 12.21.[Reserved].

Section 12.22.Tax Treatment Disclosure

.  Any person (and each employee, representative, or other agent of such person)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment and tax structure.

Section 12.23.Multiple Roles

.  The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of Indenture Trustee, the Transition
Manager and the Custodian.  Wells Fargo Bank, National Association may, in such
capacities, discharge its separate functions fully, without hindrance or regard
to conflict of interest principles, or other breach of duties to the extent that
any such conflict or breach arises from the performance by Wells Fargo Bank,
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence
(other than errors in judgment), bad faith or willful misconduct by Wells Fargo
Bank, National Association.

Section 12.24.PATRIOT Act

.  The parties hereto acknowledge that in accordance with the Customer
Identification Program (CIP) requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, the Patriot
Act), the Indenture Trustee in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Indenture Trustee.  Each party hereby agrees that it shall
provide the Indenture Trustee with such information as the Indenture Trustee may
request from time to time in order to comply with any applicable requirements of
the Patriot Act.

ARTICLE XIII

Termination

Section 13.01.Termination of Indenture

.  (a) This Indenture shall terminate on or after the Termination Date upon the
payment to the Noteholders and the Indenture Trustee of all amounts required to
be paid to them pursuant to this Indenture, and the conveyance and transfer of
all right, title and interest in and to the property and funds in the Trust
Estate to the Issuer.  The Manager shall promptly notify the Indenture Trustee
in writing of any prospective termination pursuant to this Article XIII.  

(b)Notice of any prospective termination, specifying the Payment Date for
payment of the final payment and requesting the surrender of the Notes for
cancellation, shall be given promptly by the Indenture Trustee by letter to the
Noteholders as of the applicable Record Date and the Rating Agency upon the
Indenture Trustee receiving written notice of such event from

79

--------------------------------------------------------------------------------

 

the Issuer or the Manager.  The Issuer or the Manager shall give such notice to
the Indenture Trustee not later than the 5th day of the month of the final
Payment Date stating (i) the Payment Date upon which final payment of the Notes
shall be made, (ii) the amount of any such final payment, and (iii) the location
for presentation and surrender of the Notes.  Surrender of the Notes that are
Definitive Notes shall be a condition of payment of such final payment.

[Signature Page Follows]

 

80

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed as of the day and year first above written.

Vivint Solar Financing V, LLC, as Issuer

 

By

Name:  

Title:

 

Wells Fargo Bank, National Association, as
Indenture Trustee

 

By

Name:

Title:

 

 

 

 

Agreed and Acknowledged:

 

Vivint Solar Provider, LLC,
as Manager

 

By

Name:  

Title:  

 

81

--------------------------------------------------------------------------------

 

Schedule I

Schedule of Solar Assets

[See attached]

I-1

--------------------------------------------------------------------------------

 

Schedule II

Scheduled Host Customer Payments and Scheduled Hedged SREC Payments


[On file with the Indenture Trustee]

II-1

--------------------------------------------------------------------------------

 

Schedule III

Scheduled Outstanding Note Balance

 

 

Class A

Class B

 

Scheduled Outstanding

Scheduled Outstanding

Payment Date

Note Balance ($)

Note Balance ($)

Closing Date

400,000,000

66,000,000

October 2018

400,000,000

66,000,000

April 2019

396,958,504

66,000,000

October 2019

396,270,982

66,000,000

April 2020

392,963,184

66,000,000

October 2020

392,563,184

66,000,000

April 2021

390,472,493

66,000,000

October 2021

390,072,493

66,000,000

April 2022

387,582,933

66,000,000

October 2022

385,878,795

66,000,000

April 2023

381,369,931

66,000,000

October 2023

378,564,920

66,000,000

April 2024

373,595,683

66,000,000

October 2024

367,705,532

66,000,000

April 2025

360,510,840

66,000,000

October 2025

353,629,344

66,000,000

April 2026

345,403,164

66,000,000

October 2026

337,472,308

66,000,000

April 2027

328,156,551

66,000,000

October 2027

319,125,807

66,000,000

April 2028

308,650,679

66,000,000

October 2028

298,451,382

66,000,000

April 2029

0

0

 




 

III-1

--------------------------------------------------------------------------------

 

Schedule IV

Scheduled Tax Equity Investor Distributions

 

 

Tax Equity

Year

Investor Distributions ($)

2018

8,747,814

2019

13,569,854

2020

13,751,893

2021

13,973,389

2022

11,008,035

2023

8,463,049

2024

2,781,028

2025

2,352,934

2026

2,411,321

2027

2,467,206

2028

2,528,336

2029

2,590,534

2030

2,654,038

2031

2,719,507

2032

2,782,476

2033

2,850,991

2034

2,908,960

2035

2,587,309

2036

2,519,032

2037

1,534,240

2038

188,304

2039

0

Total

105,390,250

 




IV-1

--------------------------------------------------------------------------------

 

Schedule V

Supplemental Reserve Account Deposit Amounts

 

SRA Account Deposit

 

Amount ($)

Closing Date

3,300,000

October 2018

0

April 2019

1,250,000

October 2019

1,250,000

April 2020

1,250,000

October 2020

1,250,000

April 2021

1,250,000

October 2021

250,000

April 2022

1,500,000

October 2022

1,500,000

April 2023

1,350,000

October 2023

1,250,000

April 2024

0

 

 

 

V-1

--------------------------------------------------------------------------------

 

Exhibit A-1

Form of Class A Note

Note Number:  [__]

Unless this Global Note is presented by an authorized representative of the
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
Agent for registration of transfer, exchange or payment, and any global note
issued is registered in the name of Cede & Co. or such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC) any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of DTC or to a successor thereof or such successor’s nominee
and transfers of portions of this Global Note shall be limited to transfers made
in accordance with the restrictions set forth in the Indenture referred to
herein.

THIS GLOBAL NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND NEITHER THIS GLOBAL NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS
GLOBAL NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS
GLOBAL NOTE OR INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF
THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY

A-1-1

--------------------------------------------------------------------------------

 

PURCHASER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO ABOVE.

[For Regulation S Temporary Global Note, add the following:

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]

 

The purchaser understands that the Issuer may receive a list of participants
holding positions in the Notes from the Securities Depository.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder or Note Owner, by its acceptance of this Note (or interest
therein), covenants and agrees that such Noteholder or Note Owner, as the case
may be, shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency, reorganization or similar law or appointing a
receiver, liquidator, assignee, indenture trustee, custodian, sequestrator or
other similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer. The
principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.




A-1-2

--------------------------------------------------------------------------------

 

Vivint Solar Financing V, LLC
Solar Asset Backed Notes, Series 2018-1
Class A Note

GLOBAL NOTE

 

 

 

Original Issue date

Rated Final Maturity

Issue Price

June 11, 2018

April 2048

99.967766%

Registered Owner: Cede & Co.

Initial Principal Balance:  $400,000,000

CUSIP No.  [92854V AA3] [U9229V AA2]

ISIN No.  [US92854VAA35] [USU9229VAA27]

This Certifies That Vivint Solar Financing V, LLC, a Delaware limited liability
company (hereinafter called the “Issuer”), which term includes any successor
entity under the Indenture, dated as of June 11, 2018 (the “Indenture”), between
the Issuer and Wells Fargo Bank, National Association, as indenture trustee
(together with any successor thereto, hereinafter called the “Indenture
Trustee”), for value received, hereby promises to pay to the Registered Owner
named above or registered assigns, subject to the provisions hereof and of the
Indenture, (A) interest based on the Interest Accrual Period at the applicable
Note Rate defined in the Indenture, on each Payment Date beginning in October
2018 (or, if such day is not a Business Day, the next succeeding Business Day),
and (B) principal on each Payment Date in the manner and subject to the Priority
of Payments as set forth in the Indenture; provided, however, that the Notes are
subject to prepayment as set forth in the Indenture.  This note (this “Class A
Note”) is one of a duly authorized series of Class A Notes of the Issuer
designated as its Vivint Solar Financing V, LLC, 4.73% Solar Asset Backed Notes,
Series 2018-1, Class A (the “Class A Notes”).  The Indenture authorizes the
issuance of $400,000,000 in Outstanding Note Balance of Class A Notes and
$66,000,000 in Outstanding Note Balance of Vivint Solar Financing V, LLC, 7.37%
Solar Asset Backed Notes, Series 2018-1, Class B (the “Class B Notes”, together
with the Class A Notes, the “Notes”).  The Indenture provides that the Notes
will be entitled to receive payments in reduction of the Outstanding Note
Balance, in the amounts, from the sources, and at the times more specifically as
set forth in the Indenture.  The Notes are secured by the Trust Estate (as
defined in the Indenture).

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The Obligation of the Issuer to repay the Notes is a Limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on

A-1-3

--------------------------------------------------------------------------------

 

the Class A Notes shall be made only from the Trust Estate, and each Noteholder
and each Note Owner hereof, by its acceptance of this Class A Note, agrees that
it shall be entitled to payments solely from such Trust Estate pursuant to the
terms of the Indenture.  The actual Outstanding Note Balance on this Class A
Note may be less than the principal balance indicated on the face hereof.  The
actual Outstanding Note Balance on this Class A Note at any time may be obtained
from the Indenture Trustee.

With respect to payment of principal of and interest on the Class A Notes, the
Indenture provides the following:

(a)Until fully paid, principal payments on the Class A Notes will be made on
each Payment Date in an amount, at the time, and in the manner provided in the
Indenture; provided, however, that the Notes are subject to prepayment as set
forth in the Indenture.  The Outstanding Note Balance of each Class A Note shall
be payable no later than the Rated Final Maturity thereof unless the Outstanding
Note Balance of such Class A Note becomes due and payable at an earlier date
pursuant to the Indenture, and in each case such payment shall be made in an
amount and in the manner provided in the Indenture.

(b)The Class A Notes shall bear interest on the Outstanding Note Balance of the
Class A Notes and accrued but unpaid interest thereon, at the applicable Note
Rate.  The Note Interest with respect to the Class A Notes shall be payable on
each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture.  Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.  

All payments of interest and principal on the Class A Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class A Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class A Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class A Note and of any Class A Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class A Note.

The Rated Final Maturity of the Notes is the Payment Date in April 2048 unless
the Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall pay to each Class A Noteholder of record
on the preceding Record Date either (i) by wire transfer, in immediately
available funds to the account of such Class A Noteholder at a bank or other
entity having appropriate facilities therefor, if such Class A Noteholder shall
have provided to the Indenture Trustee appropriate written instructions at least
five Business Days prior to the related Payment Date (which instructions may
remain in effect for subsequent Payment Dates unless revoked by the Class A
Noteholder), or (ii) if not, by check mailed to such Class A Noteholder at the
address of such Class A Noteholder appearing in the Note Register, the amounts
to be paid to such Class A Noteholder pursuant to such Class A Noteholder’s
Notes; provided, that so long as the Class A Notes are registered in the name of
the Securities Depository such payments shall be made to the nominee thereof in
immediately available funds.

A-1-4

--------------------------------------------------------------------------------

 

The Class A Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class A Notes, and subject to and in accordance with the terms of Article VI of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class A
Notes are issuable in the minimum denomination of $100,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class A Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class A Notes may be exchanged for a like
aggregate principal amount of Class A Notes of authorized denominations of the
same maturity.

The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.

The Class A Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class A Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes.  Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture.  A Noteholder may
not sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class A Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.

[Add the following for Rule 144A Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.]

A-1-5

--------------------------------------------------------------------------------

 

[Add the following for Regulation S Temporary Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.

On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note.  The Regulation S Permanent Global Note
shall be so issued and delivered in exchange for only that portion of this
Regulation S Temporary Global Note in respect of which there shall have been
presented to DTC by Euroclear or Clearstream a certification to the effect that
it has received from or in respect of a person entitled to an interest (as shown
by its records) a certification that the beneficial interests in such Regulation
S Temporary Global Note are owned by persons who are not U.S. persons (as
defined in Regulation S).]

[Add the following for Regulation S Permanent Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]

In addition, each Person who has or who acquires any Ownership Interest in a
Class A Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class A Notes, each Person who
has or acquires an Ownership Interest in a Class A Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class A Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class A Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class A
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions.  Any such consent by the Holder, at
the time of the giving thereof, of this Class A Note (or any one or more
Predecessor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class A Note and of any Class A Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class A Note.

A-1-6

--------------------------------------------------------------------------------

 

The Class A Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  Neither the Issuer, the Depositor,
the Manager, the Transition Manager, the Custodian, the Note Registrar, the
Indenture Trustee in its individual capacity or in its capacity as Indenture
Trustee, nor any of their respective Affiliates, agents, partners,
beneficiaries, officers, directors, stockholders, stockholders of partners,
employees or successors or assigns, shall be personally liable for any amounts
payable, or performance due, under the Notes or the Indenture.  Without limiting
the foregoing, each Holder of any Class A Note by its acceptance thereof, and
the Indenture Trustee, shall be deemed to have agreed (i) that it shall look
only to the Trust Estate  to satisfy the Issuer’s obligations under or with
respect to a Class A Note or the Indenture, including but not limited to
liabilities under Article V of the Indenture and liabilities arising (whether at
common law or equity) from breaches by the Issuer of any obligations, covenants
and agreements herein or, to the extent enforceable, for any violation by the
Issuer of applicable State or federal law or regulation, provided that, the
Issuer shall not be relieved of liability hereunder with respect to any
misrepresentation in the Indenture or any Transaction Document, or fraud, of the
Issuer, and (ii) to waive any rights it may have to obtain a deficiency or other
monetary judgment against either the Issuer or any of its principals, directors,
officers, beneficial owners, employees or agents (whether disclosed or
undisclosed) or their respective assets (other than the Trust Estate).  The
foregoing provisions of this paragraph shall not (i) prevent recourse to the
Trust Estate or any Person (other than the Issuer) for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Class A Notes or secured by the Indenture, but the
same shall continue until paid or discharged, or (iii) prevent the Indenture
Trustee from exercising its rights with respect to the Grant, pursuant to the
Indenture, of the Issuer’s rights under the Transaction Documents.  It is
further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Indenture Trustee in its capacity as
Indenture Trustee under the Indenture or the Issuer as a party defendant in any
action or suit or in the exercise of any remedy under the Notes or the
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced.  It is
expressly understood that all such liability is hereby expressly waived and
released to the extent provided herein as a condition of, and as a consideration
for, the execution of the Indenture and the issuance of the Notes.

The remedies of the Holder of this Class A Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class A Noteholder, Class A Notes may be exchanged
for Class A Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

A-1-7

--------------------------------------------------------------------------------

 

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class A Noteholders; (ii) the terms upon which the
Class A Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class A Note that are not defined herein; to all of which the Class A
Noteholders and Note Owners assent by the acceptance of the Class A Notes.

This Class A Note is issued pursuant to the indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws (including, without limitation,
§5-1401 and §5-1402 of the General Obligations Law of the State of New York, but
otherwise without giving effect to principles of conflicts of laws).

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class A Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.

 

A-1-8

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

Vivint Solar Financing V, LLC, as Issuer

 

By  

 

Name: Thomas Plagemann

 

Title: Chief Commercial Officer

 

A-1-9

--------------------------------------------------------------------------------

 

Indenture Trustee’s Certificate Of Authentication

This is one of the Class A Notes referred to in the within-mentioned Indenture.

Dated:

Wells Fargo Bank, National Association, as
Indenture Trustee

 

By  

 

Name:

 

Title:

 

A-1-10

--------------------------------------------------------------------------------

 

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please Insert Social Security or
Taxpayer Identification Number
of Assignee)

 

_______________________________

_______________________________

 

 

______________________________________________________________________________

(Please Print or Typewrite Name and Address of Assignee)

 

 

______________________________________________________________________________

the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

 

 

______________________________________________________________________________

Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

 

Date:___________________

 

 

 

Signature Guaranteed:

 

 

 

______________________________________

 

NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture
Trustee.  

 

 

 

A-1-11

--------------------------------------------------------------------------------

 

Exhibit A-2

Form of Class B Note

Note Number:  [__]

Unless this Global Note is presented by an authorized representative of the
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
Agent for registration of transfer, exchange or payment, and any global note
issued is registered in the name of Cede & Co. or such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC) any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of DTC or to a successor thereof or such successor’s nominee
and transfers of portions of this Global Note shall be limited to transfers made
in accordance with the restrictions set forth in the Indenture referred to
herein.

THIS GLOBAL NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND NEITHER THIS GLOBAL NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS
GLOBAL NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS
NOTE OR ANY INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS
OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF
THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $750,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY

A-2-1

--------------------------------------------------------------------------------

 

PURCHASER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

[For Regulation S Temporary Global Note, add the following:

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]

THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder or Note Owner, by its acceptance of this Note (or interest
therein), covenants and agrees that such Noteholder or Note Owner, as the case
may be, shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency, reorganization or similar law or appointing a
receiver, liquidator, assignee, indenture trustee, custodian, sequestrator or
other similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer. The
principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.

The right to payment of principal and interest of this note is subject to the
right of payment of principal and interest of the class a notes as more fully
described in the indenture referred to herein.



 

 

A-2-2

--------------------------------------------------------------------------------

 

Vivint Solar Financing V, LLC
Solar Asset Backed Notes, Series 2018-1
Class B Note

GLOBAL NOTE

Original Issue date

Rated Final Maturity

Issue Price

June 11, 2018

April 2048

99.991504%

Registered Owner: Cede & Co.

Initial Principal Balance:  $66,000,000

CUSIP No.  [92854V AB1] [U9229V AB0]

ISIN No.  [US92854VAB18] [USU9229VAB00]

This Certifies That Vivint Solar Financing V, LLC, a Delaware limited liability
company (hereinafter called the “Issuer”), which term includes any successor
entity under the Indenture, dated as of June 11, 2018 (the “Indenture”), between
the Issuer and Wells Fargo Bank, National Association, as indenture trustee
(together with any successor thereto, hereinafter called the “Indenture
Trustee”), for value received, hereby promises to pay to the Registered Owner
named above or registered assigns, subject to the provisions hereof and of the
Indenture, (A) interest based on the Interest Accrual Period at the applicable
Note Rate defined in the Indenture, on each Payment Date beginning in October
2018 (or, if such day is not a Business Day, the next succeeding Business Day),
and (B) principal on each Payment Date after the Outstanding Note Balance of the
Class A Notes has been reduced to zero in the manner and subject to the Priority
of Payments as set forth in the Indenture; provided, however, that the Notes are
subject to prepayment as set forth in the Indenture.  This note (this “Class B
Note”) is one of a duly authorized series of Class B Notes of the Issuer
designated as its Vivint Solar Financing V, LLC, 7.37% Solar Asset Backed Notes,
Series 2018-1, Class B (the “Class B Notes”).  The Indenture authorizes the
issuance of $66,000,000 in Outstanding Note Balance of Class B Notes and
$400,000,000 in Outstanding Note Balance of Vivint Solar Financing V, LLC, 4.73%
Solar Asset Backed Notes, Series 2018-1, Class A (the “Class A Notes”, together
with the Class B Notes, the “Notes”).  The Indenture provides that the Notes
will be entitled to receive payments in reduction of the Outstanding Note
Balance, in the amounts, from the sources, and at the times more specifically as
set forth in the Indenture.  The Notes are secured by the Trust Estate (as
defined in the Indenture).

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The obligation of the Issuer to repay the Notes is a limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on

A-2-3

--------------------------------------------------------------------------------

 

the Class B Notes shall be made only from the Trust Estate, and each Noteholder
and Note Owner, by its acceptance of this Class B Note, agrees that it shall be
entitled to payments solely from such Trust Estate pursuant to the terms of the
Indenture.  The actual Outstanding Note Balance on this Class B Note may be less
than the principal balance indicated on the face hereof.  The actual Outstanding
Note Balance on this Class B Note at any time may be obtained from the Indenture
Trustee.

With respect to payment of principal of and interest on the Class B Notes, the
Indenture provides the following:

(a)Until fully paid, principal payments on the Class B Notes will be made on
each Payment Date after the Outstanding Note Balance of the Class A Notes has
been reduced to zero in an amount, at the time, and in the manner provided in
the Indenture provided, however, that the Notes are subject to prepayment as set
forth in the Indenture.  The Outstanding Note Balance of each Class B Note shall
be payable no later than the Rated Final Maturity thereof unless the Outstanding
Note Balance of such Class B Note becomes due and payable at an earlier date
pursuant to the Indenture, and in each case such payment shall be made in an
amount and in the manner provided in the Indenture.

(b)The Class B Notes shall bear interest on the Outstanding Note Balance of the
Class B Notes and accrued but unpaid interest thereon, at the applicable Note
Rate.  The Note Interest with respect to the Class B Notes shall be payable on
each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture.  Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.  

All payments of interest and principal on the Class B Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class B Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class B Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class B Note and of any Class B Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class B Note.

The Rated Final Maturity of the Notes is the Payment Date in April 2048 unless
the Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall pay to each Class B Noteholder of record
on the preceding Record Date either (i) by wire transfer, in immediately
available funds to the account of such Class B Noteholder at a bank or other
entity having appropriate facilities therefor, if such Class B Noteholder shall
have provided to the Indenture Trustee appropriate written instructions at least
five Business Days prior to the related Payment Date (which instructions may
remain in effect for subsequent Payment Dates unless revoked by the Class B
Noteholder), or (ii) if not, by check mailed to such Class B Noteholder at the
address of such Class B Noteholder appearing in the Note Register, the amounts
to be paid to such Class B Noteholder pursuant to such Class B Noteholder’s
Notes; provided, that so long as the Class B Notes are registered in the name of
the Securities Depository such payments shall be made to the nominee thereof in
immediately available funds.

A-2-4

--------------------------------------------------------------------------------

 

The Class B Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class B Notes, and subject to and in accordance with the terms of Article VI of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class B
Notes are issuable in the minimum denomination of $750,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class B Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class B Notes may be exchanged for a like
aggregate principal amount of Class B Notes of authorized denominations of the
same maturity.

The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.

The Class B Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class B Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture.  A Noteholder may
not sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class B Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.

[Add the following for Rule 144A Global Notes:

Interests in this Class B Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Permanent
Global Note, in each case subject to the restrictions specified in the
Indenture.]

A-2-5

--------------------------------------------------------------------------------

 

[Add the following for Regulation S Temporary Global Notes:

Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.

On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note.  The Regulation S Permanent Global Note
shall be so issued and delivered in exchange for only that portion of this
Regulation S Temporary Global Note in respect of which there shall have been
presented to DTC by Euroclear or Clearstream a certification to the effect that
it has received from or in respect of a person entitled to an interest (as shown
by its records) a certification that the beneficial interests in such Regulation
S Temporary Global Note are owned by persons who are not U.S. persons (as
defined in Regulation S).]

[Add the following for Regulation S Permanent Global Notes:

Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]

In addition, each Person who has or who acquires any Ownership Interest in a
Class B Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class B Notes, each Person who
has or acquires an Ownership Interest in a Class B Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class B Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class B
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions.  Any such consent by the Holder, at
the time of the giving thereof, of this Class B Note (or any one or more
Predecessor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class B Note and of any Class B Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class B Note.

A-2-6

--------------------------------------------------------------------------------

 

The Class B Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  Neither the Issuer, the Depositor,
the Manager, the Transition Manager, the Custodian, the Note Registrar, the
Indenture Trustee in its individual capacity or in its capacity as Indenture
Trustee, nor any of their respective Affiliates, agents, partners,
beneficiaries, officers, directors, stockholders, stockholders of partners,
employees or successors or assigns, shall be personally liable for any amounts
payable, or performance due, under the Notes or the Indenture.  Without limiting
the foregoing, each Noteholder and each Note Owner of any Class B Note by its
acceptance thereof, and the Indenture Trustee, shall be deemed to have agreed
(i) that it shall look only to the Trust Estate  to satisfy the Issuer’s
obligations under or with respect to a Class B Note or the Indenture, including
but not limited to liabilities under Article V of the Indenture and liabilities
arising (whether at common law or equity) from breaches by the Issuer of any
obligations, covenants and agreements herein or, to the extent enforceable, for
any violation by the Issuer of applicable State or federal law or regulation,
provided that, the Issuer shall not be relieved of liability hereunder with
respect to any misrepresentation in the Indenture or any Transaction Document,
or fraud, of the Issuer, and (ii) to waive any rights it may have to obtain a
deficiency or other monetary judgment against either the Issuer or any of its
principals, directors, officers, beneficial owners, employees or agents (whether
disclosed or undisclosed) or their respective assets (other than the Trust
Estate).  The foregoing provisions of this paragraph shall not (i) prevent
recourse to the Trust Estate or any Person (other than the Issuer) for the sums
due or to become due under any security, instrument or agreement which is part
of the Trust Estate, (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Class B Notes or secured by the
Indenture, but the same shall continue until paid or discharged, or
(iii) prevent the Indenture Trustee from exercising its rights with respect to
the Grant, pursuant to the Indenture, of the Issuer’s rights under the
Transaction Documents.  It is further understood that the foregoing provisions
of this paragraph shall not limit the right of any Person to name the Indenture
Trustee in its capacity as Indenture Trustee under the Indenture or the Issuer
as a party defendant in any action or suit or in the exercise of any remedy
under the Notes or the Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced.  It is expressly understood that all such liability is
hereby expressly waived and released to the extent provided herein as a
condition of, and as a consideration for, the execution of the Indenture and the
issuance of the Notes.

The remedies of the Holder of this Class B Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class B Noteholder, Class B Notes may be exchanged
for Class B Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

A-2-7

--------------------------------------------------------------------------------

 

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class B Noteholders; (ii) the terms upon which the
Class B Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class B Note that are not defined herein; to all of which the Class B
Noteholders and Note Owners assent by the acceptance of the Class B Notes.

This Class B Note is issued pursuant to the Indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws (including, without limitation,
§5-1401 and §5-1402 of the General Obligations law of the State of New York, but
otherwise without giving effect to principles of conflicts of laws).

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class B Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.

 

 

A-2-8

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

Vivint Solar Financing V, LLC, as Issuer

 

By  

 

Name: Thomas Plagemann

 

Title: Chief Commercial Officer

 

A-2-9

--------------------------------------------------------------------------------

 

Indenture Trustee’s Certificate of Authentication

This is one of the Class B Notes referred to in the within-mentioned Indenture.

Dated:

Wells Fargo Bank National Association, as
Indenture Trustee

 

By  

 

Name:

 

Title:

 

A-2-10

--------------------------------------------------------------------------------

 

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please Insert Social Security or
Taxpayer Identification Number
of Assignee)

 

_______________________________

_______________________________

 

 

______________________________________________________________________________

(Please Print or Typewrite Name and Address of Assignee)

 

 

______________________________________________________________________________

the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

 

 

______________________________________________________________________________

Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

 

Date:___________________

 

 

 

Signature Guaranteed:

 

 

 

______________________________________

 

NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture
Trustee.  

 

B-1-11

--------------------------------------------------------------------------------

 

Exhibit B-1

Form of Transfer Certificate for Exchange or Transfer

From Rule 144A Global Note

to Regulation S Global note

 

[DATE]

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Re:Vivint Solar Financing V, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
“Indenture”), by and among Vivint Solar Financing V, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which in the form of the Rule 144A Global Note
(CUSIP No. [_______]) in the name of [insert name of transferor] (the
“Transferor”).  The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Securities Depository.

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and [(i) with respect to
transfers made]** pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:

(1)the offer of the Notes was not made to a person in the United States,

(2)[at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was

 

*

Select appropriate depository.

**

To be included only after the 40-day distribution compliance period.

B-1-1

--------------------------------------------------------------------------------

 

outside the United States] [the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither the transferor
nor any person acting on its behalf knows that the transaction was pre-arranged
with a buyer in the United States], ***

(3)[the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S.
Person,]****

(4)no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,

(5)the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and

(6)upon completion of the transaction, the beneficial interest being transferred
as described above will be held with the Securities Depository through
[Euroclear] [Clearstream]. *****

[or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes being
transferred are eligible for resale by the Transferor pursuant to Rule 144(b)(1)
under the Securities Act.]******

 

 

 

 

***

Insert one of these two provisions, which come from the definition of “offshore
transaction” in Regulation S.

****

To be included only during the 40-day distribution compliance period.

*****

Appropriate depository required for transfers prior to the end of the 40-day
distribution compliance period.

******

To be included only after the 40-day distribution compliance period.

B-2-2

--------------------------------------------------------------------------------

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

[Insert Name of Transferor]

 

By:______________________

Name:

Title:

Dated:




B-1-3

--------------------------------------------------------------------------------

 

Exhibit B-2

 

Form Of Transfer Certificate For Exchange Or Transfer
From Regulation S Global Note

To Rule 144A Global Note

 

[DATE]

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Re:Vivint Solar Financing V, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
“Indenture”), by and among Vivint Solar Financing V, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which are held in the form of the Regulation S
Global Note (CUSIP No. [_______]) with [Euroclear] [Clearstream]* (Common Code
No. __________) through the Securities Depository in the name of [insert name of
transferor] (the “Transferor”).  The Transferor has requested a transfer of such
beneficial interest in the Notes for an interest in the Regulation 144A Global
Note (CUSIP No. __________).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) (A) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction or (B) to a QIB pursuant to another
applicable exemption from the registration requirements under the Securities
Act; provided that an Opinion of Counsel confirming the applicability of the
exemption claimed shall have been delivered to the Issuer and the Indenture
Trustee in a form reasonably acceptable to them.

 

*

Select appropriate depository.

B-2-1

--------------------------------------------------------------------------------

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

 

[Insert Name of Transferor]

 

By:______________________
Name:
Title:

Dated:

 

 

B-2-2

--------------------------------------------------------------------------------

 

Exhibit B-3

Form of Transfer Certificate for Transfer
From Definitive Note
To Definitive Note

[DATE]

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Re:Vivint Solar Financing V, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
“Indenture”), by and among Vivint Solar Financing V, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which are held as Definitive Notes (CUSIP No.
[_______]) in the name of [insert name of transferor] (the “Transferor”).  The
Transferor has requested a transfer of such beneficial interest in the Notes to
[insert name of transferee] (the “Transferee”).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture, and (ii) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction, or (iii) pursuant to another applicable exemption from
the registration requirements under the Securities Act; provided that an Opinion
of Counsel confirming the applicability of the exemption claimed shall have been
delivered to the Issuer and the Indenture Trustee in a form reasonably
acceptable to them.

[If transfer is pursuant to Regulation S, add the following:

The Transferor hereby certifies that:

(1)the offer of the Notes was not made to a person in the United States,

(2)[at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a

B-3-1

--------------------------------------------------------------------------------

 

designated offshore securities market and neither the transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States]*,

(3)the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,

(4)no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,

(5)the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.]

 

[signature page follows]

 

 

* Insert one of these two provisions.



B-3-2

--------------------------------------------------------------------------------

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

[Insert Name of Transferor]

 

By:______________________

Name:

Title:

Dated:

 

B-3-3

--------------------------------------------------------------------------------

 

Exhibit C

Vivint Solar Financing V, LLC

Notice of Voluntary Prepayment

[DATE]

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043



Attn:  Thomas Plagemann

Ladies and Gentlemen:

Pursuant to Section 6.01 of the Indenture dated as of June 11, 2018 (the
“Indenture”), between Vivint Solar Financing V, LLC (the “Issuer”) and Wells
Fargo Bank, National Association (the “Indenture Trustee”), the Indenture
Trustee is hereby directed to prepay in [whole][part] the Issuer’s Solar Asset
Backed Notes, Series 2018-1 on [_______ __, 20__] (the “Voluntary Prepayment
Date”).

On or prior to the Voluntary Prepayment Date, the Issuer shall deposit into the
Collection Account (i) the outstanding principal of the Notes to be prepaid,
(ii) all accrued and unpaid interest thereon (including any Class B Deferred
Interest or Post-ARD Additional Note Interest), (iii) all amounts owed to the
Indenture Trustee, the Manager, the Transition Manager and the Custodian, and
(iv) the Make Whole Amount, if applicable (the “Prepayment Amount”).

On the Voluntary Prepayment Date, provided that the Indenture Trustee has
received the Prepayment Amount, in the case of any Voluntary Prepayment in
whole, no later than 11:00 a.m. Eastern time on such Voluntary Prepayment Date,
or in the case of any Voluntary Prepayment in part, no later than 12:00 p.m.
Eastern time on the Business Day prior to such specified Voluntary Prepayment
Date, the Indenture Trustee is directed to (x) withdraw the Prepayment Amount
from the Collection Account and disburse such amounts in accordance with the
Priority of Payments and (y) to the extent the Outstanding Note Balance is
prepaid, release any remaining assets in the Trust Estate to, or at the
direction of, the Issuer.

You are hereby instructed to provide all notices of prepayment required by
Section 6.02 of the Indenture.  All terms used but not defined herein have the
meanings assigned to such terms in the Indenture.

[signature page follows]


C-1

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned has executed this Notice of Voluntary
Prepayment on the ___ day of _________, _____.

VIVINT SOLAR FINANCING V, LLC, as Issuer

 

By  

 

Name:

 

Title:

 

 

C-2

--------------------------------------------------------------------------------

 

Exhibit D

Definitive Class B Certification

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Vivint Solar Financing V, LLC
  c/o Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Thomas Plagemann

 

Ladies and Gentlemen:

 

This certification (this “Certification”) is delivered by the undersigned (the
“Purchaser”) in connection with its purchase of a beneficial interest in the
Vivint Solar Financing V, LLC Solar Asset Backed Notes, Series 2018-1, Class B
(the “Class B Notes”).  The Class B Notes were issued pursuant to the Indenture
dated as of June 11, 2018 (the “Indenture”) by and between Vivint Solar
Financing V, LLC, as issuer (the “Issuer”) and Wells Fargo Bank, National
Association, as indenture trustee (the “Indenture Trustee”).  Capitalized terms
used herein without definition shall have the meanings set forth in the
Indenture.

The Purchaser hereby acknowledges, confirms, represents, warrants and agrees as
follows:

 

1.

It (A)(i) is a qualified institutional buyer, (ii) is aware that the sale to it
is being made in reliance on Rule 144A and (iii) is acquiring the Class B Notes
or interests therein for its own account or for the account of a qualified
institutional buyer or (B) is not a U.S. Person and is purchasing the Class B
Notes or interests therein in an offshore transaction pursuant to Regulation S.

 

 

2.

It understands that the Class B Notes and interests therein are being offered in
a transaction not involving any public offering in the U.S. within the meaning
of the Securities Act, that the Class B Notes have not been and will not be
registered under the Securities Act and that if in the future it decides to
offer, resell, pledge or otherwise transfer any of the Class B Notes or any
interests therein, such Class B Notes (or the interests therein) may be offered,
resold, pledged or otherwise transferred in minimum denominations of $750,000
and in integral multiples of $1,000 in excess thereof.

 

 

3.

It understands that the Class B Notes will, until the Class B Notes may be
resold pursuant to Rule 144(b)(1) of the Securities Act, unless otherwise agreed
by the Issuer and the holder thereof, bear a legend substantially to the
following effect:

 

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN IS
HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER.

D-1

--------------------------------------------------------------------------------

 

THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $750,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF..

 

4.

It understands that any Class B Note offered in reliance on Regulation S will,
during the 40-day period commencing on the day after the later of the
commencement of the offering and the date of original issuance of the Class B
Notes, bear a legend substantially to the following effect:

THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.

PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE U.S. OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

Following the 40-day period, interests in a Temporary Regulation S Global Note
will be exchanged for interests in a Permanent Regulation S Global Note.

 

5.

By its purchase of a Class B Note or interest therein shall be deemed to have
represented and warranted that at the time of its purchase and throughout the
period that it holds such Class B Note or interest therein, that (1) it is not
and will not be a Benefit Plan Investor (2) it will not be purchasing the Class
B Note with the assets of a Government Plan or church plan and (3) it will not
sell or otherwise transfer the Class B Note or interest therein to any person
without first obtaining the same foregoing representations, warranties and
covenants from that person.

 

 

6.

It understands that the Issuer may receive a list of participants holding
positions in the Class B Notes from the Securities Depository.

 

 

7.

Either (a) it is not and will not become, for U.S. federal income tax (i)
purposes, a partnership, Subchapter S corporation, or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (1) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have 50% or more of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Class B Notes, other interest
(direct or indirect) in the Issuer, or any interest created under the Indenture
and (2) it is not and will not be a principal purpose of the arrangement
involving the flow-through entity’s beneficial interest in any Class B Note to
permit any entity to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such entity not to
be classified as a publicly traded partnership for U.S. federal income tax
purposes.

 

 

8.

It will not (a) acquire, sell, transfer, assign, pledge or otherwise dispose of
any of its interests in a Class B Note (or any interest therein that is
described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or
through (x) a U.S. national, regional or local securities exchange, (y) a
foreign securities exchange or (z) an inter-dealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers (including, without limitation, the National Association of Securities
Dealers Automated Quotation System) ((x), (y) and (z), collectively, an
“Exchange”) or (b) cause any of its interests in the Class B Note to be marketed
on or through an Exchange.

 

D-2

--------------------------------------------------------------------------------

 

 

9.

It will not cause any beneficial interest in a Class B Note to be traded or
otherwise marketed on or through an “established securities market” or a
“secondary market (or the substantial equivalent thereof),” each within the
meaning of Section 7704(b) of the Code and the Treasury Regulations promulgated
thereunder, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

 

 

10.

Its beneficial interest in the Class B Note is not and will not be in an amount
that is less than the Minimum Denomination for the Class B Notes set forth in
the Indenture, and it does not and will not hold any beneficial interest in the
Class B Note on behalf of any person whose beneficial interest in the Class B
Note is in an amount that is less than the Minimum Denomination for the Class B
Notes set forth in the Indenture. It will not sell, transfer, assign,
participate, or otherwise dispose of any beneficial interest in the Class B Note
or enter into any financial instrument or contract the value of which is
determined by reference in whole or in part to any Class B Note, in each case,
if the effect of doing so would be that the beneficial interest of any person in
a Class B Note would be in an amount that is less than the Minimum Denomination
for the Class B Notes set forth in the Indenture.

 

 

11.

It will not transfer any beneficial interest in the Class B Note (directly,
through a participation thereof, or otherwise) unless, prior to the transfer,
the transferee of such beneficial interest shall have executed and delivered to
the Issuer, the Indenture Trustee and the Note Registrar, and any of their
respective successors or assigns, a transferee certification as required in the
Indenture.

 

 

12.

It will not enter into any financial instrument the payment on which, or the
value of which, is determined in whole or in part by reference to an interest in
the Class B Note (including the amount of payments on the Class B Note, the
value of the Class B Note or any contract that otherwise is described in Section
1.7704-1(a)(2)(i)(B) of the Treasury Regulations).

 

 

13.

It will not use the Class B Note as collateral for the issuance of any
securities that could cause the Issuer to become subject to taxation as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

 

14.

It will not take any action that could reasonably be expected to cause, and will
not omit to take any action, which omission could reasonably be expected to
cause, the Issuer to become taxable as a corporation for U.S. federal income tax
purposes.

 

 

15.

It acknowledges that the Sponsor, the Originator, the Indenture Trustee, the
Note Registrar, the Issuer and others will rely on the truth and accuracy of the
foregoing representations, warranties and covenants and agrees that if it
becomes aware that any of the foregoing are no longer accurate, it shall notify
the Issuer.

 

 

16.

It will treat the Class B Note as indebtedness and indicate on all U.S. federal
and state income tax and information returns and reports required to be filed
with respect to the Class B Note, under any applicable U.S. federal or state tax
statute, rule, or regulation, that the Class B Note is indebtedness.

 

PURCHASER:___________________________________________

By:____________________________________

Name:

Title:

 

D-3

--------------------------------------------------------------------------------

 

Annex A

Standard Definitions

[See attached]

ANNEX A